



AMENDMENT NO. 1
AMENDMENT NO. 1 dated as of April 26, 2019 (this “Amendment”), to the Credit
Agreement, dated as of June 22, 2017 (the “Credit Agreement”), by and among
AMERICAN RENAL HOLDINGS INTERMEDIATE COMPANY, LLC, a Delaware limited liability
company (“Holdings”), AMERICAN RENAL HOLDINGS INC., a Delaware corporation (the
“Borrower”), the Lenders party thereto, and SUNTRUST BANK, as Administrative
Agent, Swing Line Lender and L/C Issuer.
The Credit Agreement as amended by this Amendment is referred to as the “Amended
Credit Agreement.” Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Amended Credit Agreement.
W I T N E S S E T H:
WHEREAS, on March 27, 2019, the Borrower’s parent company, American Renal
Associates Holdings, Inc. (“Parent”), filed a Current Report on Form 8-K with
the SEC on March 27, 2019 (the “Review Announcement 8-K”) that stated that
certain of its financial statements previously filed with the SEC should no
longer be relied upon;
WHEREAS, pursuant to Section 11.01 of the Credit Agreement, the Borrower has
requested certain waivers and amendments from the Required Lenders and the
Required Revolving Lenders arising out of, or incidental to, the matters
described in the Review Announcement 8-K;
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto, intending to be legally bound hereby, agree as follows:
1.Limited Waivers. From and after the Amendment No. 1 Effective Date (as defined
in Section 3 herein below):
(a)    The Required Revolving Lenders hereby agree that prior to the Waiver
Relief End Date, any Events of Default that may have resulted or may result from
the failure to meet the condition in Section 4.02(c) of the Credit Agreement or
to comply with Section 7.10 of the Credit Agreement, in each case, as of the end
of any fiscal quarter on which the maximum Consolidated Net Leverage Ratio set
forth in Section 7.10 of the Credit Agreement was or is required not to have
been exceeded are hereby waived; provided that if it is determined on or after
the Waiver Relief End Date, that the condition in Section 4.02(c) of the Credit
Agreement had not been satisfied at the time of a Credit Extension under the
Revolving Credit Facility on or after the Applicable Quarter End Date or the
covenant in Section 7.10 of the Credit Agreement had not been complied with on
the Applicable Quarter End Date, an Event of Default shall be deemed to have
occurred when the condition was required to have been met or when the covenant
was required to have been complied with, as applicable, which Event of Default
may be waived only pursuant to Section 11.01(f) of the Credit Agreement.
(b)    Each Revolving Lender that consents to this Amendment hereby agrees that
any Defaults or Events of Default that may have resulted from under-paying any
interest payments or Letter of Credit Fees based on the application of a lower
Applicable Rate for Revolving Credit Loans, Swing Line Loans and/or Letters of
Credit due to the delivery, prior to the Amendment No. 1 Effective Date, of
untrue, incorrect or inaccurate financial statements (to the extent arising out
of the Inaccurate Matters) are hereby waived.


1



--------------------------------------------------------------------------------





(c)    The Required Lenders (and, as it relates to the covenant in Section 7.10
of the Credit Agreement and any condition set forth in Section 4.02 to any
Credit Extension under the Revolving Credit Facility, the Required Revolving
Lenders) hereby agree that the Defaults or Events of Default that have resulted
from the following are hereby waived:
(i)    the failure (x) to deliver by the periods required by Sections 6.01(a),
6.01(b) and 6.02 of the Credit Agreement, the 2017 Quarterly Financials, 2017
Year-End Financials, 2018 Quarterly Financials, and the Delayed Financials in
accordance with GAAP or (y) of the 2017 Quarterly Financials, 2017 Year-End
Financials or the 2018 Quarterly Financials to be true, correct and accurate, in
each case, by reason of the Inaccurate Matters;
(ii)    books and records not having been maintained in accordance with GAAP by
reason of the Inaccurate Matters;
(iii)    certifications or representations and warranties made with respect to
any financial statements or related information being untrue, incorrect or
inaccurate (including any Compliance Certificates or Committed Loan Notices),
which financial statements or related information was untrue, incorrect or
inaccurate by reason of the Inaccurate Matters;
(iv)    certifications or representations and warranties made as to the absence
of Defaults or Event of Defaults or accuracy of representations and warranties,
which certifications or representations and warranties were untrue, incorrect or
inaccurate by reason of the matters described in the other clauses of this
Section 1;
(v)    the breaches and defaults under Indebtedness of any Loan Party or any
Restricted Subsidiary that arose out of the same or similar breaches or defaults
described in the other clauses of this Section 1 (each, a “Cross-Default”); and
(vi)    the failure to provide notice of the Defaults or Events of Default
described in the other clauses of this Section 1 promptly following occurrence
thereof.
(d)    The Required Lenders (and, as it relates to the covenant in Section 7.10
of the Credit Agreement and any condition set forth in Section 4.02 to any
Credit Extension under the Revolving Credit Facility, the Required Revolving
Lenders) hereby agree that the representations and warranties and certifications
made pursuant to the Loan Documents at any time on or prior to the Waiver Relief
End Date shall not be deemed to be untrue, incorrect or inaccurate, to the
extent they may be untrue, incorrect or inaccurate by reason of the Inaccurate
Matters (solely with respect to the representations and warranties in Section
5.05(a) or (b) or Section 5.14) or matters described in the other clauses of
this Section 1.
For purposes of this Amendment, the following terms have the meanings set forth
below:
“Applicable Quarter End Date” means the last day of the fiscal quarter covered
by the Delayed Financials.
“Inaccurate Matters” means (i) inaccuracies or errors in financial reporting,
accounting and related metrics described in the Review Announcement 8‑K or
otherwise identified pursuant to, or as a result of, the review of the audit
committee of the board of directors of Parent described in the Review
Announcement 8-K, and (ii) any weaknesses in internal control over financial
reporting related to the foregoing.


-2-



--------------------------------------------------------------------------------





“2017 Quarterly Financials” means the financial statements for the fiscal
quarters ended June 30, 2017 and September 30, 2017 and accompanying Compliance
Certificate and other related information delivered pursuant to Sections 6.01(b)
and 6.02 of the Credit Agreement in effect immediately prior to the Amendment
No. 1 Effective Date (the “Un-Amended Credit Agreement”).
“2017 Year-End Financials” means the financial statements for the fiscal year
ended December 31, 2017 and accompanying Compliance Certificate and other
related information delivered pursuant to Sections 6.01(a) and 6.02 of the
Un-Amended Credit Agreement.
“2018 Quarterly Financials” means the financial statements for the fiscal
quarters ended March 31, 2018, June 30, 2018 and September 30, 2018 and
accompanying Compliance Certificate and other related information delivered
pursuant to Sections 6.01(b) and 6.02 of the Un-Amended Credit Agreement.
“2018 Year-End Financials” means the financial statements for the fiscal year
ended December 31, 2018 and accompanying Compliance Certificate and other
related information required to be delivered pursuant to Sections 6.01(a) and
6.02 of the Un-Amended Credit Agreement.
2.    Amendments. Effective as of the Amendment No. 1 Effective Date, the Credit
Agreement is hereby amended to be as set forth in the conformed copy of the
Credit Agreement as amended by this Amendment attached as Exhibit B hereto.
3.    Conditions to Effectiveness. This Amendment shall become effective on the
date (the “Amendment No. 1 Effective Date”) when each of the following
conditions shall have been satisfied:
(a)    The Administrative Agent shall have received the following;
i.counterparts of this Amendment executed and delivered by a duly authorized
officer of each of the Loan Parties; and
ii.    consents in the form attached hereto as Exhibit A (each, a “Consent”),
executed and delivered by the Required Lenders and the Required Revolving
Lenders.
(b)    The Administrative Agent shall have received a certificate of a
Responsible Officer to the effect that the representations and warranties set
forth in Section 4 hereof are true and correct.
(c)    The Administrative Agent shall have received certificates of a secretary
or assistant secretary of (x) the Borrower and (y) each of the Guarantors, in
each case dated the Amendment No. 1 Effective Date and certifying (i) to the
effect that (A) attached thereto is a true and complete copy of the certificate
or articles of incorporation, organization or formation of the Borrower or each
Guarantor, as applicable, certified as of a recent date by the Secretary of
State (or similar official) of the state of its incorporation, organization or
formation, or in the alternative, certifying that such certificate or articles
of incorporation, organization or formation have not been amended since the
Closing Date, and that the certificate or articles are in full force and effect,
(B) attached thereto is a true and complete copy of the by-laws or operating
agreements or equivalent documents of the Borrower or each Guarantor, as
applicable, as in effect on the Amendment No. 1 Effective Date, or in the
alternative, certifying that such by-laws or operating agreements or equivalent
documents have not been amended since the Closing Date, and that such by-laws or
operating agreements or equivalent documents are in full force and


-3-



--------------------------------------------------------------------------------





effect and (C) attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors, board of managers or member, as the case may
be, of the Borrower and each Guarantor, as applicable, authorizing the execution
and delivery of the Amendment and performance of the Amended Credit Agreement
(or in the alternative, certifying that the resolutions attached to the
secretary’s certificate delivered on the Closing Date cover such authorization),
and that such resolutions have not been modified, rescinded or amended, and that
such resolutions are in full force and effect, and (II) as to the incumbency and
specimen signature of each officer executing the Amendment on behalf of the
Borrower or each Guarantor, as applicable, and signed by another officer as to
the incumbency and specimen signature of the secretary or assistant secretary
executing the certificate pursuant to this paragraph (c).
(d)    The Administrative Agent shall have received the opinion of Simpson,
Thacher & Bartlett LLP, counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, in form and substance reasonably
satisfactory to the Administrative Agent.
(e)    The Borrower shall have paid to the Administrative Agent, for the ratable
account of each Lender executing a Consent prior to 5:00 p.m., New York City
time, on April 25, 2019 (or such later date and time specified by the Borrower
and notified in writing to the Lenders by the Administrative Agent), a consent
fee (the “Consent Fee”) equal to 1.00% of such Lender’s Term B Loans outstanding
on the Amendment No. 1 Effective Date plus 1.00% of such Lender’s Revolving
Credit Commitments outstanding on the Amendment No. 1 Effective Date.
The Borrower shall have paid all fees, costs and expenses of the Administrative
Agent and its Affiliates due and payable on or prior to the Amendment No. 1
Effective Date and, to the extent invoiced at least two Business Days prior to
the Amendment No. 1 Effective Date, reasonable and invoiced fees and
disbursements of their counsel.
4.    Representations and Warranties. On and as of the date hereof, the Borrower
hereby represents and warrants to the Administrative Agent and each Lender that,
after giving effect to this Amendment:
(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article V of the Amended Credit Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, are true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” are true and correct in all respects)
on and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects) as of such earlier date.
(b)    No Default exists.
5.    Reference to the Effect on the Loan Documents.
(a)    Each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein,” or words of like import, and each reference in the other
Loan Documents to the Credit Agreement (including, without limitation, by means
of words like “thereunder,” “thereof” and words of like import), shall mean and
be a reference to the Credit Agreement, as amended hereby, and this


-4-



--------------------------------------------------------------------------------





Amendment and the Credit Agreement shall be read together and construed as a
single instrument referred to herein as the Amended Credit Agreement.
(b)    Except as expressly amended or waived hereby, all of the terms and
provisions of the Credit Agreement and all other Loan Documents are and shall
remain in full force and effect and are hereby ratified and confirmed.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a novation or waiver of any
right, power or remedy of the Lenders, Holdings, the Borrower or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver or
amendment of any other provision of any of the Loan Documents or for any purpose
except as expressly set forth herein.
(d)    The waivers contained in Section 1 and amendments in Section 2 (i) shall
be relied upon and used only for the specific purpose set forth herein, (ii)
shall not constitute nor be deemed to constitute a waiver, except as otherwise
expressly set forth herein, of (A) any Default or Event of Default (or event or
circumstance that, with the passage of time, the giving of notice, or both,
would become an Event of Default), or (B) any term or condition of the Loan
Documents, (iii) shall not constitute nor be deemed to constitute a waiver or
consent by the Administrative Agent or any Lender to anything other than the
specific purpose set forth herein, (iv) shall not constitute, or deemed evidence
of, a custom or course of dealing among the parties hereto and (v) shall not in
any way or manner restrict the Administrative Agent or any Lender from
exercising any rights or remedies they may have with respect to any other
Default or Event of Default (including, for the avoidance of doubt, any Default
or Event of Default existing as of the date hereof which is not set forth in
Section 1) at any time in respect of the Credit Agreement or any other Loan
Document.
(e)    This Amendment is a Loan Document.
6.    Post-Closing Covenant. Not later than the earlier of (i) 30 days after the
Amendment No. 1 Effective Date (or such later date as the Administrative Agent
may, in its discretion, agree to) and (ii) the date on which the holders (or
representatives on their behalf) of Indebtedness in an aggregate amount
exceeding the Threshold Amount cause Indebtedness of any Loan Party or any
Restricted Subsidiary to become due or to require to be paid, the Borrower shall
deliver to the Administrative Agent executed copies of effective waivers for all
Cross-Defaults in respect of Indebtedness owed to any Person that is a Revolving
Lender or an Affiliate of a Revolving Lender or BOK Financial Corporation;
provided that the failure to comply with this covenant by the deadline specified
herein shall constitute an immediate Event of Default and not be subject to a
grace period or notice.
7.    Reaffirmation. Each Loan Party hereby consents to this Amendment and
acknowledges and agrees that, notwithstanding the execution and delivery of this
Amendment, the Security Agreement and, to the extent such Loan Party is a party
thereto, the Guaranty executed and delivered to the Administrative Agent by such
Loan Party remain in full force and effect and the rights and remedies of the
Administrative Agent thereunder and the obligations and liabilities of such Loan
Party thereunder, in each case, as have been amended by this Amendment, remain
in full force and effect and shall not be affected, impaired or discharged
hereby.
8.    Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart


-5-



--------------------------------------------------------------------------------





so that all signature pages are attached to the same document. Delivery of an
executed counterpart by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Amendment.
9.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.
10.    Section Titles. The section titles contained in this Amendment are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto, except when used to
reference a section. Any reference to the number of a clause, sub-clause or
subsection of any Loan Document immediately followed by a reference in
parenthesis to the title of the section of such Loan Document containing such
clause, sub-clause or subsection is a reference to such clause, sub-clause or
subsection and not to the entire section; provided, however, that, in case of
direct conflict between the reference to the title and the reference to the
number of such section, the reference to the title shall govern absent manifest
error. If any reference to the number of a section (but not to any clause,
sub-clause or subsection thereof) of any Loan Document is followed immediately
by a reference in parenthesis to the title of a section of any Loan Document,
the title reference shall govern in case of direct conflict absent manifest
error.
11.    Severability. The fact that any term or provision of this Agreement is
held invalid, illegal or unenforceable as to any person in any situation in any
jurisdiction shall not affect the validity, enforceability or legality of the
remaining terms or provisions hereof or the validity, enforceability or legality
of such offending term or provision in any other situation or jurisdiction or as
applied to any person.
12.    Successors. The terms of this Amendment shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective successors and
assigns.
13.    Waiver of Jury Trial. Each of the parties hereto irrevocably waives trial
by jury in any action or proceeding with respect to this Amendment or any other
Loan Document.
[SIGNATURE PAGES FOLLOW]




-6-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above.
 
 
 
 
AMERICAN RENAL HOLDINGS INTERMEDIATE
  COMPANY, LLC
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Joseph A. Carlucci
 
 
 
 
Name:
 
Joseph A. Carlucci
 
 
 
 
Title:
 
CEO
 
 
 
 
 
 
 
 
 
 
 
AMERICAN RENAL HOLDINGS INC.
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Joseph A. Carlucci
 
 
 
 
Name:
 
Joseph A. Carlucci
 
 
 
 
Title:
 
CEO
 
 
 
 
 
 
 
 
 
 
 
AMERICAN RENAL ASSOCIATES LLC
 
 
 
 
 
 
 
 
 
 
 
By:
 
AMERICAN RENAL HOLDINGS INC.
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Joseph A. Carlucci
 
 
 
 
Name:
 
Joseph A. Carlucci
 
 
 
 
Title:
 
CEO
 
 
 
 
 
 
 






--------------------------------------------------------------------------------





 
 
 
 
 
 
AMERICAN RENAL MANAGEMENT LLC
 
 
 
 
 
 
AKC HOLDING LLC
 
 
 
 
 
 
JKC HOLDING LLC

 
 
 
 
 
 
ARA-BOCA RATON HOLDING LLC

 
 
 
 
 
 
ARA-OHIO HOLDINGS LLC
 
 
 
 
 
 
ARA-RHODE ISLAND DIALYSIS II LLC
 
 
 
 
 
 
TEXAS-ARA LLC
 
 
 
 
 
 
 
 
 
 
 
By:
 
AMERICAN RENAL ASSOCIATES LLC
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Joseph A. Carlucci
 
 
 
 
Name:
 
Joseph A. Carlucci
 
 
 
 
Title:
 
CEO
 
 
 
 
 
 
 
 
 
 
 
 
 
AMERICAN RENAL TEXAS L.P.
 
 
 
 
 
 
 
 
 
 
 
By:
 
TEXAS-ARA LLC
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Joseph A. Carlucci
 
 
 
 
Name:
 
Joseph A. Carlucci
 
 
 
 
Title:
 
CEO








--------------------------------------------------------------------------------





 
 
 
 
 
 
AMERICAN RENAL CLINICAL RESEARCH
  SERVICES, LLC
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Joseph A. Carlucci
 
 
 
 
Name:
 
Joseph A. Carlucci
 
 
 
 
Title:
 
CEO






--------------------------------------------------------------------------------





 
 
 
 
 
 
SUNTRUST BANK,
 as Administrative Agent
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Anton Brykalin
 
 
 
 
Name:
 
Anton Brykalin
 
 
 
 
Title:
 
Vice President






--------------------------------------------------------------------------------






EXHIBIT A
CONSENT TO AMENDMENT NO. 1
CONSENT (this “Consent”) to Amendment No. 1 (the “Amendment”) to that certain
Credit Agreement dated as of June 22, 2017 (the “Credit Agreement”) by and among
AMERICAN RENAL HOLDINGS INTERMEDIATE COMPANY, LLC, a Delaware limited liability
company, AMERICAN RENAL HOLDINGS INC., a Delaware corporation, the lenders from
time to time party thereto and SUNTRUST BANK, as Administrative Agent, Swing
Line Lender and L/C Issuer.
The undersigned Lender hereby irrevocably consents to the Amendment.
_________________________________________,
as a Lender (print or type name of institution)
By:            
    Name:     
    Title:    
[If a second signature line is required:]
By:            
    Name:     
    Title:    







--------------------------------------------------------------------------------






EXHIBIT B
CONFORMED CREDIT AGREEMENT




[See attached]









--------------------------------------------------------------------------------






EXHIBIT B
to Amendment No.1



--------------------------------------------------------------------------------



Published Facilities CUSIP Number: 02922XAH1
Published Revolving Credit Commitment CUSIP Number: 02922XAJ7
Published Term B Loan CUSIP Number: 02922XAK4




CREDIT AGREEMENT

Dated as of June 22, 2017,
as amended as of April 26, 2019

among

AMERICAN RENAL HOLDINGS INC.,
as the Borrower,

AMERICAN RENAL HOLDINGS INTERMEDIATE COMPANY, LLC,
as Holdings,

SUNTRUST BANK,
as Administrative Agent, Swing Line Lender and
L/C Issuer,

and

The Other Lenders Party Hereto
_________________

SUNTRUST ROBINSON HUMPHREY, INC.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
WELLS FARGO SECURITIES, LLC
BARCLAYS BANK PLC and
JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Book Managers


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and
WELLS FARGO SECURITIES, LLC,
as Co-Syndication Agents


BARCLAYS BANK PLC and
JPMORGAN CHASE BANK, N.A.,
as Co-Documentation Agents

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Section
 
Page


 
ARTICLE I
 
 
DEFINITIONS AND ACCOUNTING TERMS
 
 
 
 
1.01.
Defined Terms
1


1.02.
Other Interpretive Provisions
44


1.03.
Accounting Terms
45


1.04.
Rounding
46


1.05.
Times of Day
46


1.06.
Letter of Credit Amounts
46


1.07.
Currency Equivalents Generally
46


 
ARTICLE II

 
 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
 
 
 
2.01.
The Loans
46


2.02.
Borrowings, Conversions and Continuations of Loans
47


2.03.
Letters of Credit
48


2.04.
Swing Line Loans
54


2.05.
Prepayments
56


2.06.
Termination or Reduction of Commitments
59


2.07.
Repayment of Loans
60


2.08.
Interest
60


2.09.
Fees
61


2.10.
Computation of Interest and Fees
61


2.11.
Evidence of Debt
61


2.12.
Payments Generally; Administrative Agent’s Clawback
62


2.13.
Sharing of Payments by Lenders
63


2.14.
Cash Collateral
64


2.15.
Defaulting Lenders
65


2.16.
Increase in Commitments
66


2.17.
Extended Term Loans and Extended Revolving Credit Commitments
68


2.18.
Refinancing Term Loans
70


2.19.
Replacement Revolving Credit Commitments
71


 
 
 
 
ARTICLE II

 
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01.
Taxes
73


3.02.
Illegality
75


3.03.
Inability to Determine Rates
76


3.04.
Increased Costs
76


3.05.
Compensation for Losses
77


3.06.
Mitigation Obligations; Replacement of Lenders
78


3.07.
Survival
78


 
 
 
 
ARTICLE IV
 
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
 
 
 
4.01.
Conditions to Initial Credit Extension
78


4.02.
Conditions to All Credit Extensions
80





-i-



--------------------------------------------------------------------------------





 
ARTICLE V
 
 
REPRESENTATIONS AND WARRANTIES
 
 
 
 
5.01.
Existence, Qualification and Power
80


5.02.
Authorization; No Contravention
81


5.03.
Governmental Authorization; Other Consents
81


5.04.
Binding Effect
81


5.05.
Financial Statements; No Material Adverse Effect
81


5.06.
Litigation
82


5.07.
Ownership of Property; Liens; Investments
82


5.08.
Environmental Compliance
82


5.09.
Insurance
83


5.10.
Taxes
83


5.11.
ERISA Compliance
83


5.12.
Subsidiaries; Equity Interests; Loan Parties
84


5.13.
Margin Regulations; Investment Company Act
84


5.14.
Disclosure
84


5.15.
Compliance with Laws
84


5.16.
Intellectual Property; Licenses, Etc.
84


5.17.
Solvency
85


5.18.
Labor Matters
85


5.19.
Collateral Documents
85


5.20.
Use of Proceeds
85


5.21.
Senior Debt
85


5.22.
Anti-Money Laundering and Economic Sanctions Laws.
85


 
 
 
 
ARTICLE VI
 
 
AFFIRMATIVE COVENANTS
 
 
 
 
6.01.
Financial Statements
86


6.02.
Certificates; Other Information
87


6.03.
Notices
90


6.04.
Payment of Taxes
90


6.05.
Preservation of Existence, Etc.
90


6.06.
Maintenance of Properties
90


6.07.
Maintenance of Insurance
90


6.08.
Compliance with Laws
90


6.09.
Books and Records
90


6.10.
Inspection Rights
91


6.11.
ERISA Compliance
91


6.12.
Covenant to Guarantee Obligations and Give Security
91


6.13.
Compliance with Environmental Laws
93


6.14.
Further Assurances
93


6.15.
Designation of Subsidiaries
93


6.16.
Qualified Subsidiaries
93


6.17.
Maintenance of Ratings
94


6.18.
Post-Closing Deliverables
94


 
 
 
 
ARTICLE VII
 
 
NEGATIVE COVENANTS
 
 
 
 
7.01.
Liens
94


7.02.
Indebtedness
96





-ii-



--------------------------------------------------------------------------------









7.03.
Investments
99


7.04.
Fundamental Changes
102


7.05.
Dispositions
103


7.06.
Restricted Payments
105


7.07.
Change in Nature of Business
107


7.08.
Transactions with Affiliates
107


7.09.
Burdensome Agreements
108


7.10.
Financial Covenant for Revolving Credit Lenders
110


7.11.
Sale and Leaseback Transactions
110


7.12.
Amendments of Organization Documents
110


7.13.
Fiscal Year
110


7.14.
Prepayments, etc. of Indebtedness
110


7.15.
Holding Company
111


7.16.
Financial Covenant
111


 
 
 
 
ARTICLE VIII
 
 
EVENTS OF DEFAULT AND REMEDIES
 
 
 
 
8.01.
Events of Default
111


8.02.
Remedies upon Event of Default
113


8.03.
Application of Funds
114


8.04.
Borrower’s Right to Cure
115


 
 
 
 
ARTICLE IX
 
 
ADMINISTRATIVE AGENT
 
 
 
 
9.01.
Appointment and Authority
115


9.02.
Rights as a Lender
116


9.03.
Exculpatory Provisions
116


9.04.
Reliance by Administrative Agent
117


9.05.
Delegation of Duties
117


9.06.
Resignation of Administrative Agent
117


9.07.
Non-Reliance on Administrative Agent and Other Lenders
118


9.08.
No Other Duties, Etc.
118


9.09.
Administrative Agent May File Proofs of Claim; Credit Bidding
118


9.10.
Collateral and Guaranty Matters
119


9.11.
Secured Cash Management Agreements and Secured Hedge Agreements
120


9.12.
Withholding Tax
120


9.13.
Certain ERISA Matters
120


 
 
 
 
ARTICLE X
 
 
CONTINUING GUARANTY
 
 
 
 
10.01.
Guaranty
121


10.02.
Rights of Lenders
122


10.03.
Certain Waivers
122


10.04.
Obligations Independent
122


10.05.
Subrogation
122


10.06.
Termination; Reinstatement
122


10.07.
Subordination
123


10.08.
Stay of Acceleration
123


10.09.
Condition of Borrower
123





-iii-



--------------------------------------------------------------------------------







 
ARTICLE XI
 
 
MISCELLANEOUS
 
 
 
 
11.01.
Amendments, Etc.
123


11.02.
Notices; Effectiveness; Electronic Communications
125


11.03.
Reliance by Administrative Agent, L/C Issuer and Lenders
126


11.04.
No Waiver; Cumulative Remedies; Enforcement
126


11.05.
Expenses; Indemnity; Damage Waiver
127


11.06.
Payments Set Aside
128


11.07.
Successors and Assigns
129


11.08.
Treatment of Certain Information; Confidentiality
133


11.09.
Right of Setoff
134


11.10.
Interest Rate Limitation
134


11.11.
Counterparts; Integration; Effectiveness
134


11.12.
Survival of Representations and Warranties
135


11.13.
Severability
135


11.14.
Replacement of Lenders
135


11.15.
Governing Law; Jurisdiction; Etc.
136


11.16.
WAIVER OF JURY TRIAL
136


11.17.
No Advisory or Fiduciary Responsibility
137


11.18.
Electronic Execution of Assignments and Certain Other Documents
137


11.19.
USA PATRIOT Act
137


11.20.
Affiliated Lenders
138


11.21.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
138







SCHEDULES


2.01
Commitments and Applicable Percentages

5.03
Certain Authorizations

5.06
Litigation

5.07(b)
Liens

5.12
Subsidiaries

6.12
Guarantors

6.18
Post-Closing Deliverables

7.02
Existing Indebtedness

7.03
Existing Investments

7.08
Affiliate Transactions

11.02
Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS
Form of
A
Committed Loan Notice

B
Swing Line Loan Notice

C-1
Term B Note

C-2
Revolving Credit Note

D
Compliance Certificate

E-1
Assignment and Assumption

E-2
Form of Affiliated Lender Assignment and Assumption

F
Subsidiary Guaranty



-iv-



--------------------------------------------------------------------------------





G
Security Agreement

H-1
Tax Status Certificate (For Non-Bank Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

H-2
Tax Status Certificate (For Non-Bank Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)

H-3
Tax Status Certificate (For Non-Bank Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

H-4
Tax Status Certificate (For Non-Bank Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

I-1
Perfection Certificate

I-2
Perfection Certificate Supplement

J
Solvency Certificate

K
Loan Offer Provisions







-v-



--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT (as amended, modified, waived, amended and restated, or
otherwise changed, in each case in accordance with the terms hereof, this
“Agreement”) is entered into as of June 22, 2017, as amended as of April 26,
2019, among AMERICAN RENAL HOLDINGS INC. (the “Borrower”), AMERICAN RENAL
HOLDINGS INTERMEDIATE COMPANY, LLC, a Delaware limited liability company
(“Holdings”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and SUNTRUST BANK, as Administrative
Agent, Swing Line Lender and L/C Issuer.
PRELIMINARY STATEMENTS:
The Borrower has requested that the Lenders extend credit to the Borrower in the
form of (i) the Term B Loans on the Closing Date in an initial aggregate
principal amount of $440,000,000 and (ii) a Revolving Credit Facility in an
initial aggregate principal amount of $100,000,000.
The proceeds of the Term B Loans on the Closing Date will be used to fund the
Transactions, with the balance, if any, to be used for general corporate
purposes. The Borrower will use the proceeds of the Revolving Credit Loans and
Swing Line Loans to finance the working capital needs of the Borrower and its
Subsidiaries and for general corporate purposes.
The applicable Lenders have indicated their willingness to lend and the L/C
Issuer has indicated its willingness to issue letters of credit, in each case,
on the terms and subject to the conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01.    Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
“2018 Year-End Financials” means the financial statements for the fiscal year
ended December 31, 2018 and accompanying Compliance Certificate and other
related information required to be delivered pursuant to Sections 6.01(a) and
6.02.
“2019 First Quarter Financials” means the financial statements for the fiscal
quarter ended March 31, 2019 and accompanying Compliance Certificate and other
related information required to be delivered pursuant to Sections 6.01(b) and
6.02(b).
“2019 Second Quarter Financials” means the financial statements for the fiscal
quarter ending June 30, 2019 and accompanying Compliance Certificate and other
related information required to be delivered pursuant to Sections 6.01(b) and
6.02(b).
“Acquired Debt” means, with respect to any specified Person:
(a)    Indebtedness of any other Person existing at the time such other Person
is merged with or into or became a Subsidiary of such specified Person, whether
or not such Indebtedness is incurred in connection with, or in contemplation of,
such other Person merging with or into, or becoming a Subsidiary of, such
specified Person; and
(b)    Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.
“Acquisition Consideration” means the purchase consideration for any Investment
made pursuant to Section 7.03(g) and all other payments by Holdings or any of
its Restricted Subsidiaries in exchange for, or as part


-1-



--------------------------------------------------------------------------------





of, or in connection with, such Investment, whether in cash or non-cash
(including by exchange of Equity Interests or of properties or otherwise) and
whether payable at or prior to the consummation of such Investment or deferred
for payment at any future time, whether or not any such future payment is
subject to the occurrence of any contingency, and includes any and all payments
representing the purchase price (including the amount of any deferred purchase
price obligations) and any assumptions of Indebtedness, “earn-outs” and other
agreements to make any payment the amount of which is, or the terms of payment
of which are, in any respect subject to or contingent upon the revenues, income,
cash flow or profits (or the like) of any person or business; provided that any
such future payment that is subject to a contingency shall be considered
Acquisition Consideration only to the extent of the reserve, if any, required
under GAAP at the time of such sale to be established in respect thereof by
Holdings or any of its Restricted Subsidiaries.
“Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).
“Additional Commitments” means Additional Revolving Credit Commitments or
Additional Term Commitments.
“Additional Commitments Effective Date” has the meaning specified in
Section 2.16(b).
“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent and the Borrower, be in
the form of an amendment and restatement of this Agreement) providing for any
Additional Commitments pursuant to Section 2.16, Extended Term Loans and/or
Extended Revolving Credit Commitments pursuant to Section 2.17, Refinancing Term
Loans pursuant to Section 2.18, and/or Replacement Revolving Credit Commitments
pursuant to Section 2.19, which shall be consistent with the applicable
provisions of this Agreement and otherwise reasonably satisfactory to the
parties thereto. Each Additional Credit Extension Amendment shall be executed by
the L/C Issuer and/or the Swing Line Lender (to the extent Section 11.01 would
require the consent of the L/C Issuer and/or the Swing Line Lender,
respectively, for the amendments effected in such Additional Credit Extension
Amendment), the Administrative Agent, the Loan Parties and the other parties
specified in Section 2.16, 2.17, 2.18 or 2.19, as applicable, of this Agreement
(but not any other Lender not specified in Section 2.16, 2.17, 2.18 or 2.19, as
applicable, of this Agreement), but shall not effect any amendments that would
require the consent of each affected Lender or all Lenders pursuant to the first
proviso in the first paragraph of Section 11.01. Any Additional Credit Extension
Amendment may include conditions for delivery of opinions of counsel and other
documentation consistent with the conditions in Section 4.01 of this Agreement
and certificates confirming satisfaction of conditions consistent with Section
4.02, all to the extent reasonably requested by the Administrative Agent or the
other parties to such Additional Credit Extension Amendment.
“Additional Revolving Credit Commitments” has the meaning specified in Section
2.16(a).
“Additional Term Commitments” has the meaning specified in Section 2.16(a).
“Additional Term Loans” means loans made pursuant to Additional Term
Commitments.
“Administrative Agent” means SunTrust Bank in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. No


-2-



--------------------------------------------------------------------------------





Person in whom a Receivables Subsidiary makes an Investment in connection with a
Qualified Receivables Transaction will be deemed to be an Affiliate of the
Borrower or any of its Subsidiaries solely by reason of such Investment.
“Affiliated Lender” has the meaning assigned to such term in Section 11.20.
“Affiliated Lender Assignment and Assumption” has the meaning assigned to such
term in Section 11.07(d)(iii).
“Agent Parties” has the meaning specified in Section 11.02(c).
“Agreement” has the meaning specified in the introductory paragraph hereto.
“Amended Quarterly Financials” has the meaning specified in Section 6.01(b).
“Amended Year-End Financials” has the meaning specified in Section 6.01(a).
“Amendment No. 1” means Amendment No. 1 to this Agreement dated as of the
Amendment No. 1 Effective Date.
“Amendment No. 1 Effective Date” means April 26, 2019.
“Applicable ECF Percentage” means, for any fiscal year, (a) 50% if the
Consolidated Net Leverage Ratio as of the last day of such fiscal year is
greater than 5.00:1.00, (b) 25.0% if the Consolidated Net Leverage Ratio as of
the last day of such fiscal year is less than or equal to 5.00:1.00 but greater
than 4.00:1.00 and (c) 0.0% if the Consolidated Net Leverage Ratio as of the
last day of such fiscal year is less than or equal to 4.00:1.00.
“Applicable Fee Rate” means, for any fiscal quarter, (i) from the Closing Date
until the first delivery of financial statements after the Closing Date pursuant
to Section 6.01, 0.50% and (ii) thereafter, the applicable percentage per annum
set forth below determined by reference to the Consolidated Net Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b):
Applicable Fee Rate
Pricing Level
Consolidated
Net Leverage Ratio
Applicable Fee Rate
1
≥ 3.00:1.00
0.500%
2
< 3.00:1.00
0.375%



; provided that for the period from the Amendment No. 1 Effective Date to the
Covenant Reversion Date, the Applicable Fee Rate shall be 0.50%.
Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Consolidated Net Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Revolving Lenders, Pricing Level 1 shall apply,
in each case as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and in each case
shall remain in effect until the date on which such Compliance Certificate is
delivered.
“Applicable Percentage” means (a) in respect of the Term B Facility, with
respect to any Term B Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term B Facility represented by (i) on or prior to
the Closing Date, such Term B Lender’s Term B Commitment at such time, subject
to adjustment as provided in Section 2.15, and (ii) thereafter, the principal
amount of such Term B Lender’s Term B Loans at such


-3-



--------------------------------------------------------------------------------





time, (b) in respect of any other Class of Term Loans or Term Commitments, with
respect to any Term Lender under such Class at any time, the percentage (carried
out to the ninth decimal place) of such Class of Term Loans or Term Commitments,
as applicable, represented by the principal amount of such Term Lender’s Term
Loans or the amount of such Term Lender’s Term Commitments, as applicable, of
such Class at such time, subject to adjustment as provided in Section 2.15, and
(c) in respect of the Revolving Credit Facility, with respect to any Revolving
Credit Lender at any time, the percentage (carried out to the ninth decimal
place) of the Revolving Credit Facility represented by such Revolving Credit
Lender’s Revolving Credit Commitment at such time, subject to adjustment as
provided in Section 2.15. If the commitment of each Revolving Credit Lender to
make Revolving Credit Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, or if the
Revolving Credit Commitments have expired, then the Applicable Percentage of
each Revolving Credit Lender in respect of the Revolving Credit Facility shall
be determined based on the Applicable Percentage of such Revolving Credit Lender
in respect of the Revolving Credit Facility most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender in respect of each Facility is set forth opposite the name of such Lender
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.
“Applicable Rate” means a percentage per annum equal to:
(a)    with respect to the Term B Loans, (i) from the Closing Date to but not
including the Amendment No. 1 Effective Date, 3.25% for Eurodollar Rate Loans,
and 2.25% for Base Rate Loans, (ii) from and after the Amendment No. 1 Effective
Date to but not including the Covenant Reversion Date, 5.50% for Eurodollar Rate
Loans, and 4.50% for Base Rate Loans and (iii) from and after the Covenant
Reversion Date, 5.00% for Eurodollar Rate Loans, and 4.00% for Base Rate Loans;
(b)    with respect to the Revolving Credit Loans and Swing Line Loans, (i) from
the Closing Date to but not including the date of the first delivery of
financial statements after the Closing Date pursuant to Section 6.01, 2.50% for
Eurodollar Rate Loans and 1.50% for Base Rate Loans, (ii) from and after the
date of the first delivery of financial statements after the Closing Date
pursuant to Section 6.01 to but not including the Amendment No. 1 Effective
Date, the applicable percentage per annum set forth below determined by
reference to the Consolidated Net Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):
Applicable Rate
Pricing Level
Consolidated
Net Leverage Ratio
Eurodollar Rate Loans
(Letter of Credit Fees)


Base Rate Loans
1
≥ 5.00:1.00
3.00%
2.00%
2
< 5.00:1.00 and
≥ 4.00:1.00
2.75%
1.75%
3
< 4.00:1.00 and > 3.00:1.00
2.50%
1.50%
4
< 3.00:1.00
2.25%
1.25%

, (iii) from and after the Amendment No. 1 Effective Date to but not including
the Covenant Reversion Date, 5.25% for Eurodollar Rate Loans, and 4.25% for Base
Rate Loans and (iv) from and after the Covenant Reversion Date, the applicable
percentage per annum set forth below determined by reference to the Consolidated
Net Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(b):


-4-



--------------------------------------------------------------------------------





Applicable Rate
Pricing Level
Consolidated
Net Leverage Ratio
Eurodollar Rate Loans
(Letter of Credit Fees)


Base Rate Loans
1
≥ 5.00:1.00
4.75%
3.75%
2
< 5.00:1.00 and
≥ 4.00:1.00
4.50%
3.50%
3
< 4.00:1.00 and > 3.00:1.00
4.25%
3.25%
4
< 3.00:1.00
4.00%
3.00%

and
(c)    with respect to any other Class of Term Loans, as specified in the
Additional Credit Extension Amendment related thereto.
Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Revolving Lenders, Pricing Level 1 shall apply, in each
case as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and in each case shall remain in
effect until the date on which such Compliance Certificate is delivered
In the event that the Administrative Agent and the Borrower determine that any
financial statements previously delivered pursuant to Section 6.01 were
incorrect or inaccurate (regardless of whether this Agreement or the Commitments
are in effect when such inaccuracy is discovered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Rate for the
Revolving Credit Loans, Swing Line Loans and/or Letter of Credit Fees for
Letters of Credit for any period (an “Applicable Period”) than the Applicable
Rate that was applied for such Applicable Period, then (a) the Borrower shall as
soon as practicable deliver to the Administrative Agent the correct financial
statements pursuant to Section 6.01 and Compliance Certificate for such
Applicable Period, (b) the Applicable Rate for Revolving Credit Loans, Swing
Line Loans and/or Letters of Credit, as applicable, shall be determined as if
the Pricing Level for such higher Applicable Rate for Revolving Credit Loans,
Swing Line Loans and/or Letters of Credit, as applicable, was applicable for
such Applicable Period, and (c) the Borrower shall within 10 Business Days of
such determination pay to the Administrative Agent (for the account of the
applicable Revolving Lenders) the accrued additional interest and Letter of
Credit Fees owing as a result of such increased Applicable Rate for such
Applicable Period.
“Applicable Period” has the meaning specified in the definition of the term
“Applicable Margin.”
“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.07(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.


-5-



--------------------------------------------------------------------------------





“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal years ended December 31, 2014,
2015 and 2016 and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal years of the Borrower and
its Subsidiaries, including the notes thereto.
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
“Auto-Reinstatement Letter of Credit” has the meaning specified in Section
2.03(b)(iv).
“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date for the Revolving Credit Facility, (ii) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Balance Sheet Cash” means cash, Cash Equivalent and any other amounts of the
Borrower and its Subsidiaries that would be reflected as “cash and cash
equivalents” on a consolidated balance sheet of the Borrower and its
Subsidiaries.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (i) the rate of interest which the Administrative Agent announces from time
to time as its prime lending rate, as in effect from time to time (the “Prime
Rate”), (ii) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%) per annum, (iii) the Eurodollar Rate for an
Interest Period of one (1) month, plus one percent (1.00%) per annum (any
changes in such rates to be effective as of the date of any change in such
rate), and (iv) zero percent (0.00%) per annum. The Administrative Agent’s prime
lending rate is a reference rate and does not necessarily represent the lowest
or best rate actually charged to any customer. The Administrative Agent may make
commercial loans or other loans at rates of interest at, above, or below the
Administrative Agent’s prime lending rate. If the Administrative Agent shall
have determined (which determination should be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Rate for any reason, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations in accordance with the terms of the definition thereof, the Base Rate
shall be determined without regard to clause (ii) of the preceding sentence
until the circumstances giving rise to such inability no longer exist. Any
change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Rate or the Eurodollar Rate shall be effective on the effective date of such
change in the Prime Rate, the Federal Funds Rate or the Eurodollar Rate, as the
case may be.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (under ERISA Section 3(42)) the
assets of any such “employee benefit plan” or “plan”.
“Big Boy Letter” means a letter from a Lender acknowledging that (1) an
Affiliated Lender may have material information that has not previously been
disclosed to the Administrative Agent and the Lenders (“Excluded Information”),
(2) the Excluded Information may not be available to such Lender, (3) such
Lender has independently and without reliance on any other party made its own
analysis and determined to assign Term Loans to an Affiliated Lender pursuant to
Section 11.07(d) notwithstanding its lack of knowledge of the Excluded
Information and (4) such Lender waives and releases any claims it may have
against the Administrative Agent,


-6-



--------------------------------------------------------------------------------





such Affiliated Lender, Holdings and its Subsidiaries with respect to the
nondisclosure of the Excluded Information; or otherwise in form and substance
reasonably satisfactory to such Affiliated Lender and assigning Lender.
“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person, (iii) in the
case of any partnership, the board of directors of the general partner of such
Person and (iv) in any other case, the functional equivalent of the foregoing.
“Book Managers” means SunTrust Robinson Humphrey, Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Agreement), Wells Fargo Securities, LLC, Barclays Bank PLC and JPMorgan
Chase Bank, N.A.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a borrowing of Loans pursuant to Section 2.01 or pursuant to
any Additional Credit Extension Amendment.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan or any Base Rate Loan bearing
interest at a rate based on the Eurodollar Rate, means any such day that is also
a London Banking Day.
“Calculation Date” has the meaning specified in the definition of “Pro Forma
Basis.”
“Call Right” has the meaning assigned to such term in the Loan Servicing
Agreement.
“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Borrower and
its Restricted Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as capital expenditures on the consolidated
statement of cash flows of such Person.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and its Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of such Person.
“Cash Collateral Account” means a blocked account at a commercial bank specified
by the Administrative Agent in the name of the Administrative Agent and under
the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Loan Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefiting from such collateral shall agree in its sole discretion, other
credit support,


-7-



--------------------------------------------------------------------------------





in each case pursuant to documentation in form and substance reasonably
satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or the Swing
Line Lender (as applicable). “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.
“Cash Equivalents” means any of the following types of investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than 12 months from the date of acquisition thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;
(b)    direct obligations issued by any state of the United States or any
political subdivision of any such state, or any public instrumentality thereof,
in each case having maturities of not more than 12 months from the date of
acquisition;
(c)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States, any state thereof or the
District of Columbia, and is a member of the Federal Reserve System, (ii) issues
(or the parent of which issues) commercial paper rated as described in clause
(c) of this definition and (iii) has combined capital and surplus of at least
$500,000,000, in each case with maturities of not more than 12 months from the
date of acquisition thereof;
(d)    commercial paper and variable or fixed rate notes issued by any Person
organized under the laws of any state of the United States and rated at least
“Prime-1” (or the then equivalent grade) by Moody’s or at least “A-2” (or the
then equivalent grade) by S&P, in each case with maturities of not more than 12
months from the date of acquisition thereof;
(e)     repurchase obligations with a term of not more than one year for
underlying securities of the types described in clauses (a) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above; and
(f)    money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (d) of this definition
or money market funds that comply with the criteria set forth in SEC Rule 2a-7
under the Investment Company Act of 1940, as amended.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender, an Affiliate of a Lender or an Agent Party,
in its capacity as a party to such Cash Management Agreement.
“Cashless Rollover Amount” means, as to any Cashless Rollover Lender, the amount
specified as the “Existing Term Loan Principal / Allocated Amount” in Exhibit A
to its Cashless Rollover Letter.
“Cashless Rollover Lender” means each lender under the Existing Credit Agreement
that has elected to participate in the exchange of its term loans under the
Existing Credit Agreement for Term B Loans hereunder in an equal aggregate
principal amount.
“Cashless Rollover Letter” means each written agreement among the Borrower, the
Administrative Agent and each Cashless Rollover Lender.


-8-



--------------------------------------------------------------------------------





“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
“Change of Control” means an event or series of events by which:
(a)     (i) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan, unless such plan is part of a group) other than the Permitted Holders
(“New Holders”) shall “beneficially own” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time) Voting Stock of Holdings representing 35% or
more of the combined voting power of all Voting Stock of Holdings and (ii) the
Permitted Holders shall “beneficially own” (as defined in clause (a)) Voting
Stock of Holdings representing less than the percentage of such Voting Stock
“beneficially owned” by the New Holders; or
(b)     Holdings shall cease, directly or indirectly, to own and control legally
and beneficially all of the Equity Interests in the Borrower; or
(c)    a “change of control” or any comparable term under any Indebtedness for
borrowed money incurred pursuant to Section 7.02(b) or any Permitted Refinancing
Indebtedness in respect of any of the foregoing shall have occurred.
Notwithstanding the preceding or any provision of Rule 13d-3 of the Securities
Exchange Act of 1934 (or any successor provision), (i) a Person or group shall
not be deemed to beneficially own securities subject to an equity or asset
purchase agreement, merger agreement or similar agreement (or voting or option
or similar agreement related thereto) until the consummation of the transactions
contemplated by such agreement and (ii) if any group includes one or more
Permitted Holders, the issued and outstanding Voting Stock of Holdings
beneficially owned, directly or indirectly, by any Permitted Holders that are
part of such group shall not be treated as being beneficially owned by any other
member of such group for purposes of determining whether a Change of Control has
occurred; provided that the Permitted Holders beneficially own, directly or
indirectly, Equity Interests having more than 50.0% of the total voting power of
the Voting Stock of Holdings (or any other direct or indirect parent company of
Holdings) held by such group. For purposes of this definition and any related
definition to the extent used for purposes of this definition, at any time when
more than 50.0% of the total voting power of the Voting Stock of Holdings is
directly or indirectly owned by or a direct or indirect parent company of the
Holdings, all references to


-9-



--------------------------------------------------------------------------------





Holdings shall be deemed to refer to its ultimate parent company (but excluding
the Sponsor) that directly or indirectly owns such Voting Stock.
“Class” means (i) with respect to any Commitment, its character as a Revolving
Credit Commitment, a Term B Commitment or any other group of Commitments
(whether established by way of new Commitments or by way of conversion or
extension of existing Commitments or Loans) designated as a “Class” in an
Additional Credit Extension Amendment and (ii) with respect to any Loans, its
character as a Revolving Credit Loan, a Swing Line Loan, a Term B Loan or any
other group of Loans (whether made pursuant to new Commitments or by way of
conversion or extension of existing Loans) designated as a “Class” in an
Additional Credit Extension Amendment; provided that (x) in no event shall there
be more than three Classes of Revolving Credit Commitments or more than three
Classes of Revolving Credit Loans outstanding at any time and (y)
notwithstanding anything to the contrary, the borrowing and repayment of
Revolving Credit Loans shall be made on a pro rata basis across all Classes of
Revolving Credit Loans (except to the extent that any applicable Additional
Credit Extension Amendment provides that the Class of Revolving Credit Loans
established thereunder shall be entitled to less than pro rata treatment in
repayments), and any termination of Revolving Credit Commitments shall be made
on a pro rata basis across all Classes of Revolving Credit Commitments (except
to the extent that any applicable Additional Credit Extension Amendment provides
that the Class of Revolving Credit Commitments established thereunder shall be
entitled to less than pro rata treatment in reduction of Revolving Credit
Commitments). Commitments or Loans that have different maturity dates, pricing
(other than upfront fees) or other terms shall be designated separate Classes.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01, which date is June 22,
2017.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and rules and regulations related thereto.
“Co-Documentation Agents” means Barclays Bank PLC and JPMorgan Chase Bank, N.A,,
as co-documentation agents under any of the Loan Documents, or any successor
co-documentation agent.
“Co-Syndication Agents” means Merrill Lynch, Pierce, Fenner & Smith Incorporated
(or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement) and
Wells Fargo Securities, LLC, as co-syndication agents under any of the Loan
Documents, or any successor syndication agent.
“Collateral” means all of the “Collateral” and “Mortgaged Property” or “Trust
Property” or other similar term referred to in the Collateral Documents and all
of the other property that is or is intended under the terms of the Collateral
Documents to be subject to Liens in favor of the Administrative Agent for the
benefit of the Secured Parties.
“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, each Deposit Account
Control Agreement (as referred to in the Security Agreement), each Securities
Account Control Agreement (as referred to in the Security Agreement), each of
the mortgages, collateral assignments, Security Agreement Supplements, security
agreements, pledge agreements and other instruments and agreements pursuant to
which Liens are granted or purported to be granted to the Administrative Agent
as security for the Loan Obligations pursuant to Section 4.01, 6.12 or
otherwise.
“Commitment” means a Term B Commitment, a Revolving Credit Commitment or any
other commitment to extend credit established pursuant to an Additional Credit
Extension Amendment, as the context may require.
“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission


-10-



--------------------------------------------------------------------------------





system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Borrower.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Consolidated EBITDA” means Consolidated Net Income for any period plus
(a)    without duplication and (except with respect to clause (a)(ii)(y)) to the
extent deducted in determining such Consolidated Net Income for such period, the
sum of:
(i)    consolidated interest expense of the Borrower and its Restricted
Subsidiaries for such period and, to the extent not reflected in such total
interest expense, increased by payments made by the Borrower or any Restricted
Subsidiary in respect of hedging obligations or other derivative instruments
entered into for the purpose of hedging interest rate risk, minus the sum of any
payments received in respect of such hedging obligations or other derivative
instruments,
(ii)    (x) consolidated tax expense of the Borrower and its Restricted
Subsidiaries based on income, profits or capital, including state, franchise,
capital and similar taxes and withholding taxes paid or accrued during such
period and (y) to the extent not already included therein, all TRA Payments,
(iii)    all amounts attributable to depreciation and amortization expense of
the Borrower and its Restricted Subsidiaries for such period,
(iv)    any Non-Cash Charges of the Borrower and its Restricted Subsidiaries for
such period,
(v)    (x) costs associated with the Transactions paid or incurred by the
Borrower and its Restricted Subsidiaries in connection with the Transactions for
such period that are paid, accrued or reserved for within 365 days of the
consummation of the Transactions and (y) costs in respect of such period paid,
accrued or reserved by the Borrower or any Restricted Subsidiary in connection
with Amendment No. 1, any amendment or waiver of Cross-Defaults (as defined in
Amendment No. 1) and the investigations and subpoenas relating to, or arising
from, the Inaccurate Matters,
(vi)    without duplication of any Pro Forma Cost Savings, any restructuring
charges (including restructuring costs related to acquisitions pursuant to
Section 7.03(g) or (i) and to closure or consolidation of facilities) for such
period,
(vii)    without duplication of any Pro Forma Cost Savings, any unusual or
nonrecurring fees, unusual or nonrecurring cash charges and other unusual or
nonrecurring cash expenses for such period (A) made or incurred by the Borrower
and its Restricted Subsidiaries in connection with any Investment pursuant to
Section 7.03(g) or (i), including severance, relocation and facilities closing
costs, including any earnout payments, whether or not accounted for as such,
that are paid, accrued or reserved for within 365 days of such Investment, (B)
incurred in connection with the issuance of Equity Interests or Indebtedness by
the Borrower and its Restricted Subsidiaries, (C) arising out of any litigation
(including derivative suits), inquiries, requests for information and other
proceedings, including legal fees and costs incurred in connection therewith and
any penalties or settlement payments in respect of any thereof or (D) incurred
in connection with recruiting fees and signing, retention or completion bonuses,


-11-



--------------------------------------------------------------------------------





(viii)    cash expenses incurred by the Borrower and its Restricted Subsidiaries
during such period in connection with an acquisition pursuant to Section 7.03(g)
or (i) to the extent that such expenses are reimbursed in cash during such
period pursuant to indemnification provisions of any agreement relating to such
acquisition,
(ix)    cash expenses incurred by the Borrower and its Restricted Subsidiaries
during such period in connection with extraordinary casualty events to the
extent such expenses are reimbursed in cash to the Borrower and its Restricted
Subsidiaries by insurance during such period,
(x)    an amount equal to (x) the net loss of any Qualified Subsidiary that
suffers a net loss for the period that it has been in operation for less than
twelve months times (y) the percentage of outstanding Equity Interests in such
Qualified Subsidiary owned by the Borrower or a Restricted Subsidiary (other
than a Qualified Subsidiary); minus
(b)    without duplication and, in the case of clause (ii) below, to the extent
included in determining such Consolidated Net Income,
(i)    any cash payments made by the Borrower and its Restricted Subsidiaries
during such period in respect of Non-Cash Charges described in clause (a)(iv)
taken in a prior period or taken in such period, and
(ii)    any non-cash items of income of the Borrower and its Restricted
Subsidiaries for such period (other than the accrual of revenue or recording of
receivables in the ordinary course of business);
provided that (I) in no event shall any charge, expense or loss relating to
write-downs, write-offs or reserves with respect to current assets be added back
to Consolidated Net Income for purposes of calculating Consolidated EBITDA and
(II) the aggregate amount added back to Consolidated Net Income for purposes of
calculating Consolidated EBITDA pursuant to clauses (a)(vi) and (vii)(A) shall
not exceed 15% of Consolidated EBITDA (calculated before giving effect to such
clauses) for any period. Consolidated EBITDA shall be determined on a Pro Forma
Basis.
“Consolidated First Lien Net Debt” means Consolidated Net Debt minus the sum of
(i) the portion of Indebtedness of the Borrower or any of its Restricted
Subsidiaries included in Consolidated Net Debt that is not secured by any Lien
on property or assets of the Borrower or its Restricted Subsidiaries and (ii)
the portion of Indebtedness of the Borrower or any of its Restricted
Subsidiaries included in Consolidated Net Debt that is secured by Liens on
property or assets of the Borrower or its Restricted Subsidiaries, which Liens
are expressly subordinated or junior to the Liens securing the Loan Obligations.
“Consolidated First Lien Net Leverage Ratio” means, as of the last day of any
fiscal quarter, the ratio of (a) Consolidated First Lien Net Debt to (b)
Consolidated EBITDA for the four consecutive fiscal quarters of the Borrower
ended on such date.
“Consolidated Net Debt” means, as of any date, (a) the aggregate principal
amount of Indebtedness of the type specified in clauses (a), (b) and (g) of the
definition thereof of the Borrower and its Restricted Subsidiaries outstanding
as of such date determined on a consolidated basis; provided that, in the case
of Indebtedness of any Qualified Subsidiary, the amount of such Indebtedness
included in this clause (a) shall be limited to the greater of (x) the principal
amount of such Indebtedness for which the Borrower or any Restricted Subsidiary
(other than a Qualified Subsidiary) is liable as guarantor or other obligor and
(y) the principal amount of such Indebtedness times the percentage of
outstanding Equity Interests in such Qualified Subsidiary owned by the Borrower
or a Restricted Subsidiary (other than a Qualified Subsidiary), minus (b) the
amount of unrestricted cash and Cash Equivalents held, on such date, by the
Borrower and the Subsidiary Guarantors, minus (c) the amount of unrestricted
cash and Cash Equivalents held, on such date, by any Restricted Subsidiary that
is not a Subsidiary Guarantor, up to the greater of (x) the aggregate principal
amount of Indebtedness of such Restricted Subsidiary


-12-



--------------------------------------------------------------------------------





included in clause (a) of this definition and (y) the amount of such
unrestricted cash and Cash Equivalents of such Restricted Subsidiary times the
percentage of outstanding Equity Interests in such Restricted Subsidiary owned
by the Borrower or a Subsidiary Guarantor.
“Consolidated Net Income” means, for any period, the aggregate of the net income
after deduction of amounts attributable to non-controlling interests (and before
any reduction in respect of dividends) of the Borrower and its Restricted
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that:
(1)    the net income (and net loss) of any other Person (other than a
Restricted Subsidiary of the Borrower) in which the Borrower or any of its
Restricted Subsidiaries has an ownership interest will be excluded, except to
the extent that any such net income is actually received in cash by the Borrower
or a Restricted Subsidiary in the form of dividends or similar distributions in
respect of such period;
(2)    the cumulative effect of a change in accounting principles will be
excluded;
(3)    the amortization of any premiums, fees or expenses incurred in connection
with the Transactions or any amounts required or permitted by Accounting
Principles Board Opinions Nos. 16 (including non-cash write-ups and Non-Cash
Charges relating to inventory and fixed assets, in each case arising in
connection with the Transactions) and 17 (including Non-Cash Charges relating to
intangibles and goodwill), in each case in connection with the Transactions,
will be excluded;
(4)    any gain or loss, together with any related provision for taxes on such
gain or loss, realized in connection with: (a) any sales of assets out of the
ordinary course of business (it being understood that a sale of assets
comprising discontinued operations shall be deemed a sale of assets out of the
ordinary course of business); or (b) the disposition of any securities by the
Borrower or any of its Restricted Subsidiaries or the extinguishment of any
Indebtedness of the Borrower or any of its Restricted Subsidiaries will be
excluded;
(5)    any extraordinary gain or loss, together with any related provision for
taxes on such extraordinary gain or loss, will be excluded;
(6)    income or losses attributable to discontinued operations (including
operations disposed during such period whether or not such operations were
classified as discontinued) will be excluded;
(7)    any Non-Cash Charges (i) attributable to applying the purchase method of
accounting in accordance with GAAP, (ii) resulting from the application of FAS
142 or FAS 144, and (iii) relating to the amortization of intangibles resulting
from the application of FAS 141 will be excluded;
(8)    all Non-Cash Charges relating to employee benefit or other management or
stock compensation plans of the Borrower or a Restricted Subsidiary (excluding
any such Non-Cash Charge to the extent that it represents an accrual of or
reserve for cash expenses in any future period or amortization of a prepaid cash
expense incurred in a prior period) will be excluded to the extent that such
Non-Cash Charges are deducted in computing such Consolidated Net Income;
provided, further, that if the Borrower or any Restricted Subsidiary of the
Borrower makes a cash payment in respect of such Non-Cash Charge in any period,
such cash payment will (without duplication) be deducted from the Consolidated
Net Income of the Borrower for such period;
(9)    all unrealized gains and losses relating to hedging transactions and
mark-to-market of Indebtedness denominated in foreign currencies resulting from
the application of FAS 52 shall be excluded;
(10)    the net income for such period of any Restricted Subsidiary (other than
a Subsidiary Guarantor) shall be excluded to the extent that the declaration or
payment of dividends or similar distributions by that Restricted Subsidiary of
its net income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, except to the extent such
restriction with respect to the payment of dividends or similar distributions
has been legally waived; and


-13-



--------------------------------------------------------------------------------





(11)    Consolidated Net Income shall be reduced by the amount of any dividends
or distributions made to Holdings or any other direct or indirect parent company
of the Borrower for ordinary course holding company operating expenses.
“Consolidated Net Leverage Ratio” means as of the last day of any fiscal quarter
(a) Consolidated Net Debt as of such date to (b) the Consolidated EBITDA for the
four consecutive fiscal quarters of the Borrower ended on such date.
“Consolidated Tangible Assets” means, as of any date, the consolidated assets of
the Borrower and its Restricted Subsidiaries, minus goodwill and other
intangible assets, in each case, as derived from the consolidated balance sheet
of the Borrower and its Subsidiaries prepared in accordance with GAAP most
recently delivered pursuant to Section 6.01.
“Consolidated Working Capital” means, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.
“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow.”
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Contribution Indebtedness” means Indebtedness of the Borrower in an aggregate
principal amount not to exceed the aggregate Net Cash Proceeds contributed as
common equity to the Borrower after the Closing Date from the issuance and sale
of the Equity Interests of Holdings (other than Disqualified Stock) or as a
contribution to Holdings’ common equity capital (in each case, other than to or
from a Subsidiary of the Borrower) which Net Cash Proceeds are not applied to
any Other Equity Use; provided that such Indebtedness (a) is incurred within 180
days after the sale of such Equity Interests or the making of such capital
contribution and (b) is designated as “Contribution Indebtedness” pursuant to a
certificate of a Responsible Officer delivered to the Administrative Agent
within one Business Day of the date of its incurrence.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Covenant Reversion Date” means the first date on which (i) the Amended Year-End
Financials, Amended Quarterly Financials and the Delayed Financials have been
delivered to the Administrative Agent and (ii) no Default is then continuing.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:
(a)    the Cumulative Retained Excess Cash Flow Amount at such time, plus
(b)    the Net Cash Proceeds from (i) the issuance and sale of Equity Interests
(other than any Disqualified Stock) of Holdings or any direct or indirect parent
of Holdings after the Closing Date and on or prior to such time (including upon
exercise of warrants or options) which proceeds have been contributed as common
equity to the capital of the Borrower and (ii) the Indebtedness (other than
Indebtedness that is contractually subordinated to the Loan Obligations) of the
Borrower or any Restricted


-14-



--------------------------------------------------------------------------------





Subsidiary of the Borrower owed to a Person other than a Loan Party or a
Restricted Subsidiary of a Loan Party, which has been converted after the
Closing Date into common Equity Interests of the Borrower (or Holdings or any
direct or indirect parent of Holdings) (other than Disqualified Stock), which
Net Cash Proceeds have not previously been applied to any Other Equity Use; plus
(c)    100% of the aggregate amount received by the Borrower or any Restricted
Subsidiary after the Closing Date in cash and Cash Equivalents from:
(i)    the sale (other than to the Borrower or any Restricted Subsidiary) of the
Equity Interests of an Unrestricted Subsidiary, or
(ii)    any dividend or other distribution by an Unrestricted Subsidiary, plus
(d)    in the event that after the Closing Date any Unrestricted Subsidiary has
been redesignated as a Restricted Subsidiary or has been merged, consolidated or
amalgamated with or into, or transfers or conveys its assets to, or is
liquidated into, the Borrower or a Restricted Subsidiary, the fair market value
of the Investments of the Borrower and the Restricted Subsidiaries in such
Unrestricted Subsidiary at the time of such redesignation, combination or
transfer (or of the assets transferred or conveyed, as applicable) so long as
such Investments were originally made pursuant to Section 7.03(i)(B) after the
Closing Date, plus
(e)    to the extent not already included in the Cumulative Retained Excess Cash
Flow Amount, an amount equal to any returns in cash and Cash Equivalents
(including dividends, interest, distributions, returns of principal, profits on
sale, repayments, income and similar amounts) actually received after the
Closing Date by the Borrower or any Restricted Subsidiary in respect of any
Investments made pursuant to Section 7.03(i)(B), minus
(f)    any amount of the Cumulative Credit used to make Investments pursuant to
Section 7.03(i)(B) after the Closing Date and prior to such time, minus
(g)    any amount of the Cumulative Credit used to make Restricted Payments
pursuant to Section 7.06(h) after the Closing Date and prior to such time, minus
(h)    any amount of the Cumulative Credit used to make any payments in respect
of Junior Financings pursuant to Section 7.14(a)(v) after the Closing Date and
prior to such time;
provided that the Cumulative Credit (other than the portion attributable to
clause (b) above which shall be available without restriction) shall be
available for use pursuant to Section 7.06(h) or 7.14(a)(v) only if the
Consolidated Net Leverage Ratio calculated on a Pro Forma Basis is less than or
equal to 6.50 to 1.00.
“Cumulative Retained Excess Cash Flow Amount” means, at any date, an amount, not
less than zero in the aggregate, determined on a cumulative basis equal to the
aggregate cumulative sum of the Retained Percentage of Excess Cash Flow, for all
Excess Cash Flow Periods ending prior to such date.
“Current Assets” means, at any date of determination, all assets (other than
cash and Cash Equivalents) of the Borrower and its Restricted Subsidiaries that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Borrower as current assets at such date of determination, other than amounts
related to current or deferred Taxes based on income or profits (but excluding
assets held for sale, loans (permitted) to third parties, pension assets,
deferred bank fees and derivative financial instruments).
“Current Liabilities” means, at any date of determination, all liabilities of
the Borrower and its Restricted Subsidiaries that would, in accordance with
GAAP, be classified on a consolidated balance sheet of the Borrower as current
liabilities at such date of determination, other than (a) the current portion of
any Indebtedness, (b) accruals of consolidated interest expense (excluding
consolidated interest expense that is past due and unpaid), (c)


-15-



--------------------------------------------------------------------------------





accruals for current or deferred Taxes based on income or profits, (d) accruals
of any costs or expenses related to restructuring reserves and (e) any Revolving
Credit Exposure or Revolving Credit Loans.
“Debt Fund Affiliate” means any Affiliate of the Sponsor (other than Holdings
and its Subsidiaries) that is primarily engaged in, or advises funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds or similar extensions of credit
or securities in the ordinary course of business and with respect to which the
Sponsor does not, directly or indirectly, possess the power to direct or cause
the direction of the investment policies of such entity.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Declined Proceeds” has the meaning specified in Section 2.05(b)(viii).
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Loan Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the Facility plus
(iii) 2% per annum; provided, however, that with respect to a Eurodollar Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within one Business Day of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder, including in respect of its Loans or participations in respect of
Letters of Credit or Swing Line Loans, within three Business Days of the date
required to be funded by it hereunder, (b) has notified the Borrower or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be


-16-



--------------------------------------------------------------------------------





conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.
“Delaware Divided LLC” means any LLC which has been formed upon the consummation
of a Delaware LLC Division.
“Delaware LLC Division” means the statutory division of any LLC into two or more
LLCs pursuant to Section 18-217 of the Delaware Limited Liability Company Act.
“Delayed Financials” means (i) the 2018 Year-End Financials, (ii) the 2019 First
Quarter Financials and (iii) unless the Amended Quarterly Financials, the
Amended Year-End Financials, the 2018 Year-End Financials and the 2019 First
Quarter Financials are delivered prior to the Extended Financial Information
Delivery Deadline, the 2019 Second Quarter Financials.
“Designated Equity Contribution” has the meaning set forth in Section 8.04(a).
“Designated Noncash Consideration” means any non-cash consideration received by
the Borrower or a Restricted Subsidiary in connection with a Material
Disposition that is designated as Designated Noncash Consideration pursuant to a
certificate of a Responsible Officer.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
the Borrower or any Restricted Subsidiary (or the granting of any option or
other right to do any of the foregoing), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith (including any sale or
transfer of Secured Intercompany Notes as part of an Intercompany Loan
Refinancing whether consummated as a sale of Secured Intercompany Notes or as a
refinancing thereof), any sale, transfer or disposition of Equity Interests or
any disposition of property or assets to a Delaware Divided LLC pursuant to a
Delaware LLC Division.
“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case, at the option of the holder of the Equity Interest),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder of the Equity Interest, in whole or in part, on or prior to
the date that is 91 days after the Latest Maturity Date. Notwithstanding the
preceding sentence, (x) any Equity Interest that would constitute Disqualified
Stock solely because the holders of such Equity Interest have the right to
require the Person that issued such Equity Interest to repurchase such Equity
Interest upon the occurrence of a change of control or an asset sale will not
constitute Disqualified Stock if the terms of such Equity Interest provide that
such Person may not repurchase such Equity Interest unless such Person would be
permitted to do so in compliance with Section 7.06, (y) any Equity Interest that
would constitute Disqualified Stock solely as a result of any redemption feature
that is conditioned upon, and subject to, compliance with Section 7.06 will not
constitute Disqualified Stock and (z) any Equity Interest issued to any plan for
the benefit of employees will not constitute Disqualified Stock solely because
it may be required to be repurchased by the Person that issued such Equity
Interest in order to satisfy applicable statutory or regulatory obligations. The
amount of Disqualified Stock deemed to be outstanding at any time for purposes
of this Agreement will be the maximum amount that Holdings and its Restricted
Subsidiaries may become obligated to pay upon the maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock, exclusive of
accrued dividends.
“Dividend Equivalent Payments” means payments of special bonuses, dividend
equivalents or other payments or disbursements in an aggregate amount not to
exceed $15,000,000 to Persons who hold stock options, employee equity awards or
similar Equity Interests in Holdings (or any direct or indirect parent thereof)
outstanding as of or prior to April 26, 2016.


-17-



--------------------------------------------------------------------------------





“Dollar” and “$” mean lawful money of the United States.
“ECF Payment” has the meaning set forth in Section 2.05(b).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Yield” means, as to any Indebtedness, the effective yield on such
Indebtedness as determined by the Borrower and the Administrative Agent, taking
into account the applicable interest rate margins, any interest rate floors or
similar devices and all fees, including upfront or similar fees or original
issue discount (amortized over the shorter of (x) the life of such Indebtedness
and (y) the four years following the date of incurrence thereof) payable
generally to lenders providing such Indebtedness, but excluding (i) any
arrangement, structuring, commitment, underwriting or other similar fees payable
to any arranger (or affiliate thereof) in connection with the commitment or
syndication of such Indebtedness and (ii) customary consent fees for an
amendment paid generally to consenting lenders.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.07(b)(iii), (v) and (vi) and Section 11.07(d) (in
each case, subject to such consents, if any, as may be required under Section
11.07(b)(iii)).
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits or governmental restrictions relating to pollution or the protection of
the Environment or of human health (to the extent related to exposure to
Hazardous Materials), including those relating to the manufacture, generation,
handling, transport, storage, treatment, Release or threat of Release of
Hazardous Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation,
remediation, fines, penalties, indemnities or claims for natural resource
damages), of the Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit


-18-



--------------------------------------------------------------------------------





interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower and is treated as a single employer
within the meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and
(o) of the Code for purposes of provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
with respect to any Pension Plan, the failure to satisfy the minimum funding
standard under Section 412 of the Code and Section 302 of ERISA, whether or not
waived, the failure to make by its due date a required installment under Section
430(j) of the Code with respect to any Pension Plan or the failure to make any
required contribution to a Multiemployer Plan; (c) the withdrawal of the
Borrower or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which such entity was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (d) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is insolvent or in reorganization
(within the meaning of Title IV of ERISA) or in “endangered” or “critical”
status (within the meaning of Section 305 of ERISA); (e) the filing of a notice
of intent to terminate, the treatment of a Multiemployer Plan amendment as a
termination under Section 4041 or 4041A of ERISA; (f) the institution by the
PBGC of proceedings to terminate a Pension Plan or Multiemployer Plan; (g) any
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (h) the determination that any Pension Plan is, or is
expected to be, in “at-risk” status, within the meaning of Section 303(i)(4)(A)
of ERISA or Section 430(i)(4)(A) of the Code; or (i) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Rate” means, (a) with respect to each Interest Period for a
Eurodollar Rate Loan, (i) the rate per annum equal to the London interbank
offered rate for deposits in Dollars appearing on Reuters screen page LIBOR 01
(or on any successor or substitute page of such service or any successor to such
service, or such other commercially available source providing such quotations
as may be designated by the Administrative Agent from time to time) at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period, with a maturity comparable to such Interest Period
(provided that if such rate is less than zero, such rate shall be deemed to be
zero), divided by (ii) a percentage equal to 1.00% minus the then stated maximum
rate of all reserve requirements (including any marginal, emergency,
supplemental, special or other reserves and without benefit of credits for
proration, exceptions or offsets that may be available from time to time)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D issued by the FRB (or any
successor category of liabilities under Regulation D issued by the FRB);
provided, that if the rate referred to in clause (i) above is not available at
any such time for any reason, then the rate referred to in clause (i) shall
instead be the interest rate per annum, as determined by the Administrative
Agent, to be the arithmetic average of the rates per annum at which deposits in
Dollars in an amount equal to the amount of such Eurodollar Rate Loan are
offered by major banks in the London interbank market to the Administrative
Agent at approximately 11:00 A.M. (London time), two (2) Business Days prior to
the first day of such Interest Period and (b) with respect to any Base Rate
Loan, the rate per annum equal to the London interbank offered rate for deposits
in Dollars appearing on Reuters screen page LIBOR 01 (or on any successor or
substitute page of such service or any successor to such service, or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 A.M. (London
time) on the day of determination of such rate, with a one-month maturity
(provided that if such rate is less than zero, such rate shall be deemed to be
zero; provided, that if the rate referred to above is not available at any such
time for any reason,


-19-



--------------------------------------------------------------------------------





then the rate referred to in clause (i) shall instead be the interest rate per
annum, as determined by the Administrative Agent, to be the arithmetic average
of the rates per annum at which deposits in Dollars in an amount equal to the
amount of such Eurodollar Rate Loan are offered by major banks in the London
interbank market to the Administrative Agent at approximately 11:00 A.M. (London
time) on the day of determination of such rate. For purposes of this Agreement,
the Eurodollar Rate will not be less than zero percent (0%).
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Cash Flow” means, for any period, an amount equal to
(a)    the sum, without duplication, of
(i)    Consolidated Net Income for such period,
(ii)    an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income,
(iii)    decreases in Consolidated Working Capital and long-term accounts
receivable of the Borrower and its Restricted Subsidiaries for such period
(other than any such decreases arising from acquisitions or dispositions by the
Borrower and its Restricted Subsidiaries completed during such period or the
application of purchase accounting), and
(iv)    an amount equal to the aggregate net non-cash loss on Dispositions by
the Borrower and its Restricted Subsidiaries during such period (other than
sales in the ordinary course of business) to the extent deducted in arriving at
such Consolidated Net Income, minus
(b)    the sum, without duplication, of
(i)    an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income and cash charges included in the
definition of “Consolidated Net Income”,
(ii)    without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property to the extent not expensed and Capitalized Software
Expenditures accrued or made in cash or accrued during such period, to the
extent that such Capital Expenditures or acquisitions were financed with
internally generated cash or borrowings under the Revolving Credit Facility,
(iii)     (A) the principal component of payments in respect of Capitalized
Leases, (B) scheduled repayments of Term Loans pursuant to Section 2.07, in each
case, to the extent financed with internally generated cash and (C) the amount
actually paid in respect of Term Loans assigned to the Borrower or any
Restricted Subsidiary pursuant to Section 11.07(d)(ii)(y),
(iv)    an amount equal to the aggregate net non-cash gain on Dispositions by
the Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,
(v)    increases in Consolidated Working Capital and long-term accounts
receivable of the Borrower and its Restricted Subsidiaries for such period
(other than any such increases arising from acquisitions or dispositions by the
Borrower and its Restricted Subsidiaries during such period or the application
of purchase accounting),


-20-



--------------------------------------------------------------------------------





(vi)    cash payments by the Borrower and its Restricted Subsidiaries during
such period in respect of long-term liabilities of the Borrower and its
Restricted Subsidiaries other than Indebtedness,
(vii)    without duplication of amounts deducted pursuant to clause (xi) below
in prior fiscal years, the amount of Investments and acquisitions made by the
Borrower and its Restricted Subsidiaries during such period pursuant to Section
7.03(i) to the extent that such Investments and acquisitions were financed with
internally generated cash or the proceeds of Revolving Credit Loans and were not
made by utilizing the Cumulative Retained Excess Cash Flow Amount,
(viii)    the amount of Restricted Payments paid during such period pursuant to
Section 7.06(d), (e), (h) (to the extent consisting of Dividend Equivalent
Payments), (k), (l), (m) (to the extent consisting of Dividend Equivalent
Payments) and (n) (to the extent consisting of Dividend Equivalent Payments) to
the extent such Restricted Payments were financed with internally generated cash
or the proceeds of Revolving Credit Loans,
(ix)    the aggregate amount of expenditures actually made by the Borrower and
its Restricted Subsidiaries in cash during such period (including expenditures
for the payment of financing fees) to the extent that such expenditures are not
expensed during such period,
(x)    the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness,
(xi)    without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
and its Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
acquisitions that constitute Investments permitted under this Agreement or
Capital Expenditures or acquisitions of intellectual property to the extent not
expected to be consummated or made, plus any restructuring cash expenses,
pension payments or tax contingency payments that have been added to Excess Cash
Flow pursuant to clause (a)(ii) above required to be made, in each case during
the period of four consecutive fiscal quarters of the Borrower following the end
of such period; provided that to the extent the aggregate amount of internally
generated cash actually utilized to finance acquisitions permitted under Section
7.03(g), Capital Expenditures or acquisitions of intellectual property during
such period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters,
(xii)    the amount of cash taxes paid in such period to the extent they exceed
the amount of tax expense deducted in determining Consolidated Net Income for
such period and all TRA Payments,
(xiii)    cash expenditures in respect of Swap Contracts during such fiscal year
to the extent not deducted in arriving at such Consolidated Net Income,
(xiv)    any payment of cash to be amortized or expensed over a future period
and recorded as a long-term asset, and
(xv)    except to the extent such amounts were not included in Consolidated Net
Income, dividends and distributions paid by non-Wholly Owned Restricted
Subsidiaries to any holders of a minority interest therein (or a redemption or
exercise of any option in respect of such minority interest.
Notwithstanding anything in the definition of any term used in the definition of
Excess Cash Flow to the contrary, all components of Excess Cash Flow shall be
computed for the Borrower and its Restricted Subsidiaries on a consolidated
basis.


-21-



--------------------------------------------------------------------------------





“Excess Cash Flow Period” means each fiscal year of the Borrower commencing with
the fiscal year ending December 31, 2018; provided that for purposes of
calculating the Cumulative Retained Excess Cash Flow Amount, Excess Cash Flow
Period shall only include such fiscal years for which financial statements and a
Compliance Certificate have been delivered in accordance with Sections 6.01(a),
6.01(b) and 6.02(b) and for which any prepayments required by Section 2.05(b)(i)
(if any) have been made (it being understood that the Retained Percentage of
Excess Cash Flow for any Excess Cash Flow Period shall be included in the
Cumulative Retained Excess Cash Flow Amount even if a prepayment is not required
by Section 2.05(b)(i)).
“Excluded Information” has the meaning specified in the definition of “Big Boy
Letter.”
“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly Owned
Restricted Subsidiary, (b) any direct or indirect Subsidiary of the Borrower
that is a CFC or any direct or indirect Subsidiary of a CFC, (c) any
Unrestricted Subsidiary and (d) any Immaterial Subsidiary.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof). If a Swap Obligation arises under a Master Agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder or any other Loan Document, (a) Taxes imposed on or
measured by its net income (however denominated), and franchise Taxes imposed on
it (in lieu of net income taxes), by any jurisdiction as a result of a present
or former connection between the Administrative Agent, such Lender or such other
recipient and the jurisdiction of the Governmental Authority imposing such Tax
or any political subdivision or taxing authority thereof or therein other than a
connection deemed to arise solely from such person having executed, delivered,
become a party to, or performed its obligations or received a payment under, or
enforced and/or engaged in any other transactions pursuant to, this Agreement or
any other Loan Document), (b) any Tax similar to the branch profits tax under
Section 884(a) of the Code imposed by any jurisdiction described in (a), (c) any
withholding Tax that is attributable to such recipient’s failure to comply with
Section 3.01(e), (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by Borrower under Section 11.14), any U.S. federal
withholding Tax imposed on any amounts payable to such Lender pursuant to the
Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
Lending Office (or assignment), to receive additional amounts from Borrower with
respect to such withholding Tax pursuant to Section 3.01(a), (e) any withholding
or deduction imposed under FATCA and (f) any U.S. federal backup withholding
Taxes under Section 3406 of the Code.
“Existing Class” means a Class of Existing Term Loans or a Class of Existing
Revolving Credit Commitments.
“Existing Credit Agreement” means the Credit Agreement, dated as of February 20,
2013 (as amended by Amendment No. 1, dated as of April 26, 2016), among the
Borrower, Holdings, Bank of America, N.A., as administrative agent, the lenders
party thereto, and the other agents party thereto.
“Existing Revolving Credit Commitments” has the meaning specified in Section
2.17(b).
“Existing Term Loans” has the meaning specified in Section 2.17(a).
“Extended Class” means a Class of Extended Term Loans or a Class of Extended
Revolving Credit Commitments.


-22-



--------------------------------------------------------------------------------





“Extended Financial Information Delivery Deadline” means September 9, 2019.
“Extended Revolving Credit Commitments” has the meaning specified in Section
2.17(b).
“Extended Term Loans” has the meaning specified in Section 2.17(a).
“Extending Lender” has the meaning specified in Section 2.17(c).
“Extension Effective Date” has the meaning specified in Section 2.17(c).
“Extension Election” has the meaning specified in Section 2.17(c).
“Extension Request” means a Revolving Credit Extension Request or a Term Loan
Extension Request.
“Facility” means the Term B Facility, the Revolving Credit Facility or any
credit facility created pursuant to an Additional Credit Extension Amendment, as
the context may require.
“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the Board of Directors, chief
executive officer or chief financial officer of the Borrower (unless otherwise
provided in this Agreement).
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively
comparable), any current or future regulations or official interpretations
thereof, any intergovernmental agreements (or any related law, regulations or
administrative practices) implementing the foregoing and any agreements entered
into pursuant to current Section 1471(b)(1) of the Code (or any amended or
successor version described above).
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be such average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to SunTrust Bank on such day on such
transactions as determined by the Administrative Agent; provided further that if
such rate is less than zero, it shall be deemed to be zero.
“Financial Covenant Event of Default” means (i) a Revolver Financial Covenant
Event of Default or (ii) a Default as a result of a breach of Section 7.16.
“First Lien Intercreditor Agreement” means an intercreditor agreement in form
and substance reasonably satisfactory to the Administrative Agent among the
Administrative Agent and one or more senior representatives for the holders of
Incremental Notes and/or Refinancing Notes that are intended to be secured on a
pari passu basis with the Secured Obligations.
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968, (ii) the Flood Disaster Protection Act of 1973, (iii) the National
Flood Insurance Reform Act of 1994, (iv) the Flood Insurance Reform Act of 2004
and (v) the Biggert-Waters Flood Insurance Reform Act of 2012, or, in each case,
any successor statute thereto.


-23-



--------------------------------------------------------------------------------





“Foreign Lender” means any Lender that is not a United States person within the
meaning of section 7701(a)(3) of the Code.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party or applicant in
respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount of any Guarantee of any guarantor shall be deemed to be the lower of (i)
an amount equal to the stated or determinable amount of the primary obligation
in respect of which the Guarantee is made and (ii) the maximum amount for which
such guarantor may be liable pursuant to the terms of the instrument.
“guarantor” has the meaning specified in the definition in the definition of
“Guarantee.”
“Guarantors” means, collectively, Holdings, the Restricted Subsidiaries of
Holdings listed on Schedule 6.12 and each other Restricted Subsidiary of
Holdings that shall be required to execute and deliver a Guaranty Supplement
pursuant to Section 6.12 (such Restricted Subsidiaries, collectively, the
“Subsidiary Guarantors”).
“Guaranty” means, collectively, (a) the Guaranty made by Holdings under
Article X in favor of the Secured Parties and (b) the Subsidiary Guaranty.
“Guaranty Supplement” has the meaning specified in Section 11 of the Subsidiary
Guaranty.


-24-



--------------------------------------------------------------------------------





“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, natural gas, natural gas liquids, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic mold,
infectious or medical wastes and all other wastes, chemicals, pollutants or
contaminants or compounds of any nature in any form regulated pursuant to any
Environmental Law.
“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted under Article VII, is a Lender, an Affiliate of a Lender or an Agent
Party, in its capacity as a party to such Swap Contract.
“Holdings” has the meaning specified in the introductory paragraph hereto.
“Honor Date” has the meaning specified in Section 2.03(c).
“Immaterial Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Borrower (a) whose total assets as of the last day of the most
recent fiscal period for which financial statements have been delivered pursuant
to Section 6.01 were less than 1% of Total Assets and (b) whose gross revenues
for the four fiscal quarter period ended on such date were less than 1% of
consolidated gross revenues of the Borrower and its Restricted Subsidiaries for
such period; provided that if, at any time and from time to time after the
Closing Date, Restricted Subsidiaries that are not Subsidiary Guarantors solely
because they meet the thresholds specified in clauses (a) and (b) comprise in
the aggregate more than 2.5% of Total Assets as of the last day of the most
recent fiscal period for which financial statements have been delivered pursuant
to Section 6.01 or more than 2.5% of the consolidated gross revenues of the
Borrower and the Restricted Subsidiaries for such period, then the Borrower
shall, not later than forty-five (45) days after the date by which financial
statements for such quarter are required to be delivered pursuant to this
Agreement (or such longer period as the Administrative Agent may agree in its
reasonable discretion), (i) designate in writing to the Administrative Agent one
or more of such Restricted Subsidiaries to not be Immaterial Subsidiaries to the
extent required such that the foregoing condition ceases to be true and (ii)
comply with the provisions of Section 6.12 applicable to such Restricted
Subsidiary.
“Inaccurate Matters” has the meaning set forth in Amendment No. 1.
“Incremental Dollar Basket” has the meaning specified in clause (i)(A) of the
proviso of Section 2.16(a).
“Incremental Notes” means Indebtedness of the Loan Parties in respect of one or
more series of senior secured first lien notes issued pursuant to an indenture
or a note purchase agreement in a public offering, Rule 144A or other private
placement; provided that:
(a)    the final maturity date of any Incremental Notes shall be no earlier than
the Latest Maturity Date;
(b)    the Incremental Notes shall have a Weighted Average Life to Maturity
equal to or greater than the then remaining Weighted Average Life to Maturity of
the Outstanding Term Loans;
(c)    the Incremental Notes shall rank pari passu in right of payment and
security with the existing Loans, and the holders of the Incremental Notes or
their representative shall be party to, and the Incremental Notes shall be
subject to, the First Lien Intercreditor Agreement;
(d)    the security agreements relating to such Incremental Notes shall be
substantially the same as the Collateral Documents (with such differences as are
reasonably satisfactory to the Administrative Agent) and the obligations in
respect thereof shall not be secured by any Lien on any asset of the Borrower or
any Restricted Subsidiary other than any asset constituting Collateral;
(e)    such Incremental Notes shall not be subject to any Guarantee by any
Person other than a Loan Party; and
(f)    the documentation with respect to any Incremental Notes shall contain no
mandatory prepayment, repurchase or redemption provisions except with respect to
change of control, asset sale and casualty event mandatory offers to purchase
and customary acceleration rights after an event of default that are customary
for financings of such type.
“Incremental Ratio Exception” has the meaning specified in clause (i)(C) of the
proviso of Section 2.16(a).


-25-



--------------------------------------------------------------------------------





“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding trade accounts
payable and accrued obligations incurred in the ordinary course of business),
(e) all obligations of others secured by any Lien on property owned or acquired
by such Person, whether or not the obligations secured thereby have been
assumed, but limited, in the event such secured obligations are nonrecourse to
such Person, to the fair value of such property, (f) all Guarantees by such
Person of the Indebtedness of any other Person, (g) all Capitalized Leases of
such Person, (h) all reimbursement obligations of such Person as an account
party or applicant in respect of letters of credit and letters of guaranty, (i)
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (j) all obligations of such Person in respect of Disqualified
Stock. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. For the avoidance of doubt, any right of Strategic Investors in a
Qualified Subsidiary to require the Borrower or any Qualified Subsidiary to
repurchase the Equity Interests in such Qualified Subsidiary held by such
Strategic Investors does not constitute Indebtedness.
“Indemnified Taxes” means all Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.
“Indemnitee” has the meaning specified in Section 11.05(b).
“Independent Assets or Operations” has the meaning specified in Section 6.01.
“Information” has the meaning specified in Section 11.08.
“Intellectual Property Security Agreement” means an intellectual property
security agreement, in substantially the form of Exhibit 4, 5 or 6 of the
Security Agreement, in each case as amended.
“Intercompany Loan Refinancing” has the meaning specified in Section 7.02(c).
“Intercompany Note Disposition” has the meaning specified in Section 7.05(q).
“Intercompany Note Disposition Agreement” means the Contribution, Assignment and
Assumption Agreement, dated as of April 20, 2016, by and between American Renal
Associates LLC, a Delaware limited liability company, and Intercompany Notes
Holdings.
“Intercompany Notes” has the meaning specified in Section 1.1 of the Security
Agreement.
“Intercompany Notes Holdings” means Term Loan Holdings LLC, a Delaware limited
liability company.
“Intercompany Notes Holdings Dividend” has the meaning specified in Section
7.06(k).
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and, ending on the date


-26-



--------------------------------------------------------------------------------





one, two, three or six months (or, if consented to by each Lender of such
Eurodollar Rate Loan, twelve months) thereafter, as selected by the Borrower in
its Committed Loan Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date for the
applicable Facility.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or
substantially all of the business of such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“IP Rights” has the meaning specified in Section 5.16.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Restricted Subsidiary) or in
favor of the L/C Issuer and relating to such Letter of Credit.
“Junior Financing” has the meaning set forth in Section 7.14(a).
“Junior Financing Documentation” means any documentation governing any Junior
Financing.
“Junior Lien Indebtedness” means Indebtedness secured by Liens permitted by
Section 7.01(o).
“Junior Lien Intercreditor Agreement” means an intercreditor agreement in form
and substance reasonably satisfactory to the Administrative Agent among the
Administrative Agent and one or more representatives for the holders or lenders
of Junior Lien Indebtedness.
“Latest Maturity Date” means, at any time of determination, the latest Maturity
Date for any Class of Loans or Commitments outstanding at such time.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, ordinances, codes, regulations and ordinances of any
Governmental Authority.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.


-27-



--------------------------------------------------------------------------------





“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means SunTrust Bank in its capacity as an issuer of Letters of
Credit hereunder, any other Lender designated by the Borrower (with the consent
(not, in the case of the Administrative Agent, to be unreasonably withheld or
delayed) of such Lender and the Administrative Agent), as an issuer of Letters
of Credit hereunder and any Lender appointed by the Borrower (with the consent
(not, in the case of the Administrative Agent, to be unreasonably withheld or
delayed) of the Administrative Agent) as such by notice to the Lenders as a
replacement for any L/C Issuer who is at the time of such appointment a
Defaulting Lender. References herein and in the other Loan Documents to the L/C
Issuer shall be deemed to refer to the L/C Issuer in respect of the applicable
Letter of Credit or to all L/C Issuers, as the context requires.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lead Arrangers” means SunTrust Robinson Humphrey, Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Agreement), Wells Fargo Securities, LLC, Barclays Bank PLC and JPMorgan
Chase Bank, N.A.
“Lender” has the meaning specified in the introductory paragraph hereto
(including, for the avoidance of doubt, each Cashless Rollover Lender) and, as
the context requires, includes the Swing Line Lender, to the extent such Person
has a Commitment or Loan hereunder.
“Lender Presentation” means the lender presentation dated June 2017 provided to
the Lenders in connection with the syndication of the facilities hereunder.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Maturity Date then in effect for the Revolving Credit Facility (or,
if such day is not a Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to $10,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any


-28-



--------------------------------------------------------------------------------





conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset.
“Limited Restricted Subsidiary” means any Restricted Subsidiary that is not a
Subsidiary Guarantor or a Qualified Subsidiary.
“LLC” shall mean any limited liability company organized or formed under the
laws of the State of Delaware.
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any
agreement creating or perfecting rights in cash collateral pursuant to the
provisions of Section 2.14, (d) the Guaranty, (e) the Collateral Documents, (f)
each Additional Credit Extension Amendment, (g) any Junior Lien Intercreditor
Agreement, (h) any First Lien Intercreditor Agreement, (i) each Issuer Document
and (j) amendments of and joinders to any Loan Document that are deemed pursuant
to their terms to be Loan Documents for purposes hereof.
“Loan Obligations” means all Obligations under or with respect to the Loan
Documents; provided that Excluded Swap Obligations shall not be a Loan
Obligation of any Guarantor that is not a Qualified ECP Guarantor.
“Loan Parties” means, collectively, the Borrower and the Guarantors.
“Loan Servicing Agreement” means the Loan Servicing Agreement, dated as of April
26, 2016, among American Renal Associates LLC, a Delaware limited liability
company, and Intercompany Notes Holdings.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of common Equity Interests of Parent on the date of the
declaration of a Restricted Payment permitted pursuant to Section 7.06(n)
multiplied by (ii) the arithmetic mean of the closing prices per share of such
common Equity Interests on the principal securities exchange on which such
common Equity Interests are traded for the 30 consecutive trading days
immediately preceding the date of declaration of such Restricted Payment.
“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitute assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the Equity Interests of a Person and (b) involve the
payment of Acquisition Consideration by the Borrower and its Restricted
Subsidiaries in excess of $5,000,000.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities or
financial condition of the Borrower and its Restricted Subsidiaries taken as a
whole; (b) a material impairment of the material rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or of the ability of
any Loan Party to perform its material obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.
“Material Disposition” means any Disposition of a Restricted Subsidiary or line
of business as a “going concern” that has a Fair Market Value in excess of
$5,000,000.
“Material Real Property” means real properties owned by the Borrower or any Loan
Party with a cost or book value (whichever is greater) in excess of $5,000,000.


-29-



--------------------------------------------------------------------------------





“Maturity Date” means (a) with respect to the Revolving Credit Facility, June
22, 2022, (b) with respect to the Term B Loans, June 22, 2024, and (c) with
respect to any other Class of Loans or Commitments, the maturity date specified
in the Additional Credit Extension Amendment related thereto; provided, however,
that if any such day is not a Business Day, the Maturity Date shall be the next
preceding Business Day.
“Maximum Rate” has the meaning specified in Section 11.10.
“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-979, of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth at
Section 1396, et seq. of Title 42 of the United States Code, as amended, and any
statute succeeding thereto.
“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at Section
1395, et seq. of Title 42 of the United States Code, as amended, and any statute
succeeding thereto.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” has the meaning specified in Section 6.12(a)(ii).
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Net Cash Proceeds” means:
(a)    100% of the cash proceeds actually received by Holdings or any of the
Restricted Subsidiaries (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but in each case only as and when received)
from any Disposition (other than an Intercompany Loan Refinancing) or Casualty
Event, net of (i) attorneys’ fees, accountants’ fees, investment banking fees,
survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees actually incurred in
connection therewith, (ii) the principal amount, premium or penalty, if any,
interest and other amounts on any Indebtedness that is secured by a Lien (other
than a Lien that ranks pari passu with or subordinated to the Liens securing the
Loan Obligations) on the asset subject to such Disposition or Casualty Event and
that is required to be repaid (and is timely repaid) in connection with such
Disposition or Casualty Event (other than Indebtedness under the Loan
Documents), (iii) in the case of any Disposition or Casualty Event by a
non-Wholly Owned Restricted Subsidiary, the pro rata portion of the Net Cash
Proceeds thereof (calculated without regard to this clause (iii)) attributable
to minority interests and not available for distribution to or for the account
of Holdings or a Wholly Owned Restricted Subsidiary as a result thereof, (iv)
taxes paid or reasonably estimated to be payable as a result thereof, and (v)
the amount of any reasonable reserve established in accordance with GAAP against
any adjustment to the sale price or any liabilities (other than any taxes
deducted pursuant to clause (i) above) (x) related to any of the applicable
assets and (y) retained by Holdings or any of the Restricted Subsidiaries
including pension and other post-employment benefit liabilities and liabilities
related to environmental matters or against any indemnification obligations
(however, the amount of any subsequent reduction of such reserve (other than in
connection with a payment in respect of any such liability) shall be deemed to
be Net Cash Proceeds of such Disposition or Casualty Event occurring on the date
of such reduction); provided, that, if no Default exists, the Borrower may
reinvest any portion of such proceeds in assets useful for its business (which
shall include any Investment permitted by this Agreement) within 12 months of
such receipt and such portion of such proceeds shall not constitute Net Cash
Proceeds except to the extent not, within 12 months of such receipt, so
reinvested or contractually committed to be so reinvested (it being understood
that if any portion of such proceeds are not so used within such 12 month period
but within such 12 month period are contractually committed to be


-30-



--------------------------------------------------------------------------------





used, then upon the termination of such contract or if such Net Cash Proceeds
are not so used within 18 months of initial receipt, such remaining portion
shall constitute Net Cash Proceeds as of the date of such termination or expiry
without giving effect to this proviso; provided, further, that such proceeds
shall constitute Net Cash Proceeds pursuant to this clause (a) only if (x) the
amount realized in a single transaction or series of related transactions
exceeds $5,000,000 (and only to the extent of the amount of such excess) or (y)
the amount excluded pursuant to clause (x) exceeds $10,000,000 in any fiscal
year (and only to the extent of the amount of such excess), and
(b)    100% of the cash proceeds from the incurrence or issuance by Holdings or
any of the Restricted Subsidiaries of any Indebtedness or any Intercompany Loan
Refinancing or any issuance or sale of Equity Interests, net of all taxes paid
or reasonably estimated to be payable as a result thereof and fees (including
investment banking fees and discounts), commissions, costs and other expenses,
in each case incurred in connection with such incurrence, issuance or sale.
“New Holders” has the meaning specified in the definition of “Change of
Control.”
“Non-Cash Charges” means (a) losses on asset sales, disposals or abandonments,
(b) any impairment charge or asset write-off or write-down related to intangible
assets, goodwill, long-lived assets, and investments in debt and equity
securities pursuant to GAAP, (c) all losses from investments recorded using the
equity method, (d) stock-based awards compensation expense, and (e) other
non-cash charges (provided that if any non-cash charges, expenses and
write-downs referred to in this clause (e) represent an accrual or reserve for
potential cash items in any future period, the cash payment in respect thereof
in such future period shall be subtracted from Consolidated EBITDA of such
future period to such extent, and excluding amortization of a prepaid cash item
that was paid in a prior period).
“Non-Consenting Lender” has the meaning specified in Section 11.14.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b)(iv).
“Note” means a Revolving Credit Note or Term B Note, as the context may require.
“Note Delivery Date” has the meaning specified in Section 6.12(c).
“NPL” means the National Priorities List under CERCLA.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Person arising under any agreement or otherwise, in
each case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Person of any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
“OFAC” has the meaning specified in Section 5.22(c).
“OID” has the meaning specified in Section 2.16(a)(v).
“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the


-31-



--------------------------------------------------------------------------------





applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Equity Uses” means with respect to the use of the proceeds of the
issuance and sale of Equity Interests (i) to permit the incurrence of
Contribution Indebtedness, (ii) to increase the amount of the Cumulative Credit,
(iii) to increase the Restricted Payments basket under Sections 7.06(e)(i), (iv)
to increase the amount available for the repurchase, redemption or other
acquisition or retirement for value of Disqualified Stock of the Borrower or any
Restricted Subsidiary of the Borrower under Section 7.06(i) or (v) to cure a
financial covenant Event of Default pursuant to Section 8.04(a) (each, a
“Permitted Equity Use”), the use of such proceeds for any other Permitted Equity
Use.
“Other Taxes” means all present or future stamp, documentary, recording, filing,
property, excise or similar Taxes arising from any payment made hereunder or
under any other Loan Document or from the execution, performance, registration,
delivery or enforcement of, from the receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any other Loan
Document.
“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans, on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C
Obligations, on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.
“Outstanding Term Loan” has the meaning specified in Section 2.16(a)(iv).
“parent” has the meaning specified in the definition of “Subsidiary.”
“Parent” means American Renal Associates Holdings, Inc., a Delaware corporation.
“Participant” has the meaning specified in Section 11.07(e).
“Participant Register” has the meaning specified in Section 11.07(e).
“PBGC” means the Pension Benefit Guaranty Corporation and any successor entity
performing similar functions.
“Pension Plan” means any Plan (other than a Multiemployer Plan) that is
maintained or is contributed to by the Borrower or any ERISA Affiliate and is
either covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 of the Code.
“Perfection Certificate” means a certificate in the form of Exhibit I-1 or any
other form approved by the Administrative Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.
“Perfection Certificate Supplement” means a certificate supplement in the form
of Exhibit I-2 or any other form approved by the Administrative Agent.
“Permitted Business” means (i) any business engaged in by the Borrower or any of
its Restricted Subsidiaries on the Closing Date, and (ii) any business or other
activities that are reasonably similar, ancillary, complementary or related to,
or a reasonable extension, development or expansion of, the businesses in which
the Borrower and its Restricted Subsidiaries are engaged on the Closing Date.
“Permitted Collateral Liens” means (i) in the case of Collateral other than real
property subject to a Mortgage and any pledged securities, Liens permitted under
Section 7.01, (ii) in the case of real property subject to a


-32-



--------------------------------------------------------------------------------





Mortgage, “Permitted Collateral Liens” means the Liens described in Section
7.01(a), (c), (d), (g), (m), (o) and (r) and (iii) in the case of Collateral
consisting of pledged securities, means the Liens described in Section 7.01(a),
(o) and (w).
“Permitted Equity Use” has the meaning specified in the definition of “Other
Equity Uses.”
“Permitted Holder Group” shall have the meaning provided in the definition of
the term “Permitted Holders.”
“Permitted Holders” means (a) the Sponsor and its Affiliates (other than
portfolio companies or holding companies of portfolio companies (other than a
direct or indirect holding company of the Borrower)) and (b) any group (within
the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934 (or any
successor provision)) the members of which include any of the Permitted Holders
specified in clause (a) above (a “Permitted Holder Group”); provided that, in
the case of any Permitted Holder Group, the Permitted Holders specified in
clause (a) above own, directly or indirectly, Equity Interests having more than
50.0% of the total voting power of the Voting Stock of Holdings (or any other
direct or indirect parent company of Holdings) held by such Permitted Holder
Group.
“Permitted Payment Restriction” means, with respect to any Restricted
Subsidiary, any restriction that (i) becomes effective only upon the occurrence
of (x) specified events under its Organization Documents or (y) a default by
such Restricted Subsidiary in the payment of principal of or interest, a
bankruptcy default, a default on any financial covenant or any other material
event of default (or, solely in the case of Indebtedness owing to a third party
lender, any default or event of default), in each case on Indebtedness that was
incurred by such Restricted Subsidiary in compliance with Section 7.02 and (ii)
does not materially impair the Borrower’s ability to make scheduled payments of
cash interest and fees and to make required principal payments on the Loans, as
determined in good faith by the Board of Directors of the Borrower.
“Permitted Payments to Holdings” means
(1)    payments, directly or indirectly, to Holdings or any other direct or
indirect parent company of the Borrower (including Parent) to be used by
Holdings (or any other direct or indirect parent company of the Borrower) to pay
(x) consolidated, combined or similar federal, state and local taxes payable by
Holdings (or such parent company) and directly attributable to (or arising as a
result of) the operations of the Borrower and its Subsidiaries and (y) franchise
or similar taxes and fees of Holdings (or such parent company) required to
maintain Holdings’ (or such parent company’s) corporate or other existence and
other taxes; provided that:
(a)    the amount of such dividends, distributions or advances paid shall not
exceed the amount (x) that would be due with respect to a consolidated, combined
or similar federal, state or local tax return for the Borrower and its
Subsidiaries if the Borrower were the parent of such group for federal, state
and local tax purposes plus (y) the actual amount of such franchise or similar
taxes and fees of Holdings (or such parent company) required to maintain
Holdings’ (or such parent company’s) corporate or other existence and other
taxes, each as applicable;
(b)    such payments are used by Holdings (or such parent company) for such
purposes within 90 days of the receipt of such payments; and
(c)    such payments in respect of an Unrestricted Subsidiary shall be permitted
only to the extent that cash distributions were made by such Unrestricted
Subsidiary to the Borrower or any of its Restricted Subsidiaries for such
purpose;
(2)    payments, directly or indirectly, to Holdings or any other direct or
indirect parent company of the Borrower if the proceeds thereof are used to pay
general corporate and overhead costs and expenses (including, without
limitation, administrative, legal, accounting and similar expenses for services
of third parties or salaries and other compensation of employees) incurred in
the ordinary course of its business or of the business of Holdings or such other
parent company of the Borrower as a direct or indirect holding company for the
Borrower or used


-33-



--------------------------------------------------------------------------------





to pay fees and expenses (other than to Affiliates) relating to any unsuccessful
debt or equity financing, in each case, only to the extent directly attributable
to the operations of Holdings and its Restricted Subsidiaries; and
(3)    so long as no Default exists at the time of such payment or would result
therefrom, payments, directly or indirectly, to Holdings or any other direct or
indirect parent company of the Borrower if the proceeds thereof are used to pay
amounts payable to the Permitted Holders pursuant to Section 7.08(b), solely to
the extent such amounts are not paid directly by the Borrower or any of its
Restricted Subsidiaries.
“Permitted Refinancing Indebtedness” means any Indebtedness of the Borrower or
any of its Restricted Subsidiaries issued in exchange for, or the net proceeds
of which are used to extend, renew, refund, refinance, replace, defease or
discharge other Indebtedness of the Borrower or any of its Restricted
Subsidiaries; provided that:
(a)    the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness extended, renewed, refunded,
refinanced, replaced, defeased or discharged (the “Refinanced Indebtedness”)
(plus all accrued interest on the Refinanced Indebtedness and the amount of all
fees, commissions, discounts and expenses, including premiums, incurred in
connection therewith);
(b)    either (x) such Permitted Refinancing Indebtedness has a final maturity
date later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Refinanced Indebtedness or (y) all scheduled payments on or in respect of such
Permitted Refinancing Indebtedness (other than interest payments) shall be at
least 91 days following the Latest Maturity Date;
(c)    if the Refinanced Indebtedness is subordinated in right of payment to the
Loan Obligations, such Permitted Refinancing Indebtedness is subordinated in
right of payment to the Loan Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Refinanced
Indebtedness;
(d)    such Indebtedness is incurred
(i)    by the Borrower or by the Restricted Subsidiary who is the obligor on the
Refinanced Indebtedness;
(ii)    by the Borrower or any Guarantor if the obligor on the Refinanced
Indebtedness is the Borrower or a Subsidiary Guarantor; or
(iii)    by any Qualified Subsidiary if the obligor on the Refinanced
Indebtedness is a Qualified Subsidiary; and
(e)    such Indebtedness is only secured if and to the extent and with the
priority the Refinanced Indebtedness is secured, and if such Refinanced
Indebtedness is subject to an intercreditor agreement, the holders of such
Permitted Refinancing Indebtedness or their representative on their behalf shall
become party to such intercreditor agreement.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA, established, maintained or contributed to by the Borrower or any ERISA
Affiliate.
“Platform” has the meaning specified in Section 6.02.
“Pledged Securities” has the meaning specified in Section 1.1 of the Security
Agreement.
“Portfolio Interest Exemption” has the meaning specified in Section
3.01(e)(ii)(B)(III).
“primary obligor” has the meaning specified in the definition of “Guarantee.”


-34-



--------------------------------------------------------------------------------





“Prime Rate” has the meaning specified in the definition of “Base Rate.”
“Pro Forma Basis” means, with respect to any calculation for any period:
(a)    Material Acquisitions and Material Dispositions that have been made by
the Borrower or any of its Restricted Subsidiaries, or any Person or any of its
Subsidiaries acquired by, merged or consolidated with the Borrower or any of its
Restricted Subsidiaries, and including any related financing transactions and
including increases in ownership of Restricted Subsidiaries, during such period
or subsequent to the period and on or prior to the date for which the
calculation is being made (the “Calculation Date”) will be given pro forma
effect, including giving effect to Pro Forma Cost Savings, as if they had
occurred on the first day of the period;
(b)    any Person that is a Restricted Subsidiary on the Calculation Date will
be deemed to have been a Restricted Subsidiary at all times during such period;
(c)    any Person that is not a Restricted Subsidiary on the Calculation Date
will be deemed not to have been a Restricted Subsidiary at any time during such
period; and
(d)    if any Indebtedness bears a floating rate of interest, the interest
expense on such Indebtedness will be calculated as if the rate in effect on the
Calculation Date had been the applicable rate for the entire period (taking into
account the effect on such interest rate of any Secured Hedge Agreement
applicable to such Indebtedness).
The calculations above shall be made in good faith by a responsible financial or
accounting officer of the Borrower. Interest on a Capitalized Lease shall be
deemed to accrue at an interest rate reasonably determined by a responsible
financial or accounting officer of the Borrower to be the rate of interest
implicit in such Capitalized Lease in accordance with GAAP. For purposes of
making the computation referred to above, interest on any Indebtedness under a
revolving credit facility computed on a pro forma basis shall be computed based
upon the average daily balance of such Indebtedness during the applicable
period. Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as the Borrower may designate. For the purposes of Sections 2.16(a)(i), 6.15,
7.02(c), 7.02(i), 7.02(l), 7.03(g) and 7.14, when calculating compliance with a
financial ratio as of any date, Consolidated Net Debt shall be calculated as of
such date (after giving effect to all incurrences and repayments of Indebtedness
and uses (other than ordinary working capital uses) of cash and Cash Equivalents
to occur on such date) and Consolidated EBITDA shall be calculated as of the
four quarter period ending on the most recent date in respect of which a recent
balance sheet has been (or was required to be) delivered under Section 6.01(a)
or (b). For the purposes of calculating the Consolidated Net Leverage Ratio for
purposes of (i) the definition of “Applicable Rate”, (ii) the Applicable ECF
Percentage and (iii) determining actual compliance (and not compliance on a Pro
Forma Basis) with the financial covenant pursuant to Section 7.10, events that
occurred subsequent to the end of the applicable four quarter period shall not
be given pro forma effect. Notwithstanding anything to the contrary in this
Agreement, with respect to any incurrence of Indebtedness pursuant to the
provisions of either Section 2.16 or Section 7.02(u), the pro forma calculation
of the Consolidated First Lien Net Leverage Ratio and/or the Consolidated Net
Leverage Ratio, as applicable, shall not give pro forma effect to any
Indebtedness being incurred (or expected to be incurred) substantially
simultaneously or contemporaneously with the incurrence of any such Indebtedness
in reliance on the Incremental Dollar Basket.
“Pro Forma Cost Savings” means, with respect to any period, and without
duplication of any amounts set forth in clauses (a)(vi) and (a)(vii)(A) of the
definition of Consolidated EBITDA, the reduction in net costs and related
adjustments that (i) were directly attributable to any Material Acquisition or
Material Disposition that occurred during the four-quarter reference period or
subsequent to the four-quarter reference period and on or prior to the date of
determination and calculated on a basis that is consistent with Regulation S-X
under the Securities Act of 1933 as in effect and applied as of the date of this
Agreement, (ii) were actually implemented by the business that was the subject
of any such Material Acquisition or Material Disposition within 12 months after
the date of the acquisition, merger, consolidation or disposition and prior to
the date of determination that are supportable and quantifiable by the
underlying accounting records of such business or (iii) relate to the business
that is the subject of any such acquisition, merger, consolidation or
disposition and that the Borrower reasonably determines are probable based upon
specifically identifiable actions to be taken within 12 months of the date of
the acquisition, merger,


-35-



--------------------------------------------------------------------------------





consolidation or disposition and, in the case of each of the preceding clauses
(i), (ii) and (iii), are described, as provided below, in a certificate of a
Responsible Officer, as if all such reductions in costs had been effected as of
the beginning of such period. Pro Forma Cost Savings described above shall be
accompanied by a certificate of a Responsible Officer delivered to the
Administrative Agent from the chief financial officer of the Borrower that
outlines the actions taken or to be taken, the net cost savings achieved or to
be achieved from such actions and that, in the case of clause (iii) above, such
savings have been determined to be probable.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“Put Right” has the meaning assigned to such term in the Loan Servicing
Agreement.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation is incurred or such other person as constitutes
an “eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Receivables Transaction” means any transaction or series of
transactions entered into by the Borrower or any of its Restricted Subsidiaries
pursuant to which the Borrower or any of its Restricted Subsidiaries sells,
conveys or otherwise transfers, or grants a security interest, to:
(1)    a Receivables Subsidiary (in the case of a transfer by the Borrower or
any of its Restricted Subsidiaries, which transfer may be effected through the
Borrower or one or more of its Restricted Subsidiaries); and
(2)    if applicable, any other Person (in the case of a transfer by a
Receivables Subsidiary),
in each case, in any accounts receivable (including health care insurance
receivables), instruments, chattel paper, general intangibles and similar assets
(whether now existing or arising in the future, the “Receivables”) of the
Borrower or any of its Restricted Subsidiaries, and any assets related thereto,
including all collateral securing such Receivables, all contracts, contract
rights and all guarantees or other obligations in respect of such Receivables,
proceeds of such Receivables and any other assets, which are customarily
transferred or in respect of which security interests are customarily granted in
connection with receivables financings and asset securitization transactions of
such type, together with any related transactions customarily entered into in
receivables financings and asset securitizations, including servicing
arrangements. All determinations under this Agreement as to whether a particular
provision in respect of a receivables transaction is customary shall be made by
the Borrower in good faith (which determination shall be conclusive).
“Qualified Subsidiary” means a Restricted Subsidiary that satisfies each of the
following requirements: (1) except for Permitted Payment Restrictions, there are
no consensual encumbrances or restrictions on the ability of such Subsidiary to
(a) pay dividends or make any other distributions on its Equity Interests to the
Borrower or a Restricted Subsidiary or pay any Indebtedness owed to the Borrower
or a Restricted Subsidiary or (b) make any loans or advances to the Borrower or
a Restricted Subsidiary; (2) the Equity Interests of such Subsidiary are owned
by the Borrower and/or one or more of its Qualified Subsidiaries and, if it is
not a Wholly Owned Restricted Subsidiary, one or more of (A) Strategic
Investors, (B) directors of such Subsidiary (only to the extent holding
directors’ qualifying shares) and (C) any other Person to the extent ownership
by such other Person is required as a result of changes in law occurring after
the Closing Date; and (3) the primary business of such Subsidiary is a Permitted
Business.
“Receivables” has the meaning specified in the definition of “Qualified
Receivables Transaction.”


-36-



--------------------------------------------------------------------------------





“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Qualified Receivables Transaction.
“Receivables Repurchase Obligation” means any obligation of a seller of
receivables in a Qualified Receivables Transaction to repurchase receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, off-set or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.
“Receivables Subsidiary” means a Restricted Subsidiary which engages in no
activities other than in connection with the financing of accounts receivable
and in businesses related or ancillary thereto and that is designated by the
Board of Directors of the Borrower (as provided below) as a Receivables
Subsidiary (A) no portion of the Indebtedness or any other Obligations
(contingent or otherwise) of which:
(1)    is guaranteed by Holdings or any of its Restricted Subsidiaries
(excluding guarantees of Obligations (other than the principal of, and interest
on, Indebtedness) pursuant to Standard Securitization Undertakings);
(2)    is recourse to or obligates Holdings or any of its Restricted
Subsidiaries in any way other than pursuant to Standard Securitization
Undertakings; or
(3)    subjects any property or asset Holdings or any of its Restricted
Subsidiaries (other than accounts receivable and related assets as provided in
the definition of Qualified Receivables Transaction), directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings; and
(B) with which neither Holdings nor any of its Restricted Subsidiaries has any
material contract, agreement, arrangement or understanding other than on terms
no less favorable to Holdings or such Restricted Subsidiary than those that
might be obtained at the time from Persons who are not Affiliates of the
Borrower, other than as may be customary in a Qualified Receivables Transaction
including for fees payable in the ordinary course of business in connection with
servicing accounts receivable; and (C) with which neither Holdings nor any of
its Restricted Subsidiaries has any obligation to maintain or preserve such
Restricted Subsidiary’s financial condition or cause such Restricted Subsidiary
to achieve certain levels of operating results other than pursuant to
representations, warranties, covenants and indemnities entered into in
connection with a Qualified Receivables Transaction. The Borrower shall deliver
to the Administrative Agent a certified copy of the resolution of the Board of
Directors of the Borrower giving effect to any such designation and a
certificate of a Responsible Officer certifying that such designation complied
with the foregoing conditions.
“Refinanced Indebtedness” has the meaning provided in the definition of
“Permitted Refinancing Indebtedness.”
“Refinancing” means (x) the repayment of the Existing Credit Agreement and the
termination of all commitments and guaranties thereunder and (y) the termination
and release of all security interests and in connection therewith or the making
of provisions therefor reasonably acceptable to the Administrative Agent.
“Refinancing Effective Date” has the meaning specified in Section 2.18.
“Refinancing Note Holder” shall have the meaning provided in Section 2.18(b).
“Refinancing Notes” shall have the meaning provided in Section 2.18(a).
“Refinancing Notes Indenture” shall mean the indenture entered into with respect
to the Refinancing Notes and pursuant to which same shall be issued.
“Refinancing Term Lender” has the meaning specified in Section 2.18.


-37-



--------------------------------------------------------------------------------





“Refinancing Term Loans” has the meaning specified in Section 2.18.
“Register” has the meaning specified in Section 11.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into any building, structure or facility.
“Replaced Revolving Credit Commitments” has the meaning specified in Section
2.19.
“Replacement Preferred Stock” means any Disqualified Stock of the Borrower or
any of its Restricted Subsidiaries issued in exchange for, or the net proceeds
of which are used to redeem, refund, refinance, replace or discharge any
Disqualified Stock of the Borrower or any of its Restricted Subsidiaries (other
than Disqualified Stock issued by the Borrower or a Restricted Subsidiary to the
Borrower or another Restricted Subsidiary); provided that such Replacement
Preferred Stock (i) is issued by the Borrower or by the Restricted Subsidiary
who is the issuer of the Disqualified Stock being redeemed, refunded,
refinanced, replaced or discharged, (ii) does not have an initial liquidation
preference in excess of the liquidation preference plus accrued and unpaid
dividends on the Disqualified Stock being redeemed, refunded, refinanced,
replaced or discharged and (iii) does not require redemption, repurchase or
discharge at any time prior to the date on which the Disqualified Stock being
redeemed, refunded, refinanced, replaced or discharged is required to be
redeemed, repurchased or discharged.
“Replacement Revolving Credit Commitments” has the meaning specified in Section
2.19.
“Replacement Revolving Credit Commitment Effective Date” has the meaning
specified in Section 2.19.
“Replacement Revolving Credit Lender” has the meaning specified in Section 2.19.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived with
respect to a Pension Plan (other than a Pension Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).
“Repricing Transaction” means (a) the incurrence by the Borrower of any
Indebtedness (including, without limitation, any new or additional term loans
under this Agreement, whether incurred directly or by way of the conversion of
Term B Loans into a new Class of replacement term loans under this Agreement)
that is broadly marketed or syndicated to banks and/or other institutional
investors in financings similar to the facilities provided for in this Agreement
(i) having an Effective Yield for such Indebtedness that is less than the
Effective Yield for the Term B Loans, but excluding Indebtedness incurred in
connection with a Change of Control, and (ii) the proceeds of which are used to
prepay (or, in the case of a conversion, deemed to prepay or replace), in whole
or in part, outstanding principal of Term B Loans or (b) any effective reduction
in the Effective Yield for the Term B Loans (e.g., by way of amendment, waiver
or otherwise).
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Commitments; provided that the unused Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.


-38-



--------------------------------------------------------------------------------





“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.
“Required Tranche Term Lenders” means, as of any date of determination, with
respect to any Class of Term Loans, Lenders holding more than 50% of the Term
Loans of such Class on such date; provided that Term Loans held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Tranche Term Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and, solely for purposes of notices given to Article II, any other officer of
the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restricted Payment” means, with respect to any Person, any dividend or other
distribution (whether in cash, securities or other property) with respect to any
capital stock or other Equity Interest of such Person, or any payment by such
Person (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
defeasance, acquisition, cancellation or termination of any such capital stock
or other Equity Interest of such Person, or on account of any return of capital
to any Person’s stockholders, partners or members (or the equivalent of any
thereof), or any option, warrant or other right to acquire any such dividend or
other distribution or payment.
“Restricted Subsidiary” means, of any Person, any Subsidiary of such Person
other than an Unrestricted Subsidiary. Unless otherwise specified, references to
a “Restricted Subsidiary” will be deemed to be a Restricted Subsidiary of the
Borrower.
“Retained Percentage” means, with respect to any Excess Cash Flow Period, (a)
100% minus (b) the Applicable ECF Percentage with respect to such Excess Cash
Flow Period.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01.
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b) or pursuant to an Additional Credit Extension Amendment, (b)
purchase participations in L/C Obligations, and (c) purchase participations in
Swing Line Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
under the caption “Revolving Credit Commitment” or opposite such caption in the
Additional Credit Extension Amendment or Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. As of the Closing
Date, the aggregate Revolving Credit Commitments of all Revolving Credit Lenders
is $100,000,000.
“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the amount of the outstanding principal amount of such Revolving Credit
Lender’s Revolving Credit Loans and its Applicable Percentage or other
applicable share provided for under this Agreement of the amount of the L/C
Obligations and the Swing Line Loans outstanding at such time.


-39-



--------------------------------------------------------------------------------





“Revolving Credit Extension Request” has the meaning specified in Section
2.17(b).
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
“Revolving Credit Loan” means a revolving loan made pursuant to Section 2.01(b)
or an Additional Credit Extension Amendment.
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-2.
“Revolver Financial Covenant Event of Default” has the meaning provided in
Section 8.01(b).
“S&P” means S&P Global Ratings, and any successor thereto.
“Sale and Leaseback Transaction” has the meaning specified in Section 7.11.
“Sanctions” has the meaning specified in Section 5.22(c).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower or any Subsidiary Guarantor, on the one
hand, and any Cash Management Bank, on the other hand.
“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between Borrower or any Subsidiary Guarantor, on the
one hand, and any Hedge Bank, on the other hand.
“Secured Intercompany Loan” has the meaning specified in Section 7.03(c).
“Secured Intercompany Note” means a promissory note made by any Qualified
Subsidiary to the Borrower or any Subsidiary Guarantor evidencing Secured
Intercompany Loans.
“Secured Obligations” means all Obligations of, any Loan Party arising under any
Loan Document or otherwise with respect to any Loan, Letter of Credit, Secured
Cash Management Agreement or Secured Hedge Agreement; provided that Excluded
Swap Obligations shall not be a Secured Obligation of any Guarantor that is not
a Qualified ECP Guarantor.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are secured
by the Collateral under the terms of the Collateral Documents.
“Security Agreement” means a security agreement, in substantially the form of
Exhibit G (together with each Security Agreement Supplement delivered pursuant
to Section 6.12, in each case as amended, the “Security Agreement”), duly
executed by each Loan Party.
“Security Agreement Supplement” has the meaning specified in Section 1.1(c) of
the Security Agreement.
“Social Security Act” means the Social Security Act of 1965.


-40-



--------------------------------------------------------------------------------





“Solvent” means, with respect to any Person on a particular date, that on such
date (i) the fair value of the property of such Person is not less than the
total amount of liabilities, including contingent liabilities, of such Person,
(ii) the present fair salable value of the assets of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (iii) such Person will be able to pay its debts and other liabilities as
such debts and other liabilities become absolute and matured and (iv) such
Person is not left with property remaining in its hands constituting
“unreasonably small capital” with which to conduct its business. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
“Specified Equity Contribution” means any cash contribution to the common equity
of Holdings and/or any purchase or investment in an Equity Interest of Holdings
other than Disqualified Stock.
“Sponsor” means Centerbridge Capital Partners, L.P. and/or its Affiliates and
any funds, partnerships or other co-investment vehicles managed, advised or
controlled by the foregoing or their respective Affiliates, but excluding any
operating portfolio companies of Centerbridge Capital Partners, L.P. or any such
Affiliate.
“Spot Rate” has the meaning specified in Section 1.07.
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Restricted
Subsidiary which the Borrower has determined in good faith to be customary in a
Qualified Receivables Transaction, including those relating to the servicing of
the assets of a Receivables Subsidiary, it being understood that any Receivables
Repurchase Obligation shall be deemed to be a Standard Securitization
Undertaking.
“Strategic Investors” means physicians, hospitals, health systems, other
healthcare providers, other healthcare companies and other similar strategic
joint venture partners which joint venture partners are, directly or indirectly,
actively involved in the day-to-day operations of providing dialysis-related
services, or, in the case of physicians, that have retired therefrom,
individuals who are former owners or employees of dialysis clinics purchased by
the Borrower, any of its Restricted Subsidiaries, and consulting firms that
receive common stock solely as consideration for consulting services performed.
“Subordinated Indebtedness” means Indebtedness of Borrower or any Guarantor that
is by its terms subordinated in right of payment to the Loan Obligations of
Borrower and such Guarantor, as applicable.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date. Unless otherwise specified,
references to “Subsidiary” will be deemed to refer to a Subsidiary of the
Borrower.
“Subsidiary Guarantor” means each Restricted Subsidiary that is party to the
Guaranty.
“Subsidiary Guarantors” has the meaning specified in the definition of
“Guarantors.”
“Subsidiary Guaranty” means the guaranty made by the Subsidiary Guarantors in
favor of the Secured Parties substantially in the form of Exhibit F, together
with each Guaranty Supplement delivered pursuant to Section 6.12.
“SunTrust Bank” means SunTrust Bank.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency


-41-



--------------------------------------------------------------------------------





options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any Master
Agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other similar master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means SunTrust Bank in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Tax Receivable Agreement” means the Tax Receivable Agreement, dated as of April
26, 2016, between Parent and the Sponsor.
“Tax Status Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term B Borrowing” means a borrowing consisting of simultaneous Term B Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term B Lenders pursuant to Section 2.01(a).


-42-



--------------------------------------------------------------------------------





“Term B Commitment” means, (a) as to each Term B Lender (other than a Cashless
Rollover Lender), its obligation to make Term B Loans to the Borrower pursuant
to Section 2.01(a) in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
under the caption “Term B Commitment”, (b) as to each Cashless Rollover Lender,
its obligation to accept a Term B Loan in the Cashless Rollover Amount in
exchange for a like principal amount of term loan under the Existing Credit
Agreement or (c) in the case of any Lender that becomes a Term B Lender after
the Closing Date, the amount specified opposite the applicable caption in the
Assignment and Assumption pursuant to which such Term B Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate principal amount of Term B Loans
exchanged for term loans under the Existing Credit Agreement pursuant to the
Cashless Rollover Letters is set forth on Schedule 2.01. As of the Closing Date,
the aggregate principal amount of the Term B Commitments is $440,000,000.
“Term B Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term B Commitments at such time and (b) from and after
the Closing Date, the aggregate principal amount of the Term B Loans outstanding
at such time.
“Term B Lender” means at any time, (a) on or prior to the Closing Date, any
Lender that has a Term B Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term B Loans at such time.
“Term B Loan” means an advance made by any Term B Lender pursuant to
Section 2.01(a).
“Term B Note” means a promissory note made by the Borrower in favor of a Term
Lender, evidencing Term Loans made by such Term Lender, substantially in the
form of Exhibit C-1.
“Term Borrowing” means either a Term B Borrowing or a borrowing of any term loan
of any other Class established pursuant to an Additional Credit Extension
Amendment.
“Term Commitment” means a Term B Commitment or Additional Term Commitment, as
the context may require.
“Term Lender” means, at any time, any Lender that holds Term Loans at such time.
“Term Loan” means a Term B Loan or any term loan of any other Class established
pursuant to an Additional Credit Extension Amendment.
“Term Loan Extension Request” has the meaning specified in Section 2.17(a).
“Term Loan Standstill Period” has the meaning specified in Section 8.01(b).
“Threshold Amount” means $20,000,000.
“Total Assets” means the total consolidated assets of the Borrower and its
Restricted Subsidiaries as set forth on the most recent consolidated balance
sheet of the Borrower and its Restricted Subsidiaries prepared in accordance
with GAAP.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and L/C
Obligations.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
“TRA Payments” has the meaning specified in Section 7.06(l).


-43-



--------------------------------------------------------------------------------





“Transactions” means, collectively, (a) the initial Credit Extensions hereunder
on the Closing Date and the execution and delivery of Loan Documents entered
into on the Closing Date, (b) the Refinancing and (c) the payment of the fees
and expenses incurred in connection with the consummation of the foregoing.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unrestricted Subsidiary” means any Subsidiary designated by the Board of
Directors of the Borrower as an Unrestricted Subsidiary pursuant to Section 6.15
subsequent to the Closing Date.
“Voting Stock” means, with respect to any Person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the Board of
Directors of such Person.
“Waiver Relief End Date” means the earlier of (i) the Extended Financial
Information Delivery Deadline and (ii) the date on which the Amended Year-End
Financials, the Amended Quarterly Financials and the Delayed Financials have
been delivered to the Administrative Agent.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:
(a)    the sum of the product obtained by multiplying (a) the amount of each
then remaining installment, sinking fund, serial maturity or other required
payment of principal, including payment at final maturity, in respect of such
Indebtedness, by (b) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by
(b)    the then outstanding principal amount of such Indebtedness.
“Wholly Owned Restricted Subsidiary” of any specified Person means a Restricted
Subsidiary of such Person all of the outstanding Equity Interests or other
ownership interest of which (other than directors’ qualifying shares) will at
that time be owned by such Person or by one or more Wholly Owned Restricted
Subsidiaries of such Person.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02.    Other Interpretive Provisions. With reference this Agreement and each
other Loan Document, unless otherwise specified herein or such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as


-44-



--------------------------------------------------------------------------------





referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions implementing, interpreting, consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)    If a new Class of Revolving Credit Commitments is established after the
Closing Date pursuant to an Additional Credit Extension Amendment, references to
“Revolving Credit Commitments” herein shall mean all Classes of Revolving Credit
Commitments, unless the Additional Credit Extension Amendment provides otherwise
with respect to any one or more particular references to “Revolving Credit
Commitments”; and references to “Revolving Credit Facility,” “Revolving Credit
Lender” and “Revolving Credit Loan” shall also be subject to such rule of
interpretation.
1.03.    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded. Notwithstanding any other provision
contained herein, (i) all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Statement of
Financial Accounting Standards 159 (or any other Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any of its Subsidiaries at “fair value”, as
defined therein and (ii) the accounting for operating leases and capital leases
under GAAP as in effect on the Closing Date (including Accounting Standards
Codification 840) shall apply for the purposes of determining compliance with
the provisions of this Agreement, including the definition of Capitalized Leases
and obligations in respect thereof.
(a)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested


-45-



--------------------------------------------------------------------------------





hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
1.04.    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
1.05.    Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
1.06.    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
1.07.    Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Article II) or any of the other Loan Documents to be in Dollars
shall also include the equivalent of such amount in any currency other than
Dollars, such equivalent amount thereof in the applicable currency to be
determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01.    The Loans.
(a)    The Term B Borrowing. Subject to the terms and conditions set forth
herein, each Term B Lender severally agrees to make a single loan to the
Borrower on the Closing Date in an amount not to exceed such Term B Lender’s
Term B Commitment; provided that the Cashless Rollover Amount of each Cashless
Rollover Lender is deemed to have been made hereunder. The Term B Borrowing
shall consist of Term B Loans made simultaneously by the Term B Lenders in
accordance with their respective Term B Commitments. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed. Term B Loans may be
Base Rate Loans or Eurodollar Rate Loans as further provided herein.
(b)    The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment. Within the limits of
each Revolving Credit Lender’s Revolving Credit Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.01(b), prepay under Section 2.05, and reborrow under this Section 2.01(b).
Revolving Credit Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.


-46-



--------------------------------------------------------------------------------





2.02.    Borrowings, Conversions and Continuations of Loans.
(a)    Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone, or (B) a Committed Loan Notice; provided that any telephone notice
must be confirmed promptly by delivery to the Administrative Agent of a
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Each such Committed Loan Notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of “Interest Period,” the applicable notice must
be received by the Administrative Agent not later than 11:00 a.m. four Business
Days prior to the requested date of such Borrowing, conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the appropriate
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them; provided, further, that the notice of the Borrowing
on the Closing Date may be provided on such shorter notice as may be agreed by
the Administrative Agent. Not later than 11:00 a.m., three Business Days before
the requested date of such Borrowing, conversion or continuation, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof. Except as provided in Sections 2.03(c) and 2.04(c),
each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Each
Committed Loan Notice shall specify (i) whether the Borrower is requesting a
Term Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans or
Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans or Revolving Credit
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of Loan in
a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. Notwithstanding anything to the contrary herein, a
Swing Line Loan may not be converted to a Eurodollar Rate Loan.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Revolving Credit Loans, and if no timely notice of a conversion
or continuation is provided by the Borrower, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(a). In the case of a Revolving Credit Borrowing, each
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 1:00 p.m. on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of SunTrust Bank with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing is given by the Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, upon notice


-47-



--------------------------------------------------------------------------------





from the Required Lenders, Loans will cease to be able to be requested as,
converted to or continued as Eurodollar Rate Loans.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in SunTrust Bank’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.
(e)    After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than six (6) Interest Periods in effect in respect
of each Class of Term Loans. After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than five (5) Interest Periods in effect in respect of the
Revolving Credit Facility.
2.03.    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower or its Restricted
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with Section 2.03(b), and (2) to honor drawings under the Letters
of Credit; and (B) the Revolving Credit Lenders severally agree to participate
in Letters of Credit issued for the account of the Borrower or its Restricted
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Credit Outstandings shall not exceed the Facility (after giving effect
to the scheduled maturity of any Revolving Credit Commitment occurring prior to
the expiration of all such Letters of Credit), (y) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
L/C Obligations, plus such Lender’s Applicable Revolving Credit Percentage of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit (after giving effect
to the scheduled maturity of any Revolving Credit Commitment occurring prior to
the expiration of all such Letters of Credit). Each request by the Borrower for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.
(ii)    The L/C Issuer shall not issue any Letter of Credit if:
(A)    subject to Section 2.03(b)(iii), the expiry date of the requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or
(B)    the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (x) all the Revolving Credit Lenders
and the L/C Issuer have approved such expiry date or (y) the L/C Issuer has
approved such expiry date and such Letter of Credit is cash collateralized or
backstopped on terms and pursuant to arrangements satisfactory to the L/C
Issuer.


-48-



--------------------------------------------------------------------------------





(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B)    the issuance of the Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $500,000, in the case of a
standby Letter of Credit;
(D)    the Letter of Credit is to be denominated in a currency other than
Dollars; or
(E)    any Revolving Credit Lender is at that time a Defaulting Lender, unless
the L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, reasonably satisfactory to the L/C Issuer (in its sole discretion)
with the Borrower or such Lender to eliminate the L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which the L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion.
(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(vi)    The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application, completed
and signed by a Responsible Officer of the Borrower. Such Letter of Credit
Application must be received by the L/C Issuer and the Administrative Agent not
later than 11:00 a.m. at least two Business Days (or such later date and time as
the Administrative Agent and the L/C Issuer may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail reasonably satisfactory to the L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the


-49-



--------------------------------------------------------------------------------





beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) the
purpose and nature of the requested Letter of Credit. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); and (3) the nature of the
proposed amendment. Additionally, the Borrower shall furnish to the L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require
in accordance with such L/C Issuer’s usual and customary business practices.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from the Required Revolving Lenders, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Restricted Subsidiary) or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the L/C Issuer a risk participation
in such Letter of Credit in an amount equal to the product of such Revolving
Credit Lender’s Applicable Revolving Credit Percentage times the amount of such
Letter of Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Revolving Credit Lenders shall be deemed to have authorized
(but may not require) the L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the L/C Issuer shall not permit any
such extension if (A) it is not permitted to issue such Letter of Credit in its
extended form under the terms hereof, or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension or (2) from
the Required Revolving Lenders or the Administrative Agent on their behalf or
from the Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.
(iv)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Revolving Credit Lenders shall
be deemed to have authorized (but may not require) the L/C Issuer to reinstate
all or a portion of the stated amount thereof in accordance with the provisions
of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such reinstatement or (B)
from the Required


-50-



--------------------------------------------------------------------------------





Revolving Lenders or the Administrative Agent on their behalf or from the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied (treating such reinstatement as an L/C Credit Extension
for purposes of this clause) and, in each case, directing the L/C Issuer not to
permit such reinstatement.
(v)    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 3:00 p.m. on the
date of any payment by the L/C Issuer under a Letter of Credit if the L/C Issuer
delivers notice of such payment by 11:00 a.m. on such day or, if notice of such
payment by the L/C Issuer is delivered after 11:00 a.m., not later than 10:00
a.m. on the next succeeding Business Day (each such date, an “Honor Date”), the
Borrower shall reimburse the L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing. If the Borrower fails to so
reimburse the L/C Issuer by the time set forth in the preceding sentence, such
L/C Issuer shall promptly notify the Administrative Agent of such failure, and
the Administrative Agent shall promptly notify each Revolving Credit Lender of
the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Revolving Credit Lender’s Applicable Revolving
Credit Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Revolving
Credit Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii)    Each Revolving Credit Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available to the Administrative Agent (and the
Administrative Agent may apply Cash Collateral provided for this purpose) for
the account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Revolving Credit Percentage of the Unreimbursed Amount
not later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Revolving Credit Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest (A)
at the rate applicable to Base Rate Loans to the date reimbursement is required
pursuant to Section 2.03(c)(i) and (B) thereafter at the Default Rate. In such
event, each Revolving Credit Lender’s payment to the Administrative Agent for
the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
(iv)    Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.
(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other


-51-



--------------------------------------------------------------------------------





Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Credit Lender’s
obligation to make Revolving Credit Loans (but not to fund L/C Advances or L/C
Borrowings) pursuant to this Section 2.03(c) is subject to the conditions set
forth in Section 4.02 (other than delivery by the Borrower of a Committed Loan
Notice ). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Loan included in the relevant Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Revolving Credit Lender (through
the Administrative Agent) with respect to any amounts owing under this Section
2.03(c)(vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Credit Lender its Applicable Revolving Credit Percentage
thereof in the same funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Loan Obligations and
the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense (other than
payment in full of such L/C Borrowing) or other right that the Borrower or any
Restricted Subsidiary may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;


-52-



--------------------------------------------------------------------------------





(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense (other than payment in full of such L/C Borrowing)
available to, or a discharge of, the Borrower or any of its Restricted
Subsidiaries.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
(g)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the


-53-



--------------------------------------------------------------------------------





“Letter of Credit Fee”) for each Letter of Credit equal to the Applicable Rate
for Eurodollar Rate Loans times the daily amount available to be drawn under
such Letter of Credit; provided, however, any Letter of Credit Fees otherwise
payable for the account of a Defaulting Lender with respect to any Letter of
Credit as to which such Defaulting Lender has not provided Cash Collateral
satisfactory to the L/C Issuer pursuant to this Section 2.03 shall be payable,
to the maximum extent permitted by applicable Law, to the other Lenders in
accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.15(a)(iv),
with the balance of such fee, if any, payable to the L/C Issuer for its own
account. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees shall be (i) due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Rate during any quarter, the daily amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Revolving Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at a rate of 0.25% per
annum, computed on the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Restricted Subsidiaries inures
to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.
2.04.    Swing Line Loans.
(a)    The Swing Line Loans. Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, may, in its sole discretion, make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Revolving Credit Percentage of the Outstanding Amount of Revolving Credit Loans
and L/C Obligations of the Lender acting as Swing Line Lender, may exceed the
amount of such Lender’s Revolving Credit Commitment; provided, however, that
after giving effect to any Swing Line Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility at such time, and
(ii) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender at such time, plus such Revolving Credit Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations at such
time, plus such Revolving Credit Lender’s Applicable Revolving Credit Percentage
of the Outstanding Amount of all Swing Line Loans at such time shall not exceed
such Lender’s Revolving Credit Commitment; and provided further that the
Borrower shall not use the proceeds of any Swing Line


-54-



--------------------------------------------------------------------------------





Loan to refinance any outstanding Swing Line Loan. Within the foregoing limits,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall bear interest only at a rate based on
the Base Rate. Immediately upon the making of a Swing Line Loan, each Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Swing
Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice,
completed and signed by a Responsible Officer of the Borrower. Each such notice
must be received by the Swing Line Lender and the Administrative Agent not later
than 1:00 p.m. on the requested borrowing date, and shall specify (i) the amount
to be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Promptly after receipt by the
Swing Line Lender of any telephonic Swing Line Loan Notice, the Swing Line
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has also received such Swing Line Loan Notice and,
if not, the Swing Line Lender will notify the Administrative Agent (by telephone
or in writing) of the contents thereof. Unless the Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of the Required Revolving Lenders) prior to 2:00 p.m.
on the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.04(a), or (B) that one
or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower at its office by crediting the account of the Borrower on the books of
the Swing Line Lender in immediately available funds.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, with prior notice to, and on behalf of, the Borrower (which hereby
irrevocably authorizes the Swing Line Lender to so request on its behalf), that
each Revolving Credit Lender make a Base Rate Loan in an amount equal to such
Lender’s Applicable Revolving Credit Percentage of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Revolving Credit Facility
and the conditions set forth in Section 4.02. The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.
(iii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this


-55-



--------------------------------------------------------------------------------





Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Loan Obligations and the termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.05.    Prepayments.
(a)    Optional.
(i)    Subject to the last sentence of this Section 2.05(a)(i), the Borrower
may, upon notice to the Administrative Agent, at any time or from time to time
voluntarily prepay Term Loans and Revolving Credit Loans in whole or in part
without premium (except as set forth in Section 2.05(a)(iii)) or penalty;
provided that (A) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (1) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (2) one Business Day prior to any date of prepayment
of Base Rate


-56-



--------------------------------------------------------------------------------





Loans; (B) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof; and (C)
any prepayment of Base Rate Loans shall be in a principal amount of $500,000 or
a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility). If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Term Loan and
any Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each prepayment of Term B Loans pursuant to this Section 2.05(a)
shall be applied at the direction of the Borrower or, if not so directed, to the
remaining principal repayment installments thereof in direct order of maturity.
Each prepayment of any other Class of Term Loans pursuant to this Section
2.05(a) shall be applied as set forth in the applicable Additional Credit
Extension Amendment. The prepayment of Revolving Credit Loans shall be made on a
pro rata basis across all Classes of Revolving Credit Loans (except to the
extent that any applicable Additional Credit Extension Amendment provides that
the Class of Revolving Credit Loans established thereunder shall be entitled to
less than pro rata treatment). Each such prepayment shall be paid to the Lenders
in accordance with their respective Applicable Percentages in respect of each of
the relevant Facilities.
(ii)    The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
(iii)    In the event that, on or prior to the date which is six-months after
the Closing Date, the Borrower (x) prepays, refinances, substitutes or replaces
any Term B Loans pursuant to a Repricing Transaction (including, for avoidance
of doubt, any prepayment made pursuant to Section 2.05(b)(iii) that constitutes
a Repricing Transaction), or (y) effects any amendment, amendment and
restatement or other modification of this Agreement resulting in a Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of each of the Term B Lenders, (I) in the case of clause (x), a
prepayment premium of 1.00% of the aggregate principal amount of the Term B
Loans so prepaid, refinanced, substituted or replaced and (II) in the case of
clause (y), a fee equal to 1.00% of the aggregate principal amount of the
applicable Term B Loans outstanding immediately prior to such amendment. If, on
or prior to the date which is six-months after the Closing Date, any Term B
Lender that is a Non-Consenting Lender and is replaced pursuant to Section 11.14
in connection with any amendment, amendment and restatement or other
modification of this Agreement resulting in a Repricing Transaction, such Term B
Lender (and not any Person who replaces such Term B Lender pursuant to Section
11.14) shall receive its pro rata portion (as determined immediately prior to it
being so replaced) of the prepayment premium or fee described in the preceding
sentence. Such amounts shall be due and payable on the date of effectiveness of
such Repricing Transaction.
(b)    Mandatory.
(i)    Excess Cash Flow. Within five (5) Business Days after financial
statements have been delivered pursuant to Section 6.01(a) (commencing with the
fiscal year ending December 31, 2018) and the related Compliance Certificate has
been delivered pursuant to Section 6.02(b), the Borrower shall cause to be
offered to be prepaid in accordance with clause (viii) below, an aggregate
principal amount of Term Loans in an amount equal to (such amount, the “ECF
Payment”) (A) the Applicable ECF Percentage of Excess Cash Flow, if any, for the
Excess Cash Flow Period covered by such financial statements minus (B) the sum
of (1) all voluntary prepayments of Term Loans (other than prepayments made with
proceeds of other Indebtedness (other than Revolving Credit Loans)) and amounts
actually paid for Term Loans assigned to the Borrower or any Restricted
Subsidiary pursuant to Section 11.07(d)(ii)(x) made during such fiscal year or
after year-end and prior to when such Excess Cash Flow prepayment is due and (2)
all voluntary prepayments of Revolving Credit Loans during such fiscal year or
after year-end and


-57-



--------------------------------------------------------------------------------





prior to when such Excess Cash Flow prepayment is due to the extent the
Revolving Credit Commitments are permanently reduced by the amount of such
payments, in the case of each of the immediately preceding clauses (1) and (2),
to the extent such prepayments are funded with the internally generated cash and
excluding any such prepayment that reduced Excess Cash Flow; provided that the
Borrower shall have no obligation with respect to any Excess Cash Flow Period
under this Section 2.05(b)(i) if ECF Payment is less than $5,000,000.
(ii)    Dispositions. If (x) the Borrower or any Restricted Subsidiary makes any
Disposition pursuant to Section 7.05(k) or (n) or (y) any Casualty Event occurs,
which results in the realization or receipt by the Borrower or Restricted
Subsidiary of Net Cash Proceeds, the Borrower shall cause to be offered to be
prepaid in accordance with clause (viii) below, on or prior to the date which is
ten (10) Business Days after the date of the realization or receipt by the
Borrower or any Restricted Subsidiary of such Net Cash Proceeds an aggregate
principal amount of Term Loans in an amount equal to 100% of all Net Cash
Proceeds received.
(iii)    Indebtedness. If the Borrower or any Restricted Subsidiary incurs or
issues any Indebtedness after the Closing Date (other than Indebtedness
permitted under Section 7.02, (other than (a) Indebtedness that is intended to
constitute Permitted Refinancing Indebtedness with respect to the Facilities,
(b) Refinancing Term Loans and (c) initial borrowings under Replacement
Revolving Credit Commitments)), the Borrower shall cause to be offered to be
prepaid in accordance with clause (viii) below an aggregate principal amount of
Term Loans in an amount equal to 100% of all Net Cash Proceeds received
therefrom on or prior to the date which is one (1) Business Day after the
receipt by the Borrower or such Restricted Subsidiary of such Net Cash Proceeds;
provided that prepayments required by initial borrowings under Replacement
Revolving Credit Commitments shall be applied only to borrowings under the
Replaced Revolving Credit Commitments (with reduction or termination of
Revolving Credit Commitments as required by clause (i) of the proviso to Section
2.19(a)). For the avoidance of doubt, any Intercompany Loan Refinancing shall be
treated as a Disposition under Section 2.05(b)(ii) and not an incurrence of
Indebtedness under this Section 2.05(b)(iii).
(iv)    Revolving Credit Exposure. If for any reason the aggregate Revolving
Credit Exposures at any time exceeds the aggregate Revolving Credit Commitments
then in effect (including, for the avoidance of doubt, as a result of the
termination of any Class of Revolving Credit Commitments on the Maturity Date
with respect thereto), the Borrower shall promptly prepay or cause to be
promptly prepaid Revolving Credit Loans and Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided that the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(b)(iv) unless after the prepayment in
full of the Revolving Credit Loans and Swing Line Loans such aggregate
Outstanding Amount exceeds the Revolving Credit Facility.
(v)    Application of Prepayments. Except with respect to Loans incurred in
connection with any Additional Credit Extension Amendment, (A) each prepayment
of Term Loans pursuant to this Section 2.05(b) shall be applied ratably to each
Class of Term Loans then outstanding (except to the extent that any applicable
Additional Credit Extension Amendment provides that the Class of Term Loans made
thereunder shall be entitled to less than pro rata treatment; provided that any
prepayment of Term Loans required as a result of the incurrence of Refinancing
Term Loans shall be applied solely to the applicable Class or tranche of
outstanding Term Loans to be refinanced thereby); (B) with respect to each Class
of Term Loans, each prepayment pursuant to clauses (i) through (iii) of this
Section 2.05(b) shall be applied to the scheduled installments of principal
thereof following the date of prepayment pursuant to Section 2.07(b)(i) in
direct order of maturity or as set forth in the applicable Additional Credit
Extension Amendment; and (C) each such prepayment shall be paid to the Lenders
in accordance with their respective Applicable Percentage of such prepayment;
provided that if no Lenders exercise the right to waive a given mandatory
prepayment of the Term Loans pursuant to Section 2.05(b)(viii), then, with
respect to such mandatory prepayment, the amount of such mandatory prepayment
shall be applied first to Term Loans that are Base Rate Loans to the full extent
thereof before application to Term Loans that are Eurodollar Rate Loans in a
manner that minimizes the amount of any payments required to be made by the
Borrower pursuant to Section 3.05.
(vi)    Notice. The Borrower shall notify the Administrative Agent in writing of
any mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (iii) of this Section 2.05(b) at least four (4) Business Days prior
to the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative


-58-



--------------------------------------------------------------------------------





Agent will promptly notify each applicable Lender of the contents of the
Borrower’s prepayment notice and of such Lender’s Applicable Percentage of the
prepayment.
(vii)    Funding Losses, Etc. All prepayments under this Section 2.05 shall be
made together with, in the case of any such prepayment of a Eurodollar Rate Loan
on a date other than the last day of an Interest Period therefor, any amounts
owing in respect of such Eurodollar Rate Loan pursuant to Section 3.05.
Notwithstanding any of the other provisions of Section 2.05(b), so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurodollar Rate Loans is required to be made under this Section 2.05(b), prior
to the last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit the amount of any such prepayment otherwise required to be
made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05(b). Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
this Section 2.05(b).
(viii)    Term Opt-out of Prepayment. With respect to each prepayment of Term
Loans required pursuant to Section 2.05(b)(i) or (ii), (A) the Borrower will,
not later than the date specified in Sections 2.05(b)(i) or (ii) for offering to
make such prepayment, give the Administrative Agent telephonic notice (promptly
confirmed in writing) requesting that the Administrative Agent provide notice of
such offer of prepayment to each Lender of Term Loans, (B) the Administrative
Agent shall provide notice of such offer of prepayment to each Lender of Term
Loans, (C) each Lender of Term Loans will have the right to refuse such offer of
prepayment by giving written notice of such refusal to the Administrative Agent
within one (1) Business Day after such Lender’s receipt of notice from the
Administrative Agent of such offer of prepayment (and the Borrower shall not
prepay any Term Loans of such Lender on the date that is specified in clause (D)
below), (D) the Borrower will make all such prepayments not so refused upon the
fourth Business Day after delivery of notice by the Borrower pursuant to Section
2.05(b)(vi) and (E) any prepayment refused by Lenders of Term Loans (such
refused amounts, the “Declined Proceeds”) may be retained by the Borrower.
2.06.    Termination or Reduction of Commitments.
(a)    Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, the Letter of Credit Sublimit or the
Swing Line Sublimit, or from time to time permanently reduce the Revolving
Credit Facility, the Letter of Credit Sublimit or the Swing Line Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. three Business Days prior to the date of termination
or reduction, (ii) any such partial reduction shall be in an aggregate amount of
$2,500,000 or any whole multiple of $500,000 in excess thereof and (iii) the
Borrower shall not terminate or reduce (A) the Revolving Credit Facility if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Credit Outstandings would exceed the Revolving Credit Facility,
(B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, or (C) the Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Letter of Credit
Sublimit and (iv) any reduction of Revolving Credit Commitments (including
termination to $0) shall be made on a pro rata basis across all Classes of
Revolving Credit Commitments, except to the extent that any Class of Revolving
Credit Commitments established pursuant to an Additional Credit Extension
Amendment provides that it is entitled to less than pro rata treatment; provided
that any reduction of Revolving Credit Commitments as a result of the
establishment of Replacement Revolving Credit Commitments shall be applied
solely to the Replaced Revolving Credit Commitments.
(b)    Mandatory.
(i)    The aggregate Term B Commitments shall be automatically and permanently
reduced to zero on the Closing Date.


-59-



--------------------------------------------------------------------------------





(ii)    If after giving effect to any reduction or termination of Revolving
Credit Commitments under this Section 2.06, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the Revolving Credit Facility at such time, the
Letter of Credit Sublimit or the Swing Line Sublimit, as the case may be, shall
be automatically reduced by the amount of such excess.
(c)    Payment of Fees. The Administrative Agent will promptly notify the
Lenders of any termination or reduction of the Letter of Credit Sublimit, Swing
Line Sublimit or the Revolving Credit Commitment under Section 2.06(a) or
(b)(i). Upon any reduction of the Revolving Credit Commitments under Section
2.06(a), the Revolving Credit Commitment of each Revolving Credit Lender shall
be reduced by such Lender’s Applicable Revolving Credit Percentage of such
reduction amount. All fees in respect of the Revolving Credit Facility accrued
until the effective date of any reduction or termination of Revolving Credit
Commitments under this Agreement shall be paid on the effective date of such
reduction or termination.
2.07.    Repayment of Loans.
(a)    Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Term B Lenders (i) on the last Business Day of each
March, June, September and December, commencing with September 30, 2017, (x) for
any such date on or prior to December 31, 2019, an aggregate principal amount
equal to $1,100,000 and (y) for any such date on or after January 1, 2020, an
aggregate amount equal to $2,200,000 and (ii) on the Maturity Date for the Term
B Loans, the aggregate principal amount of all Term B Loans outstanding on such
date; provided that payments required by Section 2.07(a)(i) above shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05. In the event any Additional Term
Loans, Refinancing Term Loans or Extended Term Loans are made, such Additional
Term Loans, Refinancing Term Loans or Extended Term Loans, as applicable, shall
be repaid by the Borrower in the amounts and on the dates set forth in the
Additional Credit Extension Amendment with respect thereto and on the applicable
Maturity Date thereof.
(b)    Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.
(c)    Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Credit Facility.
2.08.    Interest.
(a)    Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate
Loan under a Facility shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate for such Facility; (ii)
each Base Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for such Facility; and (iii)
each Swing Line Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate for the Revolving Credit Facility.
(b)    (23) If any amount payable by the Borrower under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(i)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in


-60-



--------------------------------------------------------------------------------





accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.
2.09.    Fees. In addition to certain fees described in Sections 2.03(h) and
(i):
(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee equal to the Applicable Fee Rate
times the actual daily amount by which the Revolving Credit Facility exceeds the
sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.15. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV are not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The commitment fee shall be calculated
quarterly in arrears.
(b)    Other Fees.
(i)    The Borrower shall pay to the Lead Arrangers and the Administrative Agent
for their own respective accounts fees in the amounts and at the times
separately agreed. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
(ii)    The Borrower shall pay to the Administrative Agent for the account of
(x) each Revolving Credit Lender a fee equal to 0.50% of the amount of such
Revolving Credit Lender’s Revolving Credit Commitment on the Closing Date and
(y) each Term B Lender a fee (which may, at the option of the Administrative
Agent, be structured as original issue discount) equal to 0.50% of the amount of
such Term B Lender’s Term B Loans on the Closing Date. Such fee will fully
earned, due and payable on the Closing Date and shall not be refundable for any
reason whatsoever.
(iii)    The Borrower shall pay to the Lenders such fees (if any) as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
2.10.    Computation of Interest and Fees. All computations of interest for Base
Rate Loans determined by reference to clause (b) of the definition of Base Rate
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
2.11.    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Loan Obligations.
In the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence


-61-



--------------------------------------------------------------------------------





such Lender’s Loans in addition to such accounts or records. Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
2.12.    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.
(b)    (23) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(i)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of


-62-



--------------------------------------------------------------------------------





payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and Swing Line Loans
and to make payments pursuant to Section 11.05(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.05(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.05(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.
2.13.    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Loan Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Loan Obligations due and payable to such
Lender hereunder and under the other Loan Documents at such time to (ii) the
aggregate amount of the Loan Obligations due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Loan Obligations due and payable to all Lenders hereunder and
under the other Loan Documents at such time obtained by all the Lenders at such
time or (b) Loan Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Loan
Obligations owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time to (ii) the aggregate amount of the Loan
Obligations owing (but not due and payable) to all Lenders hereunder and under
the other Loan Parties at such time) of payment on account of the Loan
Obligations owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time obtained by all of the Lenders at such
time then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Loan Obligations then
due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


-63-



--------------------------------------------------------------------------------





(ii)    the provisions of this Section shall not be construed to apply to (w)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (x) the application of Cash
Collateral provided for in Section 2.14, (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than a participation to Holdings or any of its
Subsidiaries (as to which the provisions of this Section shall apply) or (z) any
payments made pursuant to Sections 2.17, 2.18 or 2.19.
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.14.    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or the L/C Issuer (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
If at any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited as Cash Collateral, an amount equal
to the excess of (x) such aggregate Outstanding Amount over (y) the total amount
of funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the L/C Issuer in respect of the foregoing.
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at SunTrust Bank. The Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or
Section 2.04, 2.05, 2.06, 2.15 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting


-64-



--------------------------------------------------------------------------------





Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.07(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and, in such case, following application as provided in
this Section 2.14 may be otherwise applied in accordance with Section 8.03), and
(y) the Person providing Cash Collateral and the L/C Issuer or Swing Line
Lender, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.
2.15.    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.09), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis based on the percentage that the
amount of such Loans or L/C Borrowings of such Lender is of the aggregate amount
of all such Loans or L/C Borrowings of all non-Defaulting Lenders) prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.15(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall (A) be required
to pay to each Lender to which the Defaulting Lender’s Commitment to


-65-



--------------------------------------------------------------------------------





acquire, refinance or fund a participation in Letters of Credit or Swing Line
Loans has been re-allocated pursuant to Section 2.15(a)(iv) the amount of such
fee based on its revised “Applicable Percentage” calculated in accordance with
that Section allocable to its Fronting Exposure arising from that Defaulting
Lender or, to the extent not so reallocated, to the L/C Issuer or Swing Line
Lender, as the case may be, and (B) not be required to pay the remaining amount
of such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided that (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Loans of that Lender.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
2.16.    Increase in Commitments.
(a)    The Borrower may by written notice to the Administrative Agent elect to
seek (x) commitments (“Additional Revolving Credit Commitments”) to increase the
Revolving Credit Commitments and/or (y) commitments (“Additional Term
Commitments”) to increase the aggregate principal amount of any existing Class
of Term Loans or to establish one or more new Classes of Term Loans; provided
that:
(i)    the aggregate amount of all Additional Commitments shall not exceed the
sum of (A) (x) the greater of $125,000,000 and an amount equal to 100.0% of
Consolidated EBITDA of the Borrower for the most recently ended four full fiscal
quarters ending with the latest fiscal quarter (or fiscal year) for which
financial statements have been delivered pursuant to Section 6.01 less (y) the
aggregate principal amount of Junior Lien Indebtedness incurred under Section
7.02(b)(i) less (z)  the aggregate principal amount of Incremental Notes
incurred under Section 7.02(u)(A) (the amount in this clause (A), the
“Incremental Dollar Basket”), plus (B) all voluntary prepayments of Term Loans
and voluntary commitment reductions of Revolving Credit Commitments prior to or
simultaneous with the Additional Commitments Effective Date (excluding voluntary
prepayments of Additional Term Loans and voluntary commitment reductions of
Additional Revolving Credit Commitments, to the extent such Additional Term
Loans and Additional Revolving Credit Commitments were obtained pursuant to
clause (C) below), plus (C) additional amounts so long as the Consolidated First
Lien Net Leverage Ratio and the Consolidated Net Leverage Ratio, determined on a
Pro Forma Basis as of the last day of the most recently ended period of four
consecutive fiscal quarters for which financial statements are internally
available, as if any Additional Term Loans or Additional Revolving Credit
Commitments, as applicable and in either case incurred


-66-



--------------------------------------------------------------------------------





pursuant to this clause (C), available under such Additional Commitments had
been outstanding on the last day of such period, and, in each case (x) with
respect to any Additional Revolving Credit Commitment incurred pursuant to this
clause (C), assuming a borrowing of the maximum amount of Loans available
thereunder, and (y) excluding the cash proceeds of any Loans pursuant to such
Additional Commitments, do not exceed 3.75:1.00 and 6.50:1.00, respectively
(this clause (C), the “Incremental Ratio Exception”);
(ii)    any such increase or any new Class shall be in an aggregate amount of
$10,000,000 or any whole multiple of $500,000 in excess thereof; provided that
such amount may be less than $10,000,000 if such amount represents all remaining
availability under the limit set forth in the preceding clause (i);
(iii)    the final maturity date of any Additional Term Loans shall be no
earlier than the Latest Maturity Date;
(iv)    the Additional Term Loans shall have a Weighted Average Life to Maturity
equal to or greater than the then remaining Weighted Average Life to Maturity of
each Class of Term Loans outstanding prior to such proposed incurrence of
Additional Term Loans (the “Outstanding Term Loans”);
(v)    the Applicable Rate with respect to any Additional Term Loans shall be
determined by the Borrower and the lenders of the Additional Term Loans;
provided that with respect to any Additional Term Loans incurred prior to the
date that is 18 months after the Closing Date, (x) in the event that the
Applicable Rate for any such Additional Term Loans is greater than the
Applicable Rate for the Term B Loans by more than 50 basis points, then the
Applicable Rate for the Term B Loans shall be increased to the extent necessary
so that the Applicable Rate for the Additional Term Loans is not more than 50
basis points higher than the Applicable Rate for the Term B Loans; provided,
further, that, in determining the Applicable Rate with respect to Additional
Term Loans or the applicable Class of Outstanding Term Loans pursuant to this
clause (v), (A) original issue discount (“OID”) or upfront or similar fees
(which shall be deemed to constitute like amounts of OID) payable by the
Borrower to the lenders providing such Additional Term Loans or such Outstanding
Term Loans in the primary syndication thereof (with OID being equated to
interest based on an assumed four-year life to maturity) shall be included and
(B) customary arrangement or commitment fees payable to any lead arranger (or
its affiliates) in connection with the Additional Term Loans or Outstanding Term
Loans shall be excluded, and (y) if any Eurodollar Rate “floor” or Base Rate
“floor” applicable to any Additional Term Loans exceeds the Eurodollar Rate
“floor” or Base Rate “floor” applicable to the Outstanding Term Loans, the
Eurodollar Rate “floor” or Base Rate applicable to the Term B Loans shall be
increased so that the applicable “floor” is the same;
(vi)    no existing Lender shall be required to provide any Additional
Commitments;
(vii)    subject to clause (iv), the amortization schedule applicable to the
Additional Term Commitments shall be determined by the Borrower and the lenders
thereof;
(viii)    the Additional Term Loans shall rank pari passu in right of payment
and security with the existing Loans; and
(ix)    the Additional Term Loans may have optional prepayment terms (including
call protection and prepayment premiums) and mandatory prepayment terms as may
be agreed between the Borrower and the lenders of the Additional Term Loans so
long as such Additional Term Loans do not participate on a greater than pro rata
basis in any such mandatory prepayments as compared to Term B Loans.
(b)    Each such notice shall specify (x) the date (each, an “Additional
Commitments Effective Date”) on which the Borrower proposes that the Additional
Commitments shall be effective, which shall be a date reasonably acceptable to
the Administrative Agent and (y) the identity of the Persons (each of which
shall be a Person that would be an Eligible Assignee (for this purpose treating
a Lender of Additional Commitments as if it were an assignee)) whom the Borrower
proposes would provide the Additional Commitments and the portion of the
Additional Commitment to be provided by each such Person. As a condition
precedent to the effectiveness of any


-67-



--------------------------------------------------------------------------------





Additional Commitments, the Borrower shall deliver to the Administrative Agent a
certificate dated as of the Additional Commitments Effective Date signed by a
Responsible Officer of the Borrower certifying that, before and after giving
effect to the Additional Commitments (and assuming full utilization thereof),
(i) the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Additional Commitments Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall have been true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 2.16(b), the
representations and warranties contained in Section 5.05(a) shall be deemed to
refer to the most recent financial statements furnished pursuant to subsection
(a) of Section 6.01 and (ii) no Default or Event of Default exists. On each
Additional Commitments Effective Date with respect to any Additional Term
Commitment, each Person with an Additional Term Commitment shall make an
Additional Term Loan to the Borrower in a principal amount equal to such
Person’s Additional Term Commitment. The Borrower shall prepay any Revolving
Credit Loans outstanding on the Additional Commitments Effective Date with
respect to any Additional Revolving Credit Commitment (and pay any additional
amounts required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Revolving Credit Loans ratable with any revised Applicable Revolving
Credit Percentages arising from any nonratable increase in the Revolving Credit
Commitments. If there is a new Borrowing of Revolving Credit Commitments on such
Additional Commitments Effective Date, the Revolving Credit Lenders after giving
effect to such Additional Revolving Credit Commitments shall make such Revolving
Credit Loans in accordance with Section 2.01(b).
(c)    Any other terms of and documentation entered into in respect of any
Additional Term Commitments shall be on terms and pursuant to documentation
agreed between the Borrower and the Lenders providing such Additional Term
Commitments (including with respect to voluntary and mandatory prepayments),
other than as contemplated by Section 2.16(a)(iii), (iv), (v), (vii), (viii) or
(ix) above; provided that to the extent such other terms and documentation in
respect of any Additional Term Loans are not consistent with those of the Term B
Loans (except to the extent permitted by Section 2.16(a)(iii), (iv), (v), (vii),
(viii) or (ix) above) they shall be reasonably satisfactory to the
Administrative Agent.
(d)    The Additional Commitments shall be documented by an Additional Credit
Extension Amendment executed by the Persons providing the Additional Commitments
(and the other Persons specified in the definition of Additional Credit
Extension Amendment but no other existing Lender), and the Additional Credit
Extension Amendment may provide for such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.16.
(e)    This Section 2.16 shall supersede any provisions in Section 2.13 or
Section 11.01 to the contrary.
2.17.    Extended Term Loans and Extended Revolving Credit Commitments.
(a)    The Borrower may at any time and from time to time request that all or a
portion of the Term Loans of any Class (the Loans of such applicable Class, the
“Existing Term Loans”) be converted into a new Class of Term Loans (the Loans of
such applicable Class, the “Extended Term Loans”) with terms consistent with
this Section 2.17. In order to establish any Extended Term Loans, the Borrower
shall provide a notice to the Administrative Agent (a “Term Loan Extension
Request”) setting forth the proposed terms of the Extended Term Loans to be
established, which shall be identical to those applicable to the Existing Term
Loans from which such Extended Term Loans are to be converted except that:
(i)    the Maturity Date of the Extended Term Loans shall be later than the
Maturity Date of the Existing Term Loans;
(ii)    all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Existing Term Loans;
(iii)    (A) the interest rates (including through fixed interest rates),
interest margins, rate floors, upfront fees, funding discounts, original issue
discounts and premiums with respect to the Extended Term


-68-



--------------------------------------------------------------------------------





Loans may be different than those for the Existing Term Loans and (B) additional
fees and/or premiums may be payable to the Extending Lenders providing such
Extended Term Loans in addition to any of the items contemplated by the
preceding clause (A);
(iv)    the Extended Term Loans may have optional prepayment terms (including
call protection and prepayment premiums) and mandatory prepayment terms as may
be agreed between the Borrower and the Extending Lenders so long as such
Extended Term Loans do not participate on a greater than pro rata basis in any
such mandatory prepayments as compared to Term B Lenders;
(v)    the Loan Parties may be subject to covenants and other terms for the
benefit of the Extending Lenders that apply only after the Latest Maturity Date
(before giving effect to the Extended Term Loans); and
(vi)    no existing Lender shall be required to provide any Extended Term Loans.
(b)    The Borrower may at any time and from time to time request that all or a
portion of the Revolving Credit Commitments of any Class (the Commitments of
such applicable Class, the “Existing Revolving Credit Commitments”) be converted
into a new Class of Revolving Credit Commitments (the Commitments of such
applicable Class, the “Extended Revolving Credit Commitments”) with terms
consistent with this Section 2.17. In order to establish any Extended Revolving
Credit Commitments, the Borrower shall provide a notice to the Administrative
Agent (a “Revolving Credit Extension Request”) setting forth the proposed terms
of the Extended Revolving Credit Commitments to be established, which terms
shall be identical to those applicable to the Existing Revolving Credit
Commitments except that:
(i)    the Maturity Date of the Extended Revolving Credit Commitments shall be
later than the Maturity Date of the Existing Revolving Credit Commitments;
(ii)    (A) the interest rates, interest margins, rate floors, upfront fees,
funding discounts, original issue discounts and premiums with respect to the
Extended Revolving Credit Commitments may be different than those for the
Existing Revolving Credit Commitments and/or (B) additional fees and/or premiums
may be payable to the Extending Lenders in addition to or in lieu of any of the
items contemplated by the preceding clause (A) and/or (C) the undrawn revolving
credit commitment fee rate with respect to the Extended Revolving Credit
Commitments may be different than those for the Existing Revolving Credit
Commitments;
(iii)    the Loan Parties may be subject to covenants and other terms for the
benefit of the Extending Lenders that apply only after the Latest Maturity Date
(before giving effect to the Extended Revolving Credit Commitments); and
(iv)    no existing Lender shall be required to provide any Extended Revolving
Credit Commitments.
(c)    Each Extension Request shall specify the date (the “Extension Effective
Date”) on which the Borrower proposes that the conversion of an Existing Class
into an Extended Class shall be effective, which shall be a date reasonably
satisfactory to the Administrative Agent. Each Lender of an Existing Class that
is requested to be extended shall be offered the opportunity to convert its
Existing Class into the Extended Class on the same basis as each other Lender of
such Existing Class. Any Lender (to the extent applicable, an “Extending
Lender”) wishing to have all or a portion of its Existing Class subject to such
Extension Request converted into an Extended Class shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Existing Class subject to such
Extension Request that it has elected to convert into an Extended Class. In the
event that the aggregate portion of the Existing Class subject to Extension
Elections exceeds the amount of the Extended Class requested pursuant to the
Extension Request, the portion of the Existing Class converted shall be
allocated on a pro rata basis based on the amount of the Existing Class included
in each such Extension Election. Notwithstanding the conversion of any Existing
Revolving Credit Commitment into an Extended Revolving Credit Commitment, such
Extended Revolving Credit Commitment shall be treated identically


-69-



--------------------------------------------------------------------------------





with all Existing Revolving Credit Commitments for purposes of the obligations
of a Revolving Credit Lender in respect of Swing Line Loans under Section 2.04
and Letters of Credit under Section 2.03, except that the applicable Additional
Credit Extension Amendment may provide that the Maturity Date for Swing Line
Loans and/or the Letters of Credit may be extended and the related obligations
to make Swing Line Loans and issue Letters of Credit may be continued so long as
the Swing Line Lender and/or the applicable L/C Issuer, as applicable, have
consented to such extensions in their sole discretion (it being understood that
no consent of any other Lender (other than the Extending Lenders) shall be
required in connection with any such extension).
(d)    An Extended Class shall be established pursuant to an Additional Credit
Extension Amendment executed by the Extending Lenders (and the other Persons
specified in the definition of Additional Credit Extension Amendment but no
other existing Lender). No Additional Credit Extension Amendment shall provide
for any Class of (x) Extended Term Loans in an aggregate principal amount that
is less than $10,000,000 or (y) Extended Revolving Credit Commitments in an
aggregate principal amount that is less than $5,000,000. In addition to any
terms and changes required or permitted by Section 2.17(a), the Additional
Credit Extension Amendment shall amend the scheduled amortization payments
pursuant to Section 2.07 with respect to the Existing Term Loans from which the
Extended Term Loans were converted to reduce each scheduled principal repayment
amounts for the Existing Term Loans in the same proportion as the amount of
Existing Term Loans to be converted pursuant to such Additional Credit Extension
Amendment.
(e)    Notwithstanding anything to the contrary contained in this Agreement, on
the Extension Effective Date, (i) the principal amount of each Existing Term
Loan shall be deemed reduced by an amount equal to the principal amount
converted into an Extended Term Loan, (ii) the amount of each Existing Revolving
Credit Commitment shall be deemed reduced by an amount equal to the amount
converted into an Extended Revolving Credit Commitment and (iii) if, on any
Extension Effective Date, any Loans of any Extending Lender are outstanding
under the applicable Existing Revolving Credit Commitments, such Loans (and any
related participations) shall be deemed to be converted into Loans (and related
participations) made pursuant to the Extended Revolving Credit Commitments in
the same proportion as such Extending Lender’s Existing Revolving Credit
Commitments are converted to Extended Revolving Credit Commitments.
(f)    This Section 2.17 shall supersede any provisions in Section 2.13 or
Section 11.01 to the contrary. Each Extended Class shall be documented by an
Additional Credit Extension Amendment executed by the Extending Lenders
providing such Extended Class (and the other persons specified in the definition
of Additional Credit Extension Amendment but no other existing Lender), and the
Additional Credit Extension Amendment may provide for such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 2.17.
2.18.    Refinancing Term Loans.
(a)    The Borrower may at any time and from time to time, by written notice to
the Administrative Agent, request the establishment of one or more additional
Classes of term loans under this Agreement or an increase to an existing Class
of term loans under this Agreement (“Refinancing Term Loans”) or one or more
series of debt securities (“Refinancing Notes”); provided that:
(i)    the proceeds of such Refinancing Term Loans and/or Refinancing Notes
shall be used, concurrently or substantially concurrently with the incurrence
thereof, solely to refinance all or any portion of any outstanding Term Loans;
(ii)    each Class of Refinancing Term Loans shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof (or such other
amount necessary to repay any Class of outstanding Term Loans in full);
(iii)    such Refinancing Term Loans and/or Refinancing Notes shall be in an
aggregate principal amount not greater than the aggregate principal amount of
Term Loans to be refinanced plus any accrued interest, fees, costs and expenses
related thereto (including any original issue discount or upfront fees);


-70-



--------------------------------------------------------------------------------





(iv)    the final maturity date of such Refinancing Term Loans and/or
Refinancing Notes shall be later than the Maturity Date of the Term Loans being
refinanced, and the Weighted Average Life to Maturity of such Refinancing Term
Loans and/or Refinancing Notes shall be longer than the then remaining Weighted
Average Life to Maturity of each Class of Term Loans being refinanced;
(v)    (A) the pricing, rate floors, discounts, fees and optional and mandatory
prepayment or redemption provisions applicable to such Refinancing Term Loans
and/or Refinancing Notes shall be as agreed between the Borrower and the
Refinancing Term Lenders and/or Refinancing Note Holders so long as, in the case
of any mandatory prepayment or redemption provisions, such Refinancing Term
Lenders and/or Refinancing Note Holders do not participate on a greater than pro
rata basis in any such prepayments as compared to Term B Lenders and (B) the
covenants and other terms applicable to such Refinancing Term Loans (excluding
those terms described in the immediately preceding clause (A)), which shall be
as agreed between the Borrower and the lenders providing such Refinancing Term
Loans and/or Refinancing Note Holders, shall not be materially more favorable
(when taken as a whole) to the Refinancing Term Lenders and/or Refinancing Note
Holders than those applicable to any Class of Term Loans then outstanding under
this Agreement (as determined by the Borrower in good faith), except to the
extent such covenants and other terms apply solely to any period after the
Latest Maturity Date (before giving effect to the Refinancing Term Loans and/or
Refinancing Notes) or such covenants or other terms apply equally for the
benefit of the other Lenders;
(vi)    no existing Lender shall be required to provide any Refinancing Term
Loans and/or Refinancing Notes; and
(vii)    the Refinancing Term Loans and/or Refinancing Notes shall rank pari
passu in right of payment and security with the existing Loans.
(b)    Each such notice shall specify (x) the date (each, a “Refinancing
Effective Date”) on which the Borrower proposes that the Refinancing Term Loans
and/or Refinancing Notes be made, which shall be a date reasonably acceptable to
the Administrative Agent and (y) in the case of Refinancing Term Loans, the
identity of the Persons (each of which shall be a Person that would be an
Eligible Assignee (for this purpose treating a Lender of Refinancing Term Loans
as if it were an assignee)) whom the Borrower proposes would provide the
Refinancing Term Loans and the portion of the Refinancing Term Loans to be
provided by each such Person. On each Refinancing Effective Date, each Person
with a commitment for a Refinancing Term Loan (each such Person, a “Refinancing
Term Lender”) or Refinancing Notes (each such Person, a “Refinancing Note
Holder”) shall make a Refinancing Term Loan to the Borrower, and/or purchase
Refinancing Notes from the Borrower, in a principal amount equal to such
Person’s commitment therefor.
(c)    This Section 2.18 shall supersede any provisions in Section 2.13 or
Section 11.01 to the contrary (but shall be in addition to and not in lieu of
the second paragraph of Section 11.01). The Refinancing Term Loans shall be
documented by an Additional Credit Extension Amendment executed by the Persons
providing the Refinancing Term Loans (and the other Persons specified in the
definition of Additional Credit Extension Amendment but no other existing
Lender), and the Additional Credit Extension Amendment may provide for such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.18. The Refinancing Notes
shall be established pursuant to documentation which shall be consistent with
the provisions set forth in Section 2.18(a).
2.19.    Replacement Revolving Credit Commitments.
(a)    The Borrower may at any time and from time to time, by written notice to
the Administrative Agent, request the establishment of one or more additional
Classes of Revolving Credit Commitments (“Replacement Revolving Credit
Commitments”) to replace all or a portion of any existing Classes of Revolving
Credit Commitments under this Agreement (“Replaced Revolving Credit
Commitments”); provided that:


-71-



--------------------------------------------------------------------------------





(i)    substantially concurrently with the effectiveness of the Replacement
Revolving Credit Commitments, all or an equivalent portion of the Revolving
Credit Commitments in effect immediately prior to such effectiveness shall be
terminated, and all or an equivalent portion of the Revolving Credit Loans then
outstanding, together with all interest thereon, and all other amounts accrued
for the benefit of the Revolving Credit Lenders, shall be repaid or paid (it
being understood, however, than any Letters of Credit issued and outstanding
under the Replaced Revolving Credit Commitments shall be deemed to have been
issued under the Replacement Revolving Credit Commitments if the amount of such
Letters of Credit would exceed the remaining amount of commitments under the
Replaced Revolving Credit Commitments after giving effect to the reduction
contemplated hereby);
(ii)    such Replacement Revolving Credit Commitments shall be in an aggregate
amount not greater than the aggregate amount of Replaced Revolving Credit
Commitments to be replaced plus any accrued interest, fees, costs and expenses
related thereto (including any upfront fees);
(iii)    the final maturity date of such Replacement Revolving Credit
Commitments shall be later than the Maturity Date of the Replaced Revolving
Credit Commitments;
(iv)    the Letter of Credit Sublimit and the Swing Line Sublimit under such
Replacement Revolving Credit Commitments shall be as agreed between the
Borrower, the Lenders providing such Replacement Revolving Credit Commitments,
the Administrative Agent, the L/C Issuer (or any replacement L/C Issuer) and the
Swing Line Lender (or any replacement Swing Line Lender);
(v)    (A) the pricing, rate floors, discounts, fees and optional prepayment or
redemption provisions applicable to such Replacement Revolving Credit
Commitments shall be as agreed between the Borrower and the Replacement
Revolving Credit Lenders so long as, in the case of any optional prepayment or
redemption provisions, such Replacement Revolving Credit Lenders do not
participate on a greater than pro rata basis in any such prepayments as compared
to Replaced Revolving Credit Commitments and (B) the covenants and other terms
applicable to such Replacement Revolving Credit Commitments (excluding those
terms described in the immediately preceding clause (A)), which shall be as
agreed between the Borrower and the lenders providing such Replacement Revolving
Credit Commitments, shall not be materially more favorable (when taken as a
whole) to the lenders providing the Replacement Revolving Credit Commitments
than those applicable to the Replaced Revolving Credit Commitments (as
determined by the Borrower in good faith), except to the extent such covenants
and other terms apply solely to any period after the Latest Maturity Date
(before giving effect to the Replacement Revolving Credit Commitments) or such
covenants or other terms apply equally for the benefit of the other Lenders;
(vi)    no existing Lender shall be required to provide any Replacement
Revolving Credit Commitments; and
(vii)    the Replacement Revolving Credit Commitments shall rank pari passu in
right of payment and security with the existing Loans.
(b)    Each such notice shall specify (x) the date (each, a “Replacement
Revolving Credit Commitment Effective Date”) on which the Borrower proposes that
the Replacement Revolving Credit Commitments become effective, which shall be a
date reasonably acceptable to the Administrative Agent and (y) the identity of
the Persons (each of which shall be a Person that would be an Eligible Assignee
(for this purpose treating a Lender of Replacement Revolving Credit Commitments
as if it were an assignee)) whom the Borrower proposes would provide the
Replacement Revolving Credit Commitments (each such person, a “Replacement
Revolving Credit Lender”) and the portion of the Replacement Revolving Credit
Commitments to be provided by each such Person.
(c)    This Section 2.19 shall supersede any provisions in Section 2.13 or
Section 11.01 to the contrary. The Replacement Revolving Credit Commitments
shall be documented by an Additional Credit Extension Amendment executed by the
Persons providing the Replacement Revolving Credit Commitments (and the other
Persons specified in the definition of Additional Credit Extension Amendment but
no other existing Lender), and the Additional Credit Extension Amendment may
provide for such amendments to this Agreement and the other Loan


-72-



--------------------------------------------------------------------------------





Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section
2.19.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01.    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall, to the extent permitted by
applicable Laws, be made free and clear of and without deduction or withholding
of any Taxes. If, however, applicable Laws require the applicable withholding
agent to withhold or deduct any Tax (as determined in the good faith discretion
of the applicable withholding agent), such Tax shall be withheld or deducted in
accordance with such Laws.
(ii)    If the applicable withholding agent shall be required to withhold or
deduct any Taxes from any payment, then (A) the applicable withholding agent
shall withhold or make such deductions as are required, (B) the applicable
withholding agent shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with applicable Laws and (C) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes or Other Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding and deductions on
account of Indemnified Taxes or Other Taxes have been made (including
withholding and deductions applicable to additional sums payable under this
Section 3.01), the applicable Lender, as the case may be, receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(b)    Payment of Other Taxes. Without limiting the provisions of subsection (a)
above, the Loan Parties shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Laws.
(c)    Indemnification. Without limiting the provisions of subsection (a) or (b)
above, the Loan Parties shall, jointly and severally, indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within 10 days after a written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
3.01) payable by the Administrative Agent or such Lender, as the case may be,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes or Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate setting forth
the calculation of the amount of any such payment or liability and the reasons
for such payment or liability in reasonable detail delivered to the Borrower and
Holdings by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of any
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority
as provided in this Section 3.01, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of any return
required by applicable Laws to report such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.
(e)    Status of Lenders; Tax Documentation.
(i)    Each Lender shall deliver to the Borrower, Holdings and to the
Administrative Agent, whenever reasonably requested by the Borrower, Holdings or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws and such other reasonably requested information as
will permit the Borrower, Holdings or the Administrative Agent, as the case may
be, (A) to determine whether or not payments made hereunder or under any other
Loan Document are subject to Taxes, (B) to determine, if applicable, the
required rate of withholding or deduction and (C) to establish such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of any payments to be made to such Lender by any Loan Party pursuant
to


-73-



--------------------------------------------------------------------------------





any Loan Document or otherwise to establish such Lender’s status for withholding
tax purposes in an applicable jurisdiction (including, in the case of a Lender
seeking exemption from, or reduction of, U.S. federal withholding tax under
FATCA, any documentation necessary to prevent withholding under FATCA and to
permit the Borrower to determine that such Lender has complied with any
requirements under such provisions to avoid or reduce withholding tax).
Notwithstanding anything to the contrary in the preceding sentence, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower, Holdings and the
Administrative Agent executed originals of IRS Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower, Holdings or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and
(B)    each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of U.S. federal withholding tax with
respect to any payments hereunder or under any other Loan Document shall deliver
to the Borrower, Holdings and the Administrative Agent (in such number of signed
originals as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter (1) if any documentation previously delivered has expired or
become obsolete or invalid or (2) upon the request of the Borrower, Holdings or
the Administrative Agent), whichever of the following is applicable:
(I)    IRS Form W-8BEN or W-8BEN-E, as applicable (or any successor thereto)
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
(II)    IRS Form W-8ECI (or any successor thereto),
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Sections 881(c) or 871(h) of the Code (the
“Portfolio Interest Exemption”), (x) a certificate, substantially in the form of
Exhibit H-1, H-2, H-3 or H-4, as applicable (Exhibit H-1, H-2, H-3 or H-4, as
applicable, a “Tax Status Certificate”), to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B)
a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and that no interest to be received is
effectively connected with a U.S. trade or business and (y) duly completed and
executed original copies of IRS Form W-8BEN (or any successor thereto) or
W-8BEN-E, as applicable,
(IV)    where such Lender is a partnership (for U.S. federal income tax
purposes) or otherwise not a beneficial owner (e.g., where such Lender has sold
a typical participation), IRS Form W-8IMY (or any successor thereto) and all
required supporting documentation (including, where one or more of the
underlying beneficial owner(s) is claiming the benefits of the Portfolio
Interest Exemption, a Tax Status Certificate of such beneficial owner(s)
(provided that, if the Foreign Lender is a partnership and not a participating
Lender, the Tax Status Certificate from the beneficial owner(s) may be provided
by the Foreign Lender on behalf of the beneficial owner(s)), or:
(V)    any other form prescribed by applicable Laws as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax together with such
supplementary


-74-



--------------------------------------------------------------------------------





documentation as may be prescribed by applicable Laws to permit the Borrower,
Holdings or the Administrative Agent to determine the withholding or deduction
required to be made.
(A)    Each Lender shall promptly notify the Borrower, Holdings and the
Administrative Agent of any change in circumstances that would modify or render
invalid any documentation previously provided.
(B)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Notwithstanding anything to the contrary in this Section 3.01(e), no
Lender shall be required to deliver any documentation that it is not legally
eligible to deliver.
(iv)    Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this Section
3.01(e).
(f)    Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its good faith sole discretion, that it has received a refund of
any Indemnified Taxes or Other Taxes as to which it has been indemnified by any
Loan Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Loan Party under this Section 3.01 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by the Administrative Agent or
such Lender, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided that the Borrower, upon the request of the Administrative Agent or such
Lender agrees to repay the amount paid over to any Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, or such Lender, in the event the
Administrative Agent or such Lender is required to repay such amount to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person. Notwithstanding anything to the contrary, in no
event will any Lender be required to pay any amount to any Loan Party the
payment of which would place such Lender in a less favorable net after Tax
position than such Lender would have been in if the indemnification payments or
additional amounts giving rise to such refund of any Indemnified Taxes or Other
Taxes had never been paid.
(g)    Payment by Administrative Agent. For purposes of this Section 3.01, any
payment made by the Administrative Agent to a Lender shall be deemed to be a
payment made by the Borrower to such Lender.
3.02.    Illegality. If any Lender determines that any change in Law has made it
unlawful, or that any Governmental Authority has, after the Closing Date,
asserted that it is unlawful, for any Lender or its applicable Lending Office to
make, maintain or fund Loans whose interest is determined by reference to the
Eurodollar Rate, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has, after the Closing Date,
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert


-75-



--------------------------------------------------------------------------------





Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurodollar
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
3.03.    Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (i) the
Administrative Agent determines (which determination shall be final and
conclusive absent manifest error) that (a) Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, (b) adequate and reasonable means
do not exist for determining the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan, or (ii) the Administrative Agent determines
or is advised in writing by the Required Lenders that the Eurodollar Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders if the
Required Lenders advised the Administrative Agent pursuant to clause (ii) above)
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans (to the extent of the affected Eurodollar Rate Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.
3.04.    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;
(ii)    subject any Lender or the L/C Issuer to any Tax of any kind whatsoever
(other than Indemnified Taxes or Other Taxes covered in Section 3.01 and
Excluded Taxes) on its loans, loan principal, Letters of Credit, Commitments or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;


-76-



--------------------------------------------------------------------------------





and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or, in the case of clause (ii) above, any
Loan), or of maintaining its obligation to make any such Loan, or to increase
the cost to such Lender or the L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the Borrower will pay to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loan made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 15 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
3.05.    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.14;


-77-



--------------------------------------------------------------------------------





excluding any loss of anticipated profits but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary and reasonable
administrative fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate used in determining the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded.
3.06.    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of Different Lending Office. If any Lender requests
compensation under Section 3.05, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01 (other than pursuant to Section 3.01(b)) or if a Lender gives notice
pursuant to Section 3.02, the Borrower may replace such Lender in accordance
with Section 11.14.
3.07.    Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Facility, repayment of all other Loan
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01.    Conditions to Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
(a)    the Administrative Agent’s receipt of the following, each executed by a
Responsible Officer of the signing Loan Party, each dated the Closing Date (or,
in the case of certificates of governmental officials, a recent date before the
Closing Date):
(i)    executed counterparts to this Agreement by Holdings, the Borrower and
each Lender on the Closing Date (other than a Cashless Rollover Lender);
(ii)    executed counterparts to each Cashless Rollover Letter by the Borrower
and each Cashless Rollover Lender;
(iii)    executed counterparts of the Guaranty;
(iv)    a Note executed by the Borrower in favor of each Lender requesting a
Note, with such requests provided to the Borrower at least two Business Days
prior to the Closing Date;


-78-



--------------------------------------------------------------------------------





(v)    the Security Agreement, together with:
(A)    no later than two (2) Business Days after the Closing Date (or such later
date as may be agreed by the Administrative Agent in its sole discretion),
certificates representing the Pledged Securities (if any) referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Intercompany Notes and any pledged Collateral required to be delivered to
the Administrative Agent pursuant to the Security Agreement, in each case,
indorsed in blank,
(B)    proper financing statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that are necessary in order to
perfect the Liens created under the Security Agreement, covering the Collateral
described in the Security Agreement,
(C)    certified copies of UCC, United States Patent and Trademark Office,
United States Copyright Office, tax and judgment lien searches, bankruptcy and
pending lawsuit searches or equivalent reports or searches, each of a recent
date listing all effective financing statements, lien notices or comparable
documents that name any Loan Party or Qualified Subsidiary as debtor and that
are filed in those state and county jurisdictions in which any Loan Party or
Qualified Subsidiary is organized or maintains its principal place of business,
none of which encumber the Collateral covered or intended to be covered by the
Collateral Documents (other than Liens permitted by Section 7.01 or any other
Liens acceptable to the Administrative Agent), and
(D)    a completed and executed Perfection Certificate substantially in the form
of Exhibit I-1;
(vi)    a solvency certificate in the form of Exhibit J executed and delivered
by the chief financial officer of the Borrower;
(vii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party;
(viii)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Borrower and its Restricted Subsidiaries is validly
existing, in good standing and qualified to engage in business in the
jurisdiction of its organization;
(ix)    the opinion of Simpson, Thacher & Bartlett LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender and substantially
in the form provided to the Lenders prior to the Closing Date;
(x)    the financial statements referenced in Sections 5.05(a) and (d); and
(xi)    a certificate of a Responsible Officer of Borrower as to the
satisfaction of the conditions set forth in Sections 4.02(a) and (b).
(b)    The Lenders and the Administrative Agent shall have received the
information required under Section 11.19 not less than three (3) Business Days
prior to the Closing Date.
(c)    All fees required to be paid to the Administrative Agent, the Lead
Arrangers and the Lenders on or before the Closing Date shall have been paid.


-79-



--------------------------------------------------------------------------------





(d)    Unless waived by the Administrative Agent, the Borrower shall have paid
all applicable expenses (including the reasonable and invoiced fees and
disbursements of counsel (with such invoices provided to the Borrower at least
two Business Days prior to the Closing Date)) that are due pursuant to Section
11.05(a).
(e)    The Refinancing shall have been or shall substantially concurrently with
the initial Credit Extension on the Closing Date be consummated, and the
Administrative Agent shall have received, or substantially concurrently with the
initial Credit Extensions on the Closing Date shall receive, (i) UCC-3
termination statements with respect to all Liens securing the Existing Credit
Agreement and (ii) a customary “payoff letter” for the Existing Credit
Agreement.
4.02.    Conditions to All Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
of such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects) as of such earlier date.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    In the case of any incurrence of a Revolving Credit Loan or a Swing Line
Loan or the issuance, amendment, renewal or extension of any Letter of Credit,
as the case may be (other than (1) any Borrowing of Revolving Credit Loans to
reimburse an Unreimbursed Amount or (2) if after giving effect to such Credit
Extension, the Revolving Credit Exposure of all Revolving Credit Lenders does
not exceed 20% of the Revolving Credit Facility), (i) on and after the Waiver
Relief End Date, the Consolidated Net Leverage Ratio for the most recently ended
fiscal quarter for which financial statements have been delivered, calculated
without giving effect to such Credit Extension, is less than or equal to the
ratio set forth in the covenant contained in Section 7.10 for such date
(regardless of whether the financial covenant set forth in Section 7.10 is
required to be tested at such date) and (ii) prior to the Covenant Reversion
Date, the aggregate amount of Balance Sheet Cash does not exceed $75,000,000
after giving effect to such proposed Credit Extension.
(d)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) and, if
applicable, (c) have been satisfied on and as of the date of the applicable
Credit Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES


Each of Holdings and the Borrower represents and warrants to the Administrative
Agent and the Lenders that:
5.01.    Existence, Qualification and Power. Each Loan Party and each of its
Restricted Subsidiaries (a) is duly organized or formed, validly existing and,
as applicable, in good standing under the Laws of the jurisdiction of


-80-



--------------------------------------------------------------------------------





its incorporation or organization, (b) has all requisite power and authority and
all requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party and
consummate the Transactions, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect.
5.02.    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Restricted Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law, except in each case referred to in
clause (b) or (c), to the extent that such conflict, breach, contravention or
violation would not reasonably be expected to have a Material Adverse Effect.
5.03.    Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of any Loan Document, or for the consummation of the
Transactions, (b) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents or (c) the perfection of the Liens created
under the Collateral Documents (including the first priority nature thereof),
except for the authorizations, approvals, actions, notices and filings listed on
Schedule 5.03, all of which have been duly obtained, taken, given or made and
are in full force and effect.
5.04.    Binding Effect. This Agreement has been and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to (i) applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to affecting creditors’ rights generally and (ii) general
equitable principles (whether considered in a proceeding in equity or at law).
5.05.    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the dates
thereof and their results of operations, cash flows and changes in shareholders’
equity for the periods covered thereby in accordance with GAAP, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the dates thereof, including liabilities for Taxes, material commitments and
Indebtedness, except, in each case, prior to the Waiver Relief End Date, to the
extent the representations in this Section 5.05(a) fail to be true as a result
of the Inaccurate Matters.
(b)    The unaudited consolidated and consolidating balance sheets of the
Borrower and its Subsidiaries as of March 31, 2017 and the related consolidated
and consolidating statements of income or operations, shareholders’ equity and
cash flows for the three-month periods ended March 31, 2017 and 2016 (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
dates thereof and their results of operations, cash flows and changes in
shareholders’ equity for the periods covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments, except, in each case, prior to the Waiver Relief End Date, to the
extent the representations in this Section 5.05(b) fail to be true as a result
of the Inaccurate Matters.


-81-



--------------------------------------------------------------------------------





(c)    Since December 31, 2016, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.
(d)    All financial projections concerning Holdings and its Subsidiaries
delivered to Lenders prior to the Closing Date have been prepared in good faith
based upon assumptions believed by the Borrower to be reasonable as of the date
of their delivery to Lenders; it being understood that (i) whether or not such
projections or forward looking statements are in fact achieved will depend upon
future events some of which are beyond the control of Holdings and its
Subsidiaries, (ii) no assurance can be given that any projections will be
realized, (iii) actual results may vary from the projections and such variations
may be material and (iv) the projections delivered to the Lenders should not be
regarded as a representation by Holdings or its management that the projected
results will be achieved.
5.06.    Litigation. Other than as set forth on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower, threatened at law, in equity, in arbitration or before any
Governmental Authority, by or against Holdings or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to any Loan Document or the consummation of the Transactions, or
(b) either individually or in the aggregate would reasonably be expected to have
a Material Adverse Effect.
5.07.    Ownership of Property; Liens; Investments.
(a)    Each Loan Party and each of its Restricted Subsidiaries has good record
and marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
(b)    (i) Part (i) of Schedule 5.07(b) sets forth a complete and accurate list
of all Liens on any property of any Loan Party as of the Closing Date, showing
as of such date the lienholder thereof, the principal amount of the obligations
secured thereby and the property or assets of such Loan Party subject thereto.
(i)    Part (ii) of Schedule 5.07(b) sets forth a complete and accurate list of
all Liens on any property of any Restricted Subsidiary that is not a Loan Party
to the extent such Liens secure Indebtedness for borrowed money (including
pursuant to equipment financings) as of the Closing Date, showing as of such
date the lienholder thereof, the principal amount of the obligations secured
thereby and the property or assets of such Loan Party subject thereto. 
(ii)    As of the Closing Date, the property of each Restricted Subsidiary which
is not a Loan Party is subject to no Liens, other than (A) Liens set forth on
part (ii) of Schedule 5.07(b) or (B) Liens which are otherwise permitted by
Section 7.01 without giving effect to clause (k), (m) or (o) thereof.
(c)    Schedule 5 to the Perfection Certificate lists, as of the Closing Date,
each parcel of Material Real Property owned by each Loan Party or any of its
Restricted Subsidiaries, showing as of the Closing Date the street address,
county or other relevant jurisdiction, state, record owner and book and Fair
Market Value thereof. Each Loan Party and each of its Restricted Subsidiaries
has good, marketable and insurable fee simple title to the Material Real
Property owned by such Loan Party or such Restricted Subsidiary, free and clear
of all Liens, other than Liens created or permitted by the Loan Documents.
5.08.    Environmental Compliance.
(a)    Each Loan Party and each Subsidiary and their respective operations and
properties, are in compliance with all Environmental Laws and have obtained,
maintained and are in compliance with all permits, licenses and other approvals
as required under any Environmental Law, except to the extent that failure to do
so would not reasonably be expected to have a Material Adverse Effect.
(b)    (i) None of the properties currently or formerly owned or operated by any
Loan Party or any of its Restricted Subsidiaries is listed or, to the knowledge
of the Borrower, proposed for listing on the NPL or on the CERCLIS or any
analogous foreign, state or local list or, to the knowledge of the Borrower, is
adjacent to any such property; (ii) none of the Loan Parties has used any
Hazardous Materials and, to the knowledge of the Borrower,


-82-



--------------------------------------------------------------------------------





there are no, and never have been any, underground or above-ground storage tanks
or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries or, to the knowledge of the Loan Parties, on any property formerly
owned or operated by any Loan Party or any of its Subsidiaries; (iii) none of
the Loan Parties has used, and to the knowledge of the Borrower, there is no
asbestos or asbestos-containing material on, at or in any property currently
owned or operated by any Loan Party or any of its Subsidiaries; and (iv) none of
the Loan Parties or any of its Subsidiaries has Released and there is, to the
knowledge of the Borrower, no threat of Release of any Hazardous Materials and,
to the knowledge of the Borrower, Hazardous Materials have not otherwise been
Released and there is no threat of Release of Hazardous Materials on, at, under
or from any property currently or formerly owned or operated by any Loan Party
or any of its Subsidiaries, other than any exceptions to any of the foregoing
clauses (i) through (iv) that would not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect.
(c)    Neither any Loan Party nor any of its Subsidiaries (i) is undertaking,
and has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened Release of Hazardous Materials at,
on, under, or from any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law or (ii) has generated, used, treated, handled or stored any
Hazardous Materials at, or has transported any Hazardous Materials to or from,
any property currently or formerly owned or operated by any Loan Party or any of
its Subsidiaries, other than exceptions to any of the foregoing clauses (i) or
(ii) that would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.
5.09.    Insurance. The properties of the Borrower and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Restricted Subsidiary operates.
5.10.    Taxes. Except as would not be reasonably expected, individually or in
the aggregate, to result in a Material Adverse Effect, each Loan Party and each
of its respective Restricted Subsidiaries has timely filed all Tax returns and
reports required to be filed, and has timely paid all Taxes levied or imposed
upon it or its property, income or assets or otherwise due and payable (whether
or not shown on any Tax return), including in its capacity as a withholding
agent, except such of those Taxes which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP (provided such contest suspends
enforcement or collection of the Tax in question). Each Loan Party and its
respective Restricted Subsidiaries has made adequate provisions in accordance
with GAAP for all material Taxes not yet due and payable. There is no current,
proposed or pending audit, assessment, deficiency or other claim relating to
Taxes against any Loan Party or any of its Restricted Subsidiaries that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. None of the Loan Parties nor any of their respective
Restricted Subsidiaries has “participated” in a “listed transaction” within the
meaning of Treas. Reg. Section 1.6011-4, except as would not be reasonably
expected, individually or in the aggregate, to have a Material Adverse Effect.
5.11.    ERISA Compliance.
(a)    Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other Federal or state laws.
(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.
(c)    Except as would not be reasonably expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) no ERISA Event has occurred or
is reasonably expected to occur; (ii) neither the Borrower nor


-83-



--------------------------------------------------------------------------------





any ERISA Affiliate has incurred any liability under Sections 4201 or 4243 of
ERISA with respect to a Multiemployer Plan; (iii) neither the Borrower nor any
ERISA Affiliate has incurred any liability under Title IV of ERISA with respect
to a Pension Plan (other than for the payment of premiums due and not delinquent
under Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA; and (v) no Pension Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan.
5.12.    Subsidiaries; Equity Interests; Loan Parties. As of the Closing Date,
no Loan Party has any Subsidiaries other than those specifically disclosed in
Schedule 5.12, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and non-assessable and are owned by a
Loan Party as specified on Schedule 5.12 free and clear of all Liens except
those created or permitted under the Collateral Documents. As of the Closing
Date, no Loan Party has any equity investments in any other corporation or
entity other than those specifically disclosed in Schedule 6 to the Perfection
Certificate. All of the outstanding Equity Interests in the Borrower have been
validly issued, are fully paid and non-assessable and are owned by Holdings free
and clear of all Liens except those created or permitted under the Collateral
Documents.
5.13.    Margin Regulations; Investment Company Act.
(a)    No Loan Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
(b)    None of the Borrower, any other Loan Party or any Person Controlling the
Borrower is required to be registered as an “investment company” under the
Investment Company Act of 1940, as amended.
5.14.    Disclosure. No report, financial statement, certificate or other
information, including in the Lender Presentation and any schedules to the
Security Agreement or the Perfection Certificate, furnished in writing by or on
behalf of any Loan Party to any Agent Party or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document, as of the date such
report, financial statement, certificate or other information was furnished (or,
in the case of the Lender Presentation, as of the Closing Date), contained any
material misstatement of fact or omitted to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Loan Parties make only the representation set forth in Section
5.05(d), except, in each case, prior to the Waiver Relief End Date, to the
extent the representations in this Section 5.14 fail to be true as a result of
the Inaccurate Matters.
5.15.    Compliance with Laws.
(a)    Each Loan Party and each Subsidiary thereof is in compliance in all
material respects with the requirements of all Laws (including the Act and the
United States Foreign Corrupt Practices Act of 1977) and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (i) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (ii) the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
(b)    Each of the Borrower and each of its Subsidiaries which maintains health
care facilities or provides health care services has procured and maintains (i)
all required licenses and permits for all of its (if any) health care facilities
and (ii) eligibility for reimbursement or payment under the Medicare, Medicaid
and comparable programs, including successor programs, except where a failure to
procure or maintain such license, permit or eligibility for reimbursement or
payment, as applicable, would not reasonably be expected to result in a Material
Adverse Effect.
5.16.    Intellectual Property; Licenses, Etc. Except as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
(i) each Loan Party and each of its Restricted Subsidiaries


-84-



--------------------------------------------------------------------------------





own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, and Schedule 8 to the Perfection
Certificate sets forth a complete and accurate list as of the Closing Date of
registered and applied for IP Rights owned by each Loan Party; and (ii) no
written claim or litigation regarding any of the foregoing is pending or, to the
best knowledge of the Borrower, threatened.
5.17.    Solvency. As of the Closing Date, the Borrower, together with its
Restricted Subsidiaries on a consolidated basis, is Solvent.
5.18.    Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Borrower or any of its
Restricted Subsidiaries as of the Closing Date, and neither the Borrower nor any
Restricted Subsidiary has suffered any strikes, walkouts, work stoppages or
other labor difficulty within the last five years that would reasonably be
expected to have a Material Adverse Effect.
5.19.    Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. Except for filings
described on Schedule 4 to the Perfection Certificate, no filing or other action
will be necessary to perfect or protect such Liens.
5.20.    Use of Proceeds. The Borrower will use the proceeds of the Credit
Extensions (a) in the case of the Term B Loans borrowed on the Closing Date, to
fund the Transactions, with the balance, if any, to be used for general
corporate purposes, (b) in the case of the Revolving Credit Loans and Swing Line
Loans, to finance the working capital needs of the Borrower and its Subsidiaries
and for general corporate purposes, (c) in the case of any Additional Term
Loans, as specified in the Additional Credit Extension Amendment related thereto
and (d) in the case of any Refinancing Term Loan or Replacement Revolving Credit
Commitments, to repay the Term Loans relating to such Refinancing Term Loan or
the Revolving Credit Loans, as applicable, and pay fees and expenses in
connection therewith. Letters of Credit shall be used for general corporate
purposes
5.21.    Senior Debt. The Loan Obligations are “Senior Debt,” “Senior
Indebtedness,” “Guarantor Senior Debt” or “Senior Secured Financing” (or any
comparable term) under, and as defined in, any Junior Financing Documentation
for any Subordinated Indebtedness.
5.22.    Anti-Money Laundering and Economic Sanctions Laws.
(a)    To the extent applicable, each of Holdings and its Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto and (ii) the USA
PATRIOT Act.
(b)    No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended, or any other applicable
anti-corruption laws.
(c)    No Loan Party or any Subsidiary of Holdings, nor to the knowledge of any
Loan Party, any director, officer or employee of a Loan Party or any Subsidiary
of Holdings is subject to (or is 50% or more owned or controlled by a person
that is subject to) any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”) or the United States
Department of State (collectively, “Sanctions”) or is located, organized or
resident in a country or territory that is, or whose government is, the subject
of Sanctions. The proceeds of the Loans will not be made available to any Person
for the purpose of financing the activities of any Person subject to Sanctions
(at the time of such financing) or in any other manner that would result in a
violation of Sanctions by any such Loan Party or such Subsidiary or by any
Lender, the Administrative Agent, the L/C Issuer or any Lead Arranger.


-85-



--------------------------------------------------------------------------------





ARTICLE VI
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Loan Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, each of Holdings and the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
6.03 and 6.11) cause each Restricted Subsidiary to:
6.01.    Financial Statements. Deliver to the Administrative Agent:
(a)    as soon as available, but in any event (I) by the Extended Financial
Information Delivery Deadline in the case of the fiscal year of the Borrower
ended December 31, 2017 (such financial statements and the accompanying
deliverables required under Section 6.02, the “Amended Year-End Financials”) and
the 2018 Year-End Financials and (II) within 90 days after the end of each
fiscal year of the Borrower in the case of each fiscal year of the Borrower
ending after December 31, 2018, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of Grant
Thornton LLP or another independent certified public accountant of nationally
recognized standing reasonably acceptable to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; provided that notwithstanding the foregoing, (i) the obligations in
this Section 6.01(a) may be satisfied by furnishing (A) the applicable financial
statements of Holdings (or any direct or indirect parent thereof) or (B)
Holdings’ (or any direct or indirect parent thereof) Form 10-K filed with the
SEC that contains the applicable financial statements of Holdings (or any such
direct or indirect parent thereof), and (ii) with respect to each of clauses
(i)(A) and (i)(B), if and so long as Holdings (or any such direct or indirect
parent thereof) will have Independent Assets or Operations, such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to Holdings (or any such direct or
indirect parent thereof) and its Subsidiaries (other than Borrower and its
consolidated Subsidiaries), if any, on the one hand, and the information
relating to the Borrower and its consolidated Subsidiaries on a standalone
basis, on the other hand and (2) to the extent the materials described in
clauses (i)(A) or (i)(B) are provided in lieu of the information required to be
provided by the Borrower and its Subsidiaries under this Section 6.01(a), such
materials are accompanied by an opinion of Grant Thornton LLP or another
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent, which opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and
(b)    as soon as available, but in any event (I) by the Extended Financial
Information Delivery Deadline in the case of the fiscal quarters of the Borrower
ended June 30, 2017, September 30, 2017, March 31, 2018, June 30, 2018 and
September 30, 2018 (such financial statements and the accompanying deliverables
required under Section 6.02, the “Amended Quarterly Financials”), the 2019 First
Quarter Financials and the 2019 Second Quarter Financials and (II) within 45
days after the end of each of the first three fiscal quarters of each fiscal
year of the Borrower in the case of each such fiscal quarter ending after June
30, 2019, a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal quarter, and the related consolidated statements of
income or operations for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, and the related consolidated statements of
changes in shareholders’ equity and cash flows for the portion of the Borrower’s
fiscal year then ended, in each case setting forth in comparative form, as
applicable, the figures for the corresponding fiscal quarter of the previous
fiscal year and the corresponding portion of the previous fiscal year, all in
reasonable detail, certified by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments


-86-



--------------------------------------------------------------------------------





and the absence of footnotes; provided that notwithstanding the foregoing,
(i) the obligations in this Section 6.01(b) may be satisfied by furnishing (A)
the applicable financial statements of Holdings (or any direct or indirect
parent thereof) or (B) Holdings’ (or any direct or indirect parent thereof) Form
10-Q filed with the SEC that contains the applicable financial statements of
Holdings (or any such direct or indirect parent thereof), and (ii) with respect
to each of the preceding clauses (i)(A) and (i)(B), if and so long as Holdings
(or any such direct or indirect parent thereof) will have Independent Assets or
Operations, such information is accompanied by consolidating information that
explains in reasonable detail the differences between the information relating
to Holdings (or any such direct or indirect parent thereof) and its Subsidiaries
(other than Borrower and its consolidated Subsidiaries), if any, on the one
hand, and the information relating to the Borrower and its consolidated
Subsidiaries on a standalone basis, on the other hand.
As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.
For purposes of this Section 6.01, Holdings (or the applicable direct or
indirect parent thereof) shall be deemed to have “Independent Assets or
Operations” if (i) the consolidated total assets of the Borrower and its
consolidated Subsidiaries on a standalone basis constitute less than 97.0% of
the consolidated total assets of Holdings (or such direct or indirect parent
thereof) or (ii) consolidated gross revenues of the Borrower and its
consolidated Subsidiaries on a standalone basis for the most recently ended
period of four consecutive fiscal quarters constitute less than 97.0% of the
consolidated gross revenues of Holdings (or such direct or indirect parent
thereof), determined in accordance with GAAP but excluding (x) any deferred tax
liabilities and deferred tax assets and (y) solely with respect to Holdings (or
such direct or indirect parent thereof), amounts related to such entity’s
investment in the Borrower and the Borrower’s Subsidiaries.
6.02.    Certificates; Other Information. Deliver to the Administrative Agent,
in form and detail reasonably satisfactory to the Administrative Agent:
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a) (commencing with the delivery of the financial statements for
the fiscal year ending December 31, 2017), a certificate of its independent
certified public accountants, to the extent permitted by professional standards
applicable to them, certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any
Default under Section 7.10 or, if any such Default shall exist, stating the
nature and status of such event;
(b)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ending June 30, 2017, (i) a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower (which delivery may be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes); (ii) a copy of
management’s discussion and analysis with respect to such financial statements;
and (iii) to the extent applicable, related consolidating financial statements
reflecting the adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements;
(c)    promptly after any request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
Board of Directors (or the audit committee of the Board of Directors) of any
Loan Party by independent accountants in connection with the accounts or books
of any Loan Party or any Restricted Subsidiary thereof, or any audit of any of
them;
(d)    promptly after the same are available, copies of all annual, regular,
periodic and special reports and registration statements which any Loan Party
may file with the SEC under Section 13 or 15(d) of the Securities Exchange Act
of 1934, or with any national securities exchange, and in any case not otherwise
required to be delivered to the Administrative Agent pursuant hereto;


-87-



--------------------------------------------------------------------------------





(e)    promptly after the furnishing thereof, copies of any notice of default,
acceleration or material breach with respect to any Indebtedness of Holdings and
its Restricted Subsidiaries, to the extent such Indebtedness is in an aggregate
principal amount in excess of the Threshold Amount;
(f)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Restricted Subsidiary thereof, copies of each
notice or other correspondence received from the SEC concerning any
investigation or possible investigation or other inquiry by the SEC;
(g)    provide not less than 30 days’ prior written notice (in the form of a
certificate of a Responsible Officer), or such lesser notice period agreed to by
the Administrative Agent, of its intention so to do, describing such change and
providing such other information in connection therewith as the Administrative
Agent may reasonably request, before effecting any change (i) in any Loan
Party’s legal name, (ii) in the location of any Loan Party’s chief executive
office, (iii) in any Loan Party’s identity or organizational structure, (iv) in
any Loan Party’s Federal Taxpayer Identification Number or organizational
identification number, if any, or (v) in any Loan Party’s jurisdiction of
organization (in each case, including by merging with or into any other entity,
reorganizing, dissolving, liquidating, reorganizing or organizing in any other
jurisdiction), it being understood that the Borrower shall take, and the
Borrower shall cause each applicable Loan Party to take, all action reasonably
satisfactory to the Administrative Agent to maintain the perfection and priority
of the security interest of the Administrative Agent for the benefit of the
Secured Parties in the Collateral, if applicable. The Borrower agrees to
promptly provide the Administrative Agent with certified Organization Documents
reflecting any of the changes described in the preceding sentence. The Borrower
also agrees to promptly notify the Administrative Agent of any change in the
location of any office in which it maintains books or records relating to
Collateral owned by it;
(h)    promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Restricted Subsidiary
thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent may from time to time reasonably request;
(i)    promptly after learning of the assertion or occurrence thereof, notice of
any action or proceeding against or of any noncompliance by any Loan Party or
any of its Restricted Subsidiaries with any applicable Environmental Law or
Environmental Permit that would (i) reasonably be expected to have a Material
Adverse Effect or (ii) reasonably be expected to cause any material property
described in any Mortgage to be subject to any material restrictions on
ownership, occupancy, use or transferability under any applicable Environmental
Law;
(j)    promptly after the furnishing thereof, copies of any material statements
or material reports furnished to any holder of Indebtedness (other than in
connection with any board observer rights) of any Loan Party or of any of its
Restricted Subsidiaries pursuant to the terms of any Junior Financing
Documentation and, in each case, any Permitted Refinancing Indebtedness thereof,
in each case in a principal amount in excess of the Threshold Amount and not
otherwise required to be furnished to the Lenders pursuant to any other clause
of this Section 6.02;
(k)    concurrently with the delivery of financial statements pursuant to
Section 6.01(a), deliver to the Administrative Agent a Perfection Certificate
Supplement;
(l)    within 7 Business Days (or such longer period as the Administrative Agent
may agree) after each delivery of financial statements pursuant to Section
6.01(a) or (b) and after each delivery of information pursuant to Section
6.02(m), the Borrower will conduct a meeting by teleconference with the
Administrative Agent and the Public Lenders to discuss such fiscal quarter’s
results and the financial condition of the Borrower and its Restricted
Subsidiaries. Such teleconference shall be held at a time during normal business
hours announced to the Lenders at least two Business Days in advance; and
(m)    not later than May 15, 2019 and August 15, 2019, the following
information for the fiscal quarters ended as of, March 31, 2019 and June 30,
2019, respectively:


-88-



--------------------------------------------------------------------------------





(i)    number of outpatient dialysis clinics in operation, acquired and opened
during such period;
(ii)    number of patients as at the end of such period;
(iii)    number of dialysis treatments conducted during such period;
(iv)    percentage mix of dialysis treatments covered by commercial payors
during such period;
(v)    unrestricted cash and Cash Equivalents of the Loan Parties as of the end
of such period;
(vi)    unrestricted cash and Cash Equivalents of Restricted Subsidiaries that
are not Loan Parties as of the end of such period;
(vii)    the aggregate principal amount of Indebtedness of the type specified in
clauses (a), (b) and (g) of the definition thereof of the Borrower and its
Restricted Subsidiaries outstanding as of the end of such period; and
(viii)    aggregate principal amount of Revolving Credit Loans and Swing Line
Loans outstanding as of the end of such period
; it being understood that the disclosures made pursuant to this clause (m) will
contain preliminary unaudited figures, subject to further adjustment in
connection with the preparation and audit of the Delayed Financial Statements.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (x) upon request, the Borrower shall
deliver paper or electronic (which may be by facsimile or electronic mail)
copies of such documents to the Administrative Agent for further distribution to
each Lender until a written request to cease delivering paper copies is given by
the Administrative Agent and (y) the Borrower shall notify the Administrative
Agent and each Lender (by telecopier or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for maintaining
its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Lead Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may


-89-



--------------------------------------------------------------------------------





be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 11.08); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Administrative Agent and the
Lead Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”
6.03.    Notices. Promptly notify the Administrative Agent and each Lender:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or would reasonably be expected to result
in a Material Adverse Effect; and
(c)    of the occurrence of any ERISA Event.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
6.04.    Payment of Taxes. Pay and discharge as the same shall become due and
payable all material Taxes upon it or its property, income or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary.
6.05.    Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary in the normal conduct of
its business, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
IP Rights, the non-preservation of which would reasonably be expected to have a
Material Adverse Effect.
6.06.    Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted, except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect; and (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.
6.07.    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons and all such insurance shall (i) provide for not less than
30 days’ prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance and (ii) be endorsed or otherwise amended to name
the Administrative Agent as mortgagee (in the case of property insurance) or
additional insured on behalf of the Secured Parties (in the case of liability
insurance) or loss payee (in the case of property insurance), as applicable.
6.08.    Compliance with Laws. Comply with the requirements of all Laws
(including Flood Insurance Laws) and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.


-90-



--------------------------------------------------------------------------------





6.09.    Books and Records. Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and material matters
involving the assets and business of the Borrower or such Restricted Subsidiary,
as the case may be.
6.10.    Inspection Rights. Permit representatives of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
(subject to clause (i) of the following proviso) and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that (i) if no
Event of Default has occurred and is continuing, the Borrower shall be obligated
to reimburse the Administrative Agent for only one such visit and inspection in
each fiscal year by the Administrative Agent (any additional visits and
inspections shall be at the expense of the applicable Lender), (ii) all visits
or inspections by a Lender shall be coordinated by the Administrative Agent and
(iii) when an Event of Default exists the Administrative Agent or any Lender (or
any of their respective representatives) may do any of the foregoing at the
expense of the Borrower.
6.11.    ERISA Compliance. Furnish to the Administrative Agent as soon as
practicable after request by the Administrative Agent, (x) copies of (i) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by the Borrower, its Restricted Subsidiaries or any ERISA Affiliate with the
Internal Revenue Service with respect to each Plan; (ii) the most recent
actuarial valuation report for each Plan; (iii) such other documents or
governmental reports or filings relating to any Plan as the Administrative Agent
shall reasonably request and (y) with respect to any Multiemployer Plan, (i) any
documents described in Section 101(k) of ERISA that the Borrower, any of its
Restricted Subsidiaries or any ERISA Affiliate may request and (ii) any notices
described in Section 101(1) of ERISA that the Borrower, its Restricted
Subsidiaries or any ERISA Affiliate may request; provided that if the Borrower,
its Restricted Subsidiaries or any ERISA Affiliate has not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, the Borrower, Restricted Subsidiary or ERISA Affiliate shall
promptly make a request for such documents or notices from such administrator or
sponsor and shall provide copies of such documents and notices promptly after
receipt thereof.
6.12.    Covenant to Guarantee Obligations and Give Security.
(a)    Upon the formation or acquisition of any Restricted Subsidiary (which is
not an Excluded Subsidiary) (including any Delaware Divided LLC formed pursuant
to a Delaware LLC Division) or at any time that a Subsidiary ceases to be an
Excluded Subsidiary or the acquisition by any Loan Party of any property not
otherwise subject to the Lien of the Collateral Documents (provided that
notwithstanding the foregoing, any Subsidiary of the Borrower that Guarantees
any Junior Financing or any Permitted Refinancing Indebtedness of any of the
foregoing shall be required to be a Guarantor hereunder for so long as it
Guarantees such Indebtedness), then the Borrower shall, at the Borrower’s
expense:
(i)    within 30 days (or such longer notice period agreed to by the
Administrative Agent, in its sole discretion, in writing) after such formation
or acquisition, (i) cause such Restricted Subsidiary to duly execute and deliver
to the Administrative Agent a Guaranty Supplement, guaranteeing the other Loan
Parties’ obligations under the Loan Documents, a Security Agreement Supplement,
an Intellectual Property Security Agreement and other security and pledge
agreements required under the Loan Documents securing the Loan Obligations of
such Restricted Subsidiary, and (ii) cause each parent of such Restricted
Subsidiary which is a Loan Party to take all action necessary to cause the
Equity Interests in such Restricted Subsidiary to be pledged to the
Administrative Agent pursuant to such Loan Party’s Security Agreement,
(ii)    within 60 days (or such longer notice period agreed to by the
Administrative Agent, in its sole discretion, in writing) after the formation or
acquisition of such Restricted Subsidiary or after acquisition by any Loan Party
of any Material Real Property, cause the Loan Party which owns such Material
Real Property to duly execute and deliver to the Administrative Agent a deed of
trust or mortgage thereon, in form and substance reasonably satisfactory to the
Administrative Agent, securing payment of all the Loan Obligations of such Loan
Party (each, a “Mortgage”),


-91-



--------------------------------------------------------------------------------





(iii)    within 30 days with respect to Liens created pursuant to clause (i) of
this Section 6.12 and 60 days after such formation or acquisition with respect
to Liens created pursuant to clause (ii) of this Section 6.12 (or, in either
case, such longer notice period agreed to by the Administrative Agent, in its
sole discretion, in writing), cause such Restricted Subsidiary and each direct
and indirect parent of such Restricted Subsidiary (if it has not already done
so) to take whatever action (including the recording of Mortgages and the filing
of Uniform Commercial Code financing statements) as may be necessary to perfect
the Liens created pursuant to clauses (i) and (ii) of this Section 6.12 and to
vest in the Administrative Agent (or in any representative of the Administrative
Agent designated by it) valid and perfected Liens on such property, enforceable
against all third parties, subject to the Liens permitted by Section 7.01,
(iv)    within 60 days (or such longer notice period agreed to by the
Administrative Agent, in its sole discretion, in writing) after such formation
or acquisition, deliver to the Administrative Agent, upon the request of the
Administrative Agent in its sole discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties reasonably acceptable to the Administrative Agent
as to the matters contained in clauses (i), (ii) and (iii) above,
(v)    prior to execution and delivery of any Mortgage in accordance with the
preceding clause (ii) deliver to the Administrative Agent with respect to the
applicable Material Real Property, (A) a “life of loan” standard Federal
Emergency Management Agency (or any successor agency) Standard Flood loan flood
hazard determination and related diligence documents as the Administrative Agent
may reasonably request and (B) if the area in which any improvements located on
any Material Real Property is designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), (x) notices in the form required under the Flood Insurance
Laws about special flood hazard area statue and flood disaster assistance duly
executed by the Loan Party that owns such Material Real Property and (y) flood
insurance in such total amount and otherwise on terms as the Administrative
Agent may from time to time reasonably require (but in any event in compliance
with the Flood Insurance Laws) and (z) otherwise comply with the Flood Insurance
Laws, and
(vi)    upon the request of the Administrative Agent in its reasonable
discretion, deliver to the Administrative Agent with respect to each Material
Real Property, title reports, surveys, engineering, soils and other reports, and
environmental assessment reports, each in scope, form and substance reasonably
satisfactory to the Administrative Agent, provided, however, that to the extent
that any Loan Party shall have otherwise received any of the foregoing items
with respect to such Material Real Property, such items shall, promptly after
the receipt thereof, be delivered to the Administrative Agent.
(b)    Upon request by the Administrative Agent, if an Event of Default occurs
and is continuing, the Borrower and the Subsidiary Guarantors will exercise any
rights and remedies then available to them under any and all Secured
Intercompany Loans.
(c)    On each date on which the Borrower delivers a Compliance Certificate
under Section 6.02(b) with respect to the fiscal periods ending June 30 and
December 31 (“Note Delivery Dates”), the Borrower will furnish to the
Administrative Agent each Secured Intercompany Note received by it from a
Qualified Subsidiary since the Closing Date or the latest Note Delivery Date, as
the case may be, together with an executed dated allonge with respect to each
such Secured Intercompany Note; provided that if any Event of Default occurs and
is continuing, upon notice from the Administrative Agent, the Borrower shall
promptly deliver any and all Secured Intercompany Notes not yet furnished to the
Administrative Agent. Upon the maturity of any Secured Intercompany Note, or
upon any sale to any Person other than a Loan Party or refinancing which results
in any Person other than a Loan Party becoming the payee of any Secured
Intercompany Note pursuant to an Intercompany Loan Refinancing permitted by this
Agreement, or upon any other disposition (including by distribution or
assignment) permitted by this Agreement to any Person other than a Loan Party or
refinancing which results in any Person other than a Loan Party becoming the
payee of any Secured Intercompany Note permitted by this Agreement, the
Administrative Agent will promptly upon written request of the Borrower together
with such certificates as the Administrative Agent may reasonably request (i)
deliver such Secured Intercompany Note to the Borrower or to any other Person to
which the Borrower directs such delivery and (ii) acknowledge the release of the
Administrative Agent’s Lien on such Secured


-92-



--------------------------------------------------------------------------------





Intercompany Note and any assets or Equity Interests securing such note.
Notwithstanding anything to the contrary contained herein, the Borrower shall
not be required to furnish any Secured Intercompany Note received by it from a
Qualified Subsidiary to the Administrative Agent except in accordance with this
Section 6.12(c).
6.13.    Compliance with Environmental Laws. Comply and take commercially
reasonable steps to cause all lessees and other Persons operating or occupying
its properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, response
or other corrective action necessary to address all Hazardous Materials at, on,
under or emanating from any properties owned, leased or operated by it as
required by any applicable Environmental Laws; provided, however, that neither
the Borrower nor any of its Restricted Subsidiaries shall be required to
undertake any of the obligations above to the extent that its obligation to do
so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP, or where the failure to undertake such obligation would not
reasonably be expect to result in a Material Adverse Effect.
6.14.    Further Assurances. Promptly upon request by the Administrative Agent,
or any Lender through the Administrative Agent, (a) correct any material defect
or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Restricted Subsidiaries’
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder and (iv) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Restricted Subsidiaries is or is to be a party.
6.15.    Designation of Subsidiaries. The Borrower may at any time designate any
Restricted Subsidiary of the Borrower as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that (i)
immediately before and after such designation, no Default shall have occurred
and be continuing, (ii) immediately after giving effect to such designation, the
Borrower shall be in compliance, on a Pro Forma Basis, with the covenant set
forth in Section 7.10 as if then in effect (and regardless of whether the
financial covenant set forth in Section 7.10 is required to be tested at such
date), and, as a condition precedent to the effectiveness of any such
designation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
such compliance, (iii) no Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of any Junior
Financing, as applicable and (iv) no Restricted Subsidiary may be designated an
Unrestricted Subsidiary if it was previously designated an Unrestricted
Subsidiary. The designation of any Subsidiary as an Unrestricted Subsidiary
after the Closing Date shall constitute an Investment by the Borrower therein at
the date of designation in an amount equal to the fair market value of the
Borrower’s or its Subsidiary’s (as applicable) Investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (x) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (y) a return
on any Investment by the Borrower in Unrestricted Subsidiaries pursuant to the
preceding sentence in an amount equal to the fair market value at the date of
such designation of the Borrower’s or its Subsidiary’s (as applicable)
Investment in such Subsidiary.
6.16.    Qualified Subsidiaries.
(a)    Except to the extent restricted pursuant to any Permitted Payment
Restrictions, the Borrower shall, and shall cause each Subsidiary to, cause each
Qualified Subsidiary to declare and pay regular monthly, quarterly, semiannual
or annual dividends or distributions to the holders of its Equity Interests in
an amount equal to substantially all of the available cash flow of such
Subsidiary for such period as determined in good faith by its Board of
Directors, subject to fiduciary duties applicable to such Board and such
ordinary and customary reserves and other amounts as, in the good faith judgment
of such Board, may be necessary so that the business of such


-93-



--------------------------------------------------------------------------------





Subsidiary may be properly and advantageously conducted at all times, including
amounts necessary for operations, capital expenditures, debt service and other
needs.
(b)    If, at any time, any Subsidiary would fail to meet the requirements set
forth in the definition of “Qualified Subsidiary,” it will thereafter cease to
be a Qualified Subsidiary for purposes of this Agreement and any Indebtedness of
such Subsidiary will be deemed to be incurred by a Subsidiary that is not a
Qualified Subsidiary as of such date and, if such Indebtedness is not permitted
to exist as of such date under Section 7.02, the existence of such Indebtedness
shall constitute a Default under Section 7.02. The Board of Directors of the
Borrower may at any time designate any Subsidiary not to be a Qualified
Subsidiary; provided that such designation will be deemed to be an incurrence of
Indebtedness by such Subsidiary of any outstanding Indebtedness of such
Subsidiary, and such designation will only be permitted if (A) such Indebtedness
is permitted under Section 7.02 and (B) no Default would be in existence
following such designation. In the event (x) a Subsidiary fails to meet the
requirements to be a Qualified Subsidiary or (y) the Board of Directors of the
Borrower designates a Qualified Subsidiary not to be a Qualified Subsidiary,
then all Investments in such Subsidiary since the Closing Date shall be deemed
to have been acquired and consequently reduce the amount available for
Investments under Section 7.03(i).
6.17.    Maintenance of Ratings. In respect of the Borrower, use commercially
reasonable efforts to (i) cause each Facility to be continuously rated (but not
any specific rating) by S&P and Moody’s and (ii) maintain a public corporate
rating (but not any specific rating) from S&P and a public corporate family
rating (but not any specific rating) from Moody’s.
6.18.    Post-Closing Deliverables. Deliver each item set forth on Schedule 6.18
to the Administrative Agent on or before the date set forth in such Schedule
opposite such item.
ARTICLE VII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Loan Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly, and solely in the case of
Section 7.15, Holdings shall not:
7.01.    Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
(a)    Liens securing all of the Secured Obligations;
(b)    Liens existing on the Closing Date and listed on Schedule 5.07(b) and any
renewals or extensions thereof; provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(f), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.02(f);
(c)    inchoate Liens for ad valorem property taxes not yet due or Liens for
Taxes which are being contested in good faith and by appropriate proceedings
diligently conducted (which proceedings have the effect of preventing the
forfeiture or sale of the property or assets subject to any such Lien), if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation;


-94-



--------------------------------------------------------------------------------





(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(g)    survey exceptions, title defects, easements, rights-of-way, restrictions,
encumbrances, or reservations of, or rights of others for, licenses, sewers,
electric lines, telegraph and telephone lines and other similar purposes, or
zoning or other restrictions as to the use of real property or minor
irregularities of title, in each case, which do not materially interfere with
the ordinary conduct of the business of the Borrower and its Restricted
Subsidiaries, taken as a whole;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(i)    Liens securing Indebtedness incurred pursuant to Section 7.02(h);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost of the property being acquired on the date of
acquisition;
(j)    Liens on property of a Person existing at the time (x) of acquisition of
the property by the Borrower or any Subsidiary or (y) such Person is merged into
or consolidated with the Borrower or any Subsidiary or becomes a Subsidiary;
provided that such Liens were not created in contemplation of such acquisition,
merger, consolidation or Investment and do not extend to any assets other than
those of the property acquired or Person merged into or consolidated with the
Borrower or such Subsidiary or acquired by the Borrower or such Subsidiary or
such Person’s Subsidiaries, and the applicable Indebtedness secured by such Lien
is permitted under Section 7.02;
(k)    other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $25,000,000;
(l)    Liens created or deemed to exist by the establishment of trusts for the
purpose of satisfying government reimbursement program costs and other actions
or claims pertaining to the same or related matters or other medical
reimbursement programs;
(m)    Liens on Collateral securing Obligations in respect of Incremental Notes
or Refinancing Notes; provided that the holders of such Incremental Notes or
Refinancing Notes, as the case may be, or their representative is or becomes
party to a First Lien Intercreditor Agreement and all such Liens are subject to
the terms of such First Lien Intercreditor Agreement;
(n)    Liens on the assets and/or Equity Interests of any Qualified Subsidiary
securing Indebtedness of such Qualified Subsidiary incurred pursuant to Section
7.02(c);
(o)    Liens on Collateral securing Obligations in respect of Indebtedness
incurred pursuant to Section 7.02(b) and, after incurrence of all Indebtedness
permitted under Section 7.02(b), Indebtedness incurred pursuant to Section
7.02(l); provided that the holders of such Indebtedness or their representative
is or becomes party to the Junior Lien Intercreditor Agreement, and all such
Liens are subject to the terms of, and are subordinated to the Liens securing
the Secured Obligations pursuant to, the Junior Lien Intercreditor Agreement;
(p)    Liens (i) of a collection bank arising under Section 4‑210 of the Uniform
Commercial Code on items in the course of collection and (ii) in favor of a
banking institution encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry;
(q)    Liens in favor of the L/C Issuer or the Swing Line Lender on Cash
Collateral securing the obligations of a Defaulting Lender to fund risk
participations hereunder;


-95-



--------------------------------------------------------------------------------





(r)    Leases, subleases, licenses or sublicenses granted to third parties
entered into in the ordinary course of business and any Liens arising from the
precautionary filing of Uniform Commercial Code financing statements regarding
leases;
(s)    Liens incurred in connection with a Qualified Receivables Transaction
(which, in the case of the Borrower and its Restricted Subsidiaries (other than
Receivables Subsidiaries), shall be limited to receivables and related assets
referred to in the definition of “Qualified Receivables Transaction”);
(t)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to brokerage accounts incurred in the
ordinary course of business and not for speculative purposes;
(u)    Liens solely on any cash earned money deposits made by the Borrower or
any Subsidiary with any letter of intent or purchase agreement permitted
hereunder;
(v)    Liens in favor of the Borrower or any Subsidiary Guarantor; provided that
if such Liens are on any Collateral, such Liens shall be subordinated to the
Liens of the Administrative Agent on such Collateral on terms reasonably
satisfactory to the Administrative Agent; and
(w)    Liens to secure Indebtedness incurred pursuant to Section 7.02(j) owing
to Strategic Investors in connection with repurchases of Equity Interests of a
Qualified Subsidiary;
provided that, in addition to the foregoing, the Borrower will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly, create,
incur, assume or otherwise cause or suffer to exist or become effective any Lien
of any kind, on or with respect to the Collateral except Permitted Collateral
Liens.
7.02.    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(a)    Indebtedness under the Loan Documents;
(b)    Junior Lien Indebtedness of Loan Parties in an aggregate principal amount
not to exceed (i)(x) the greater of $125,000,000 and an amount equal to 100.0%
of Consolidated EBITDA of the Borrower for the most recently ended four full
fiscal quarters ending with the latest fiscal quarter (or fiscal year) for which
financial statements have been delivered pursuant to Section 6.01 less (y) the
aggregate amount of Additional Commitments obtained pursuant to the Incremental
Dollar Basket after the Closing Date less (z) any Incremental Notes incurred
pursuant to Section 7.02(u)(A) and (ii) any Permitted Refinancing Indebtedness
of any of the foregoing;
(c)    (x) Indebtedness or Disqualified Stock, in each case incurred or issued
by Qualified Subsidiaries, (y) Permitted Refinancing Indebtedness or Replacement
Preferred Stock, in each case incurred or issued by Qualified Subsidiaries to
refinance Indebtedness owed, or Disqualified Stock issued, to the Borrower or a
Subsidiary Guarantor in accordance with Section 7.02(d), or (z) the sale to any
Person that is not Holdings or any of its Restricted Subsidiaries of all
Indebtedness owed, or Disqualified Stock issued, by a Qualified Subsidiary to
the Borrower or a Subsidiary Guarantor in accordance with Section 7.02(d)
(either of the preceding clause (y) or (z), an “Intercompany Loan Refinancing”),
in an aggregate principal amount under this Section 7.02(c) not to exceed (net
of unrestricted cash and Cash Equivalents held by any Qualified Subsidiary, up
to the amount of Indebtedness of such Qualified Subsidiary under this
Section 7.02(c)) at any time outstanding, the greater of (i) $100,000,000 and
(ii) an amount equal to 100.0% of Consolidated EBITDA on a Pro Forma Basis for
the most recently ended four full fiscal quarters for which financial statements
have been delivered pursuant to Section 6.01 immediately preceding the date of
any incurrence under this clause (c);
(d)    Indebtedness of the Borrower, any Subsidiary Guarantor or any Qualified
Subsidiary owing to the Borrower, any Subsidiary Guarantor or any Qualified
Subsidiary; provided, however, that:


-96-



--------------------------------------------------------------------------------





(i)    if the Borrower or any Subsidiary Guarantor is the obligor on such
Indebtedness and the payee is not the Borrower or a Subsidiary Guarantor, such
Indebtedness must be expressly subordinated to the prior payment in full in cash
of all Loan Obligations, except to the extent such subordination would violate
any applicable law, rule or regulation; and
(ii)    any subsequent issuance or transfer of Equity Interests that results in
any such Indebtedness being owed to a Person other than the Borrower, a
Subsidiary Guarantor or a Qualified Subsidiary of the Borrower and any sale or
other transfer of any such Indebtedness to a Person that is not either the
Borrower, a Subsidiary Guarantor or a Qualified Subsidiary of the Borrower, will
be deemed, in each case, to constitute a new incurrence of such Indebtedness by
the Borrower or such Subsidiary, as the case may be, which new incurrence is not
permitted by this clause (d);
(e)    obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates
and not for speculative purposes;
(f)    Indebtedness outstanding on the Closing Date and listed on Schedule 7.02
and any Permitted Refinancing Indebtedness in respect thereof;
(g)    the Guarantee:
(i)    by the Borrower or any Subsidiary Guarantor of Indebtedness of the
Borrower or a Subsidiary Guarantor that was permitted to be incurred by another
clause of this Section 7.02; provided that (A) if the Indebtedness being
Guaranteed is subordinated to the Loans or any other Loan Obligations, then such
Guarantee shall be subordinated to the same extent as the Indebtedness so
Guaranteed and (B) no Guarantee of any Junior Financing shall be permitted
unless such guaranteeing party shall have also provided a Guarantee of the Loan
Obligations on the terms set forth herein;
(ii)    (x) by any Qualified Subsidiary of Indebtedness of another Qualified
Subsidiary and (y) by any Subsidiary that is not a Loan Party or Qualified
Subsidiary of Indebtedness of any other Subsidiary that is not a Loan Party or a
Qualified Subsidiary; and
(iii)    by the Borrower or any Subsidiary Guarantor of Indebtedness of any
Qualified Subsidiary incurred pursuant to Section 7.02(c) (up to the indirect or
indirect proportionate ownership interest in such Qualified Subsidiary by the
Borrower);
(h)    Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $15,000,000;
(i)    Acquired Debt or Disqualified Stock or preferred stock of any Person that
is acquired by the Borrower or a Restricted Subsidiary or that consolidates or
merges with or into a Restricted Subsidiary in accordance with the terms of the
Loan Documents; provided, however, that (i) such Acquired Debt, Disqualified
Stock or preferred stock existed prior to such acquisition, consolidation or
merger and was not incurred or issued in connection therewith, or in
contemplation thereof; and (ii) after giving effect thereto, the Consolidated
Net Leverage Ratio on a Pro Forma Basis shall not be greater than 6.50:1.00;
(j)    Indebtedness of the Borrower in respect of promissory notes issued to
Strategic Investors in connection with repurchases of Equity Interests permitted
under Section 7.06(c);


-97-



--------------------------------------------------------------------------------





(k)    Indebtedness not otherwise permitted under this Section 7.02 in an
aggregate principal amount not to exceed $25,000,000 at any time outstanding;
(l)    (i) unsecured Indebtedness or Junior Lien Indebtedness of Loan Parties so
long as (x) no Default or Event of Default shall have occurred and be continuing
or would result therefrom and (y) so long as, (A) after giving effect to the
issuance, incurrence or assumption of such Indebtedness, the Consolidated Net
Leverage Ratio on a Pro Forma Basis shall not be greater than 6.50:1.00, (B) the
final maturity date of such Indebtedness shall be no earlier than the Latest
Maturity Date, (C) such Indebtedness shall have a Weighted Average Life to
Maturity equal to or greater than the then remaining Weighted Average Life to
Maturity of the Outstanding Term Loans, (D) the documentation with respect to
any such Indebtedness contains no mandatory prepayment, repurchase or redemption
provisions except with respect to change of control, asset sale and casualty
event mandatory offers to purchase and customary acceleration rights after an
event of default that are customary for financings of such type and (E) the
covenants, events of default, guarantees and other terms of which (other than
interest rate and redemption premiums), taken as a whole, are not more
restrictive to Borrower and the Restricted Subsidiaries than those herein;
provided that a certificate of an Responsible Officer of Borrower is delivered
to the Administrative Agent at least five Business Days (or such shorter period
as the Administrative Agent may reasonably agree) prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies Borrower within such period
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees) and (ii) Permitted Refinancing Indebtedness
in respect thereof;
(m)    Indebtedness owed by the Borrower or any Subsidiary Guarantor to future,
current or former officers, directors, employees or consultants thereof, their
respective estates, spouses or former spouses, in each case to finance the
purchase or redemption of Equity Interests of the Borrower or any direct or
indirect parent company of the Borrower to the extent described in Section
7.06(e);
(n)    Standard Securitization Undertakings incurred in a Qualified Receivables
Transaction permitted under this Agreement;
(o)    Contribution Indebtedness of the Borrower or its Restricted Subsidiaries;
(p)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, bankers’ acceptances, letters of credit, performance bonds, surety
bonds, appeal bonds or other similar bonds in the ordinary course of business;
(q)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business, so long as such Indebtedness is extinguished within
five Business Days;
(r)    the incurrence of Indebtedness arising from agreements of the Borrower or
a Restricted Subsidiary providing for indemnification, adjustment of purchase
price, holdback, contingency payment obligations or similar obligations, in each
case, incurred or assumed in connection with the disposition or acquisition of
any business, assets or Equity Interests of the Borrower or any Restricted
Subsidiary;
(s)    Indebtedness of the Borrower or any of its Restricted Subsidiaries
supported by a Letter of Credit, in a principal amount not in excess of the
stated amount of such Letter of Credit;
(t)    the incurrence of Indebtedness resulting from endorsements of negotiable
instruments for collection in the ordinary course of business;


-98-



--------------------------------------------------------------------------------





(u)    so long as no Default or Event of Default shall have occurred and be
continuing or would exist immediately after giving effect to such incurrence,
(A) Incremental Notes incurred in lieu of Additional Commitments pursuant to the
Incremental Dollar Basket; provided that the aggregate principal amount of
Incremental Notes incurred pursuant to this clause (v) shall reduce the amount
available for Additional Commitments pursuant to the Incremental Dollar Basket;
and (B) Incremental Notes incurred in lieu of Additional Commitments pursuant to
the Incremental Ratio Exception;
(v)    Indebtedness representing deferred compensation to employees of the
Borrower and the Restricted Subsidiaries incurred in the ordinary course of
business;
(w)    Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(i) the financing of insurance premiums or (ii) take-or-pay obligations
contained in supply arrangements, in each case, in the ordinary course of
business;
(x)    Indebtedness incurred by the Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit (other
than Letters of Credit) issued in the ordinary course of business, including
letters of credit in respect of workers’ compensation claims, health, disability
or other employee benefits, or property, casualty or liability insurance, or
other Indebtedness with respect to reimbursement-type obligations regarding
workers’ compensation claims; provided that upon the drawing of such letters of
credit or the incurrence of such Indebtedness, such obligations are reimbursed
within 45 days following such drawing or incurrence;
(y)    Indebtedness incurred by Wholly Owned Restricted Subsidiaries that are
organized outside the U.S. and are primarily engaged in providing insurance to
Holdings and its Subsidiaries, in an aggregate principal amount not to exceed
the amount required to capitalize such Wholly Owned Restricted Subsidiaries
pursuant to the Laws of the jurisdiction of such Wholly Owned Restricted
Subsidiaries’ formation or organization; provided that such Indebtedness shall
not be recourse to Holding or any other Restricted Subsidiary and shall not be
in excess of the amount that is permitted to be funded in the form of
Indebtedness pursuant to applicable Law;
(z)    Indebtedness in respect of bid, performance or surety bonds or
obligations of a similar nature issued for the account of the Borrower or any
Restricted Subsidiary in the ordinary course of business, including guarantees
or obligations of the Borrower or any Restricted Subsidiary with respect to
letters of credit supporting such bid, performance or surety obligations (in
each case other than for an obligation for money borrowed);
(aa)    Indebtedness under Refinancing Notes, 100% of the Net Cash Proceeds of
which are applied to repay outstanding Term Loans; and
(bb)    Indebtedness in the form of earn-outs, contingent payments, seller
notes, indemnification, incentive, non-compete, consulting or similar
arrangements in connection with Investments permitted by Section 7.03 or in
connection with the acquisition or disposition of any business or assets of the
Borrower or any Restricted Subsidiary or Equity Interests of a Subsidiary, other
than guarantees of Indebtedness incurred by any Person acquiring all or any
portion of such business, assets or Equity Interests for the purpose of
financing or in contemplation of any such acquisition; provided that (a) any
amount of such obligations included on the face of the balance sheet of the
Borrower or any Subsidiary shall not be permitted under this Section 7.02(bb)
and (b) in the case of a disposition, the maximum aggregate liability in respect
of all such obligations outstanding under this Section 7.02(bb) shall at no time
exceed the gross proceeds actually received by the Borrower and the Restricted
Subsidiaries in connection with such disposition.
7.03.    Investments. Make or hold any Investments, except:
(a)    Investments held by the Borrower and its Restricted Subsidiaries in the
form of Cash Equivalents;


-99-



--------------------------------------------------------------------------------





(b)    advances to officers, directors and employees of the Borrower and
Restricted Subsidiaries in an aggregate amount not to exceed $3,000,000 at any
time outstanding;
(c)    (i) Investments by the Borrower and its Restricted Subsidiaries in their
respective Restricted Subsidiaries outstanding on the Closing Date, (ii)
additional Investments by the Borrower and its Restricted Subsidiaries in Loan
Parties (other than Holdings); provided, that notwithstanding this clause (ii),
intercompany loans to Holdings will be permitted to the extent Restricted
Payments to Holdings would be permitted under Section 7.06 (so long as such
intercompany loan is counted as a Restricted Payment for purposes of Section
7.06), (iii) additional Investments by Subsidiaries that are not Loan Parties or
Qualified Subsidiaries in other Subsidiaries that are not Loan Parties or
Qualified Subsidiaries; (iv) advances to Qualified Subsidiaries to fund working
capital in the ordinary course of business in an aggregate amount not to exceed
the greater of (x) $35,000,000 and (y) 4.0% of Total Assets at any time
outstanding and (v) any other Investments by the Borrower and its Restricted
Subsidiaries in Qualified Subsidiaries; provided that (I) to the extent such
Investment referred to in this clause (v) constitutes Indebtedness of or
advances to any Qualified Subsidiary from Borrower or any Subsidiary Guarantor,
such Indebtedness shall be secured by substantially all assets of such Qualified
Subsidiary (such loan as secured, a “Secured Intercompany Loan”), which Secured
Intercompany Loan shall be pledged to the Administrative Agent for the benefit
of the Secured Parties on a first priority basis in accordance with the terms of
the Security Agreement and if such Secured Intercompany Loan is evidenced by a
Secured Intercompany Note, such Secured Intercompany Note shall be delivered to
the Administrative Agent in accordance with the terms of Section 6.12(c) and the
Security Agreement, and (II) no Investments in the form of Indebtedness or
advances shall be permitted under this clause (v) in any Qualified Subsidiary
whose assets and/or Equity Interests are pledged to secure Indebtedness other
than (x) the Loan Obligations or a Secured Intercompany Loan pledged to the
Administrative Agent and (y) Indebtedness subject to Permitted Collateral Liens;
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(e)    Guarantees permitted by Section 7.02(g) and guarantees of obligations
incurred by Qualified Subsidiaries not constituting Indebtedness entered into in
the ordinary course of business of the Borrower and its Restricted Subsidiaries;
(f)    Investments existing on the Closing Date (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 7.03 or an Investment consisting
of any extension, modification or renewal of any Investment existing as of the
Closing Date and set forth on Schedule 7.03 (excluding any such extension,
modification or renewal involving additional advances, contributions or other
investments of cash or property or other increases thereof unless it is a result
of the accrual or accretion of interest or original issue discount or
payment-in-kind pursuant to the terms, as of the Closing Date, of the original
Investment so extended, modified or renewed) and pursuant to any binding
commitment outstanding as of the Closing Date and set forth on Schedule 7.03;
(g)    the purchase or other acquisition of Equity Interests in any Person
(which, upon such acquisition, shall become a Restricted Subsidiary), or all or
substantially all of the property of, any Person the assets of which, upon the
consummation thereof, will be owned by the Borrower, one or more Subsidiary
Guarantors or one or more Qualified Subsidiaries; provided that, with respect to
each purchase or other acquisition made pursuant to this Section 7.03(g):
(i)    no Default shall have occurred or be continuing either before or after
such purchase or acquisition;
(ii)    Section 6.12 shall be complied with respect to such newly acquired
Restricted Subsidiary and property;


-100-



--------------------------------------------------------------------------------





(iii)    the lines of business of the Person to be (or the property of which is
to be) so purchased or otherwise acquired shall be substantially the same lines
of business as one or more of the principal businesses of the Borrower and its
Restricted Subsidiaries;
(iv)    with respect to any transaction involving Acquisition Consideration
payable by Holdings or its Restricted Subsidiaries of more than $15,000,000,
unless the Administrative Agent shall otherwise agree, the Borrower shall have
provided the Administrative Agent with (A) historical financial statements for
the last three fiscal years (or, if less, the number of years since formation)
of the Person or business to be acquired (audited if available without undue
cost or delay) and unaudited financial statements thereof for the most recent
interim period which are available, and (B) any such other information and data
relating to such transaction or the Person or assets to be acquired as may be
reasonably requested by the Administrative Agent;
(v)    immediately after giving effect to any such purchase or other acquisition
on a Pro Forma Basis, the Borrower and its Restricted Subsidiaries shall be in
compliance on a Pro Forma Basis with the covenant set forth in Section 7.10 (if,
after giving effect thereto and all Indebtedness incurred in connection
therewith, such covenant would be in effect as of the end of the prior fiscal
quarter) after giving effect to such acquisition or Investment and any related
transactions;
(vi)    immediately after giving effect to any such purchase or other
acquisition on a Pro Forma Basis, the Consolidated Tangible Assets of all
Limited Restricted Subsidiaries taken together shall not exceed 20% of
Consolidated Tangible Assets of the Borrower and the Restricted Subsidiaries
taken together; and
(vii)    with respect to any transaction involving Acquisition Consideration
payable by Holdings or its Restricted Subsidiaries of more than $15,000,000, the
Borrower shall have delivered to the Administrative Agent and each Lender, at
least five Business Days prior to the date on which any such purchase or other
acquisition is to be consummated, a certificate of a Responsible Officer, in
form and substance reasonably satisfactory to the Administrative Agent,
certifying that all of the requirements set forth in this clause (g) have been
satisfied or will be satisfied on or prior to the consummation of such purchase
or other acquisition;
(h)    obligations of one or more officers or other employees of the Borrower or
any of its Restricted Subsidiaries in connection with such officer’s or
employee’s acquisition of Equity Interests of the Borrower or Holdings (or any
other direct or indirect parent company of the Borrower) so long as no cash or
other assets are paid by the Borrower or any of its Restricted Subsidiaries to
such officers or employees in connection with the acquisition of any such
obligations;
(i)    other Investments not exceeding, in the aggregate at any time
outstanding, (A) the greater of (x) $50,000,000 and (y) 6.0% of Total Assets at
the time of any Investment pursuant to this clause plus (B) so long as no Event
of Default exists or would result therefrom, the portion, if any, of the
Cumulative Credit on such date that the Borrower elects to apply to this clause
(B);
(j)    payroll, travel and similar advances to cover business-related travel
expenses, moving expenses or other similar expenses, in each case incurred in
the ordinary course of business;
(k)    any Investment in a Receivables Subsidiary or any Investment by a
Receivables Subsidiary in any other Person in connection with a Qualified
Receivables Transaction, including Investments of funds held in accounts
permitted or required by the arrangements governing such Qualified Receivables
Transaction or any related indebtedness;
(l)    the acquisition by a Receivables Subsidiary in connection with a
Qualified Receivables Transaction of Equity Interests of a trust or other Person
established by such Receivables Subsidiary to effect such Qualified Receivables
Transaction; and any other Investment by the Borrower or a Restricted


-101-



--------------------------------------------------------------------------------





Subsidiary of the Borrower in a Receivables Subsidiary or any Investment by a
Receivables Subsidiary in any other Person in connection with a Qualified
Receivables Transaction customary for such transactions;
(m)    any Investment received in connection with a disposition of assets
permitted hereunder;
(n)    any Investment to the extent in exchange for the issuance of Equity
Interests (other than Disqualified Stock) of Holdings or any parent of Holdings;
(o)    any Investments received in compromise, settlement or resolution of (A)
obligations of trade debtors or customers that were incurred in the ordinary
course of business of the Borrower or any of its Restricted Subsidiaries,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade debtor or customer, (B) litigation,
arbitration or other disputes with Persons who are not Affiliates or (C) as a
result of a foreclosure by the Borrower or any Restricted Subsidiary with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in default;
(p)    Investments represented by Obligations under any Secured Hedge Agreement
entered into to protect against fluctuations in interest rates, exchange rates
and commodity prices;
(q)    Investments in prepaid expenses, negotiable instruments held for
collection and lease, utility and workers compensation, performance and similar
deposits entered into as a result of the operations of the business in the
ordinary course of business;
(r)    Investments consisting of amounts potentially due from a seller of
property in an acquisition that (i) relate to customary post-closing adjustments
with respect to accounts receivable, accounts payable and similar items
typically subject to post-closing adjustments in similar transactions and
(ii) are outstanding for a period of one hundred twenty (120) days or less
following the closing of such acquisition;
(s)    good faith deposits in connection with any acquisition, joint venture or
acquisition of assets and escrowed money in connection with Material
Dispositions, acquisitions or joint ventures;
(t)    Investments of a Subsidiary of the Borrower acquired after the Closing
Date or of a Person merged into, amalgamated with or consolidated with a
Restricted Subsidiary of the Borrower in a transaction that is not prohibited by
Section 7.04 after the Closing Date to the extent that such Investments were not
made in contemplation of such acquisition, merger, amalgamation or consolidation
and were in existence on the date of such merger, acquisition, amalgamation or
consolidation;
(u)    Investments in receivables owing to the Borrower or any Restricted
Subsidiary if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms; provided, however,
that such trade terms may include such concessionary trade terms as the Borrower
or any such Restricted Subsidiary deems reasonable under the circumstances;
(v)    the purchase or other acquisition by Borrower or any Restricted
Subsidiary of the then-outstanding Loans (as defined in the Loan Servicing
Agreement) pursuant to (i) the exercise by Intercompany Notes Holdings of the
Put Right or (ii) the exercise by Borrower or any Restricted Subsidiary of the
Call Rights for an aggregate amount not to exceed $2,800,000; and
(w)    Investments permitted under Section 7.06(c);
provided that notwithstanding anything to the contrary in this Section 7.03,
from the Amendment No. 1 Effective Date until the Covenant Reversion Date,
neither the Borrower nor any Restricted Subsidiary shall make any Investment in
any Unrestricted Subsidiary.


-102-



--------------------------------------------------------------------------------





7.04.    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
(a)    any Restricted Subsidiary may merge with (i) the Borrower, provided that
the Borrower shall be the continuing or surviving Person or (ii) any one or more
other Restricted Subsidiaries; provided that (x) when any Loan Party (other than
Holdings) is merging with another Subsidiary that is not a Qualified Subsidiary,
a Loan Party shall be the continuing or surviving Person, (y) when any
Subsidiary Guarantor is merging with a Qualified Subsidiary, such Subsidiary
Guarantor shall be the continuing or surviving Person, unless such Subsidiary
Guarantor holds no assets other than de minimis assets or Equity Interests of a
Qualified Subsidiary, in which event either such Subsidiary Guarantor or
Qualified Subsidiary shall be the continuing or surviving Person and (z) when
any Qualified Subsidiary is merging with another Subsidiary that is not a Loan
Party, a Qualified Subsidiary shall be the continuing or surviving Person;
(b)    any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower, to another
Restricted Subsidiary or to a Qualified Subsidiary; provided that if the
transferor in such a transaction is a Subsidiary Guarantor, then the transferee
must be the Borrower or a Subsidiary Guarantor;
(c)    in connection with any acquisition permitted under Section 7.03, any
Restricted Subsidiary of the Borrower may merge into or consolidate with any
other Person (other than the Borrower or a Restricted Subsidiary) or permit any
other Person (other than the Borrower or a Restricted Subsidiary) to merge into
or consolidate with it; provided that in the case of any such merger to which
any Loan Party (other than the Borrower) or Qualified Subsidiary is a party,
such Loan Party or Qualified Subsidiary is the surviving Person, except in the
case of (i) a merger effecting a Disposition permitted by Section 7.05 or (ii) a
merger effecting an Investment permitted by Section 7.03(c), (g) or (i); and
(d)    any Restricted Subsidiary may effect a Delaware LLC Division, provided
that upon formation of each Delaware Divided LLC thereby, the Borrower has
complied with Section 6.12 to the extent applicable.
7.05.    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(a)    Dispositions of damaged, negligible, surplus, obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;
(b)    leases or subleases to third persons in the ordinary course of business
that do not interfere in any material respect with the business of the Borrower
and its Restricted Subsidiaries;
(c)    the sale or other Disposition of Cash Equivalents;
(d)    Dispositions of accounts receivable and related assets of the type
specified in the definition of Qualified Receivables Transaction (or a
fractional undivided interest therein) by a Receivables Subsidiary in a
Qualified Receivables Transaction;
(e)    Dispositions of products or services in the ordinary course of business
or accounts receivables in connection with the collection or compromise thereof
(including at a discount);
(f)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(g)    Dispositions of property (including Equity Interests of Subsidiaries) by
the Borrower or any Restricted Subsidiary to the Borrower, a Subsidiary
Guarantor or Qualified Subsidiary;


-103-



--------------------------------------------------------------------------------





(h)    Dispositions permitted by Section 7.04;
(i)    licensing of IP Rights in the ordinary course of business or in
accordance with industry practice;
(j)    Dispositions of assets as a result of a foreclosure by the Borrower or
any Restricted Subsidiary on any secured Investment or other transfer of title
with respect to any secured Investment in default;
(k)    Dispositions by the Borrower and its Restricted Subsidiaries not
otherwise permitted under this Section 7.05; provided that at the time of such
Disposition, (i) no Default shall have occurred and be continuing, (ii) not less
than 75% of the purchase price for such asset shall be paid to the Borrower or
such Restricted Subsidiary in cash, and (iii) the Net Cash Proceeds thereof are
applied in accordance with Section 2.05(b)(ii); provided that each of the
following shall be deemed to be cash for the purposes of clause (ii) above:
(i)    Cash Equivalents;
(ii)    any liabilities (as shown on the Borrower’s most recent consolidated
balance sheet) of the Borrower or any Restricted Subsidiary (other than
contingent liabilities and liabilities that are by their terms subordinated to
any of the Loan Obligations) that are assumed by the transferee of any such
assets pursuant to an agreement that releases the Borrower or such Restricted
Subsidiary from further liability;
(iii)    any securities, notes or other obligations received by the Borrower or
any Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash within 180 days of receipt, to
the extent of the cash received in that conversion; and
(iv)    any Designated Noncash Consideration received by the Borrower or a
Restricted Subsidiary, the Fair Market Value of which, when taken together with
all other Designated Noncash Consideration received pursuant to this clause (iv)
does not exceed the greater of $15,000,000 and 2.0% of Total Assets at the time
of receipt since the Closing Date, with the Fair Market Value of each item of
Designated Noncash Consideration being measured at the time received and without
giving effect to subsequent changes in value;
(l)    Dispositions of Equity Interests of a Qualified Subsidiary to Strategic
Investors in connection with the start-up of such Qualified Subsidiary;
(m)    so long as no Default shall have occurred and be continuing, any
Disposition of Equity Interests held by the Borrower or a Restricted Subsidiary
in a Qualified Subsidiary in exchange for cash, Cash Equivalents or Equity
Interests in another Qualified Subsidiary, so long as any such cash or Cash
Equivalents received in such exchange are used within 365 days of such
Disposition to acquire Equity Interests in a Qualified Subsidiary; provided that
the requirement to so acquire such Equity Interests of a Qualified Subsidiary
shall be deemed to be satisfied with respect to any Net Cash Proceeds from the
sale or issuance of Equity Interests of a Qualified Subsidiary to the extent an
amount equal to such Net Cash Proceeds was used to purchase Equity Interests in
a Qualified Subsidiary within 365 days prior to the receipt of such Net Cash
Proceeds (it being understood that the term “Net Cash Proceeds” as used in this
clause shall not give effect to the first and second provisos in clause (a) of
the definition of “Net Cash Proceeds”);
(n)    any Intercompany Loan Refinancing if and to the extent the proceeds
thereof are applied in accordance with Section 2.05(b)(ii);


-104-



--------------------------------------------------------------------------------





(o)    surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind;
(p)    any sale or Disposition deemed to occur in connection with creating or
granting any Lien pursuant to Section 7.01 (but not the sale or other
Disposition of the property subject to such Lien);
(q)    the assignment or other Disposition to Intercompany Notes Holdings by the
Borrower or any Restricted Subsidiary of such Person’s right, title and interest
in and to the indebtedness and obligations of certain Qualified Subsidiaries in
an aggregate principal amount of up to $28,000,000 arising pursuant to the
Intercompany Notes further described in the Intercompany Note Disposition
Agreement (such assignment or other Disposition, the “Intercompany Note
Disposition”); and
(r)    any Restricted Subsidiary may effect a Delaware LLC Division, provided
that upon formation of each Delaware Divided LLC thereby, the Borrower has
complied with Section 6.12 to the extent applicable.
7.06.    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except:
(a)    each Restricted Subsidiary may make Restricted Payments to the Borrower,
any Subsidiaries of the Borrower that are Guarantors or Qualified Subsidiaries
and any other Person that owns a direct Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;
(b)    Borrower may declare and make dividend payments or other distributions
payable solely in Equity Interests of the Borrower (other than Disqualified
Stock) to Holdings;
(c)    the purchase, redemption or other acquisition or retirement for value of
shares of Equity Interests of a Qualified Subsidiary owned by a Strategic
Investor if such purchase, redemption or other acquisition or retirement for
value is made for consideration not in excess of the Fair Market Value of such
Equity Interests (i) pursuant to any repurchase obligation to such Strategic
Investor or (ii) if no Default exists or would result therefrom;
(d)    the Borrower and each Restricted Subsidiary may make Permitted Payments
to Holdings;
(e)    the repurchase, redemption or other acquisition or retirement for value
of any Equity Interests of the Borrower or any Restricted Subsidiary held by any
current or former officer, director, employee or consultant of the Borrower or
any of its Subsidiaries, and any dividend payment or other distribution by the
Borrower or a Restricted Subsidiary to Holdings or any other direct or indirect
parent holding company of the Borrower utilized for the repurchase, redemption
or other acquisition or retirement for value of any Equity Interests of Holdings
or such other direct or indirect parent holding company held by any current or
former officer, director, employee or consultant of the Borrower or any of its
Subsidiaries or Holdings or such other parent holding company, in each case,
pursuant to any equity subscription agreement, stock option agreement,
shareholders’ agreement or similar agreement or benefit plan or other agreement
of any kind; provided that the aggregate price paid for all such repurchased,
redeemed, acquired or retired Equity Interests may not exceed $7,500,000 in any
fiscal year (it being understood, however, that unused amounts permitted to be
paid pursuant to this proviso are available to be carried over to subsequent
fiscal years but in no event shall the aggregate price paid for all such
repurchased, redeemed, acquired or retired Equity Interests exceed $20,000,000
in any year); provided further that such amount in any fiscal year may be
further increased by an amount not to exceed:
(i)    the Net Cash Proceeds from the sale of Equity Interests of the Borrower
(other than Disqualified Stock) and, to the extent contributed to the Borrower
as equity capital (other than Disqualified Stock), Equity Interests of Holdings
or any other direct or indirect parent company of the Borrower (to the extent
such Net Cash Proceeds have not previously been applied to Other


-105-



--------------------------------------------------------------------------------





Equity Uses), in each case to members of management, directors or consultants of
the Borrower, any of its Restricted Subsidiaries, Holdings or any other direct
or indirect parent company of the Borrower that occurs after the Closing Date,
plus
(ii)    the cash proceeds of key man life insurance policies received by the
Borrower and its Restricted Subsidiaries after the Closing Date, minus
(iii)    the amount of any Restricted Payments previously made pursuant to
clauses (i) and (ii) of this Section 7.06(e);
and provided, further, that cancellation of Indebtedness owing to the Borrower
or any Restricted Subsidiary from members of management of the Borrower, any of
the Borrower’s direct or indirect parent companies or any of the Borrower’s
Restricted Subsidiaries in connection with a repurchase of Equity Interests of
the Borrower or any of its direct or indirect parent companies will not be
deemed to constitute a Restricted Payment for purposes of this Section 7.06 or
any other provision of this Agreement;
(f)    purchases of receivables pursuant to a Receivables Repurchase Obligation
and distributions or payments of Receivables Fees and any other payments, in
each case, in connection with a Qualified Receivables Transaction;
(g)    the repurchase of Equity Interests deemed to occur upon the exercise of
options, rights or warrants to the extent such Equity Interests represent a
portion of the exercise price of those options, rights or warrants;
(h)    other Restricted Payments not exceeding, in the aggregate, the sum of
(x) $65,000,000 plus (y) the portion, if any, of the Cumulative Credit on such
date that the Borrower elects to apply to this clause (h);
(i)    the repurchase, redemption or other acquisition or retirement for value
of Disqualified Stock of the Borrower or any Restricted Subsidiary of the
Borrower made by exchange for, or out of the proceeds of the substantially
concurrent sale of Replacement Preferred Stock that is permitted pursuant to
Section 7.02;
(j)    cash payments in lieu of fractional shares issuable as dividends on
preferred stock or upon the conversion of any preferred stock or convertible
debt securities of the Borrower or any of its Restricted Subsidiaries;
(k)    so long as Intercompany Notes Holdings holds no material assets other
than the Intercompany Notes pursuant to the Intercompany Note Disposition, the
Borrower and each Restricted Subsidiary may declare and make dividend payments
or other distributions to such Person’s direct or indirect parent company or to
the holders of the Equity Interests of such Person’s direct or indirect parent
company payable in the Equity Interests of Intercompany Notes Holdings owned by
such Person (the “Intercompany Notes Holdings Dividend”);
(l)    the Borrower and each Restricted Subsidiary may make Restricted Payments
to Holdings (or any direct or indirect parent thereof), or to the holders of
Equity Interests in Holdings (or any direct or indirect parent thereof), in
connection with any payments to be made pursuant to the Tax Receivable Agreement
(such payments and disbursements, the “TRA Payments”);
(m)    Restricted Payments so long as the Consolidated Net Leverage Ratio on a
Pro Forma Basis, calculated as of the last day of the for the most recently
ended four full fiscal quarters ending with the latest fiscal quarter (or fiscal
year) for which financial statements have been delivered pursuant to Section
6.01 prior to the date of payment of such Restricted Payment, would not exceed
3.25:1.00; and


-106-



--------------------------------------------------------------------------------





(n)    Restricted Payments in an aggregate amount, per year not to exceed the
greater of (x) 5% of Market Capitalization and (y) $10,600,000;
provided that (x) in the case of clauses (e), (h), (i), (m) and (n) above, no
Default shall have occurred and be continuing at the time of any action
described therein or would result therefrom; provided, further that the
foregoing proviso shall not apply to Dividend Equivalent Payments and (y)
notwithstanding anything to the contrary in this Section 7.06, from the
Amendment No. 1 Effective Date until the Covenant Reversion Date, neither the
Borrower nor any Restricted Subsidiary shall declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so in reliance on clause (c)(ii), (e), (h), (i), (m) or (n)
above.
7.07.    Change in Nature of Business. Engage in any business other than
Permitted Businesses, except to such extent as would not be material to the
Borrower and its Restricted Subsidiaries taken as a whole.
7.08.    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower involving an aggregate consideration in
excess of $2,500,000, whether or not in the ordinary course of business, other
than on terms, taken as a whole, not materially less favorable to the Borrower
or such Restricted Subsidiary as would be obtainable by the Borrower or such
Restricted Subsidiary at the time with a Person other than an Affiliate;
provided that the foregoing restriction shall not apply to:
(a)    transactions between or among the Borrower, the Subsidiary Guarantors and
the Qualified Subsidiaries;
(b)    payments by the Borrower or any of its Restricted Subsidiaries to the
Permitted Holders for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including in connection with acquisitions or divestitures, which payments are
approved by the majority of the disinterested members of the Board of Directors
of the Borrower in good faith in an aggregate amount for all such fees for any
transaction not to exceed 2.0% of the aggregate value of such transaction;
(c)    any lease or sublease entered into between the Borrower or any Restricted
Subsidiary, as lessee, and any Affiliate of the Borrower, as lessor or
sublessor, which is approved by a majority of the disinterested members of the
Board of Directors of the Borrower in good faith;
(d)    existing Indebtedness and any other obligations otherwise permitted
hereunder pursuant to an agreement existing on the Closing Date as set forth on
Schedule 7.02, as such agreement may be amended pursuant to Section 7.02(f);
(e)    any employment agreement, employee benefit plan, officer or director
indemnification agreement or any similar arrangement entered into by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business and payments pursuant thereto;
(f)    payment of reasonable directors’ fees;
(g)    any issuance of Equity Interests (other than Disqualified Stock) of
Holdings to Affiliates of the Borrower;
(h)    Investments made pursuant to Section 7.03(b), (c), (e), (h), (j), (k),
(n), (v) or (w), or Restricted Payments made pursuant to Section 7.06;
(i)    loans (or cancellation of loans) or advances to employees in the ordinary
course of business;
(j)    transactions with joint ventures, customers, suppliers, contractors,
joint venture partners (including physicians) or purchasers or sellers of goods
or services, in each case which are in the ordinary course of business
(including pursuant to joint venture agreements) and otherwise in compliance
with the


-107-



--------------------------------------------------------------------------------





terms of the Loan Documents, and which are fair to the Borrower or its
Subsidiaries, as applicable, in the reasonable determination of the Board of
Directors, chief executive officer or chief financial officer of the Borrower or
its Subsidiaries, as applicable, or are on terms at least as favorable as might
reasonably have been obtained at such time from an unaffiliated party;
(k)    the existence of, or the performance by the Borrower or any Restricted
Subsidiary of their obligations, if any, or obligations of Holdings under the
terms of, any subscription, registration rights or stockholders agreement,
partnership agreement or limited liability company agreement or similar
agreement to which Holdings, the Borrower or any Restricted Subsidiary is a
party as of the Closing Date and listed on Schedule 7.08 and any similar
agreements which the Borrower, any Restricted Subsidiary, Holdings or any other
direct or indirect parent company of the Borrower may enter into thereafter;
provided, however, that the entering into by the Borrower or any Restricted
Subsidiary or the performance by the Borrower or any Restricted Subsidiary of
obligations under any future amendment to any such existing agreement or under
any similar agreement entered into after the Closing Date will only be permitted
by this clause to the extent that the terms of any such amendment or new
agreement, taken as a whole, are not materially disadvantageous to the Lenders,
as determined in good faith by the Board of Directors, chief executive officer
or chief financial officer of the Borrower;
(l)    the entering into of any tax sharing agreement or arrangement and any
Permitted Payments to Holdings;
(m)    the issuance of Equity Interests (other than Disqualified Stock) in
Holdings, the Borrower or any Restricted Subsidiary for compensation of
employees, officers, directors, consultants and joint venture partners in the
ordinary course of business;
(n)    intellectual property licenses in the ordinary course of business;
(o)    transactions in which the Borrower or any Restricted Subsidiary delivers
to the Administrative Agent a letter from an accounting, appraisal or investment
banking firm of national standing stating that such transaction is fair to the
Borrower or such Restricted Subsidiary from a financial point of view and which
are approved by a majority of the disinterested members of the Board of
Directors of the Borrower in good faith;
(p)    customary transactions pursuant to Qualified Receivables Transactions;
(q)    transactions contemplated by the Tax Receivable Agreement as in effect on
the Closing Date, including the making of TRA Payments; provided, however, that
the entering into by the Borrower or any Restricted Subsidiary or the
performance by the Borrower or any Restricted Subsidiary of obligations under
any future amendment to the Tax Receivable Agreement will only be permitted by
this clause to the extent that the terms of any such amendment, taken as a
whole, are not materially disadvantageous to the Lenders, as determined in good
faith by the Board of Directors, chief executive officer or chief financial
officer of the Borrower; and
(r)    the Loan Servicing Agreement and the Intercompany Note Disposition
Agreement, each as in effect on the Closing Date and all transactions
contemplated therein, including the making of payments relating thereto by the
Borrower or any Restricted Subsidiary to any Affiliate of the Borrower;
provided, however, that the entering into by the Borrower or any Restricted
Subsidiary or the performance by the Borrower or any Restricted Subsidiary of
obligations under any future amendment to such agreement will only be permitted
by this clause to the extent that the terms of any such amendment, taken as a
whole, are not materially disadvantageous to the Lenders, as determined in good
faith by the Board of Directors, chief executive officer or chief financial
officer of the Borrower.
7.09.    Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than any Loan Document) that (a) limits the ability (i) of any
Restricted Subsidiary to make Restricted Payments to the


-108-



--------------------------------------------------------------------------------





Borrower or any Guarantor or to otherwise transfer property to or invest in the
Borrower or any Guarantor; provided, that the restrictions of this Section 7.09
shall not apply to encumbrances or restrictions existing or by reason of:
(a)    agreements governing Indebtedness, existing on the Closing Date as in
effect on the Closing Date;
(b)    applicable law, rule, regulation or order, including any requirement of
any governmental healthcare programs;
(c)    any instrument or agreement governing Indebtedness or the Equity
Interests of a Subsidiary acquired by the Borrower or any of its Restricted
Subsidiaries as in effect at the time of such acquisition (except to the extent
such Indebtedness or Equity Interests were incurred in connection with or in
contemplation of such acquisition), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person or any of its Subsidiaries, or the property or assets of the Person
or any of its Subsidiaries, so acquired; provided that, in the case of
Indebtedness, such Indebtedness was permitted to be incurred by this Agreement;
(d)    customary non-assignment provisions in contracts, leases, subleases,
licenses and sublicenses entered into in the ordinary course of business;
(e)    customary restrictions in leases (including capital leases), security
agreements or mortgages or other purchase money obligations for property
acquired in the ordinary course of business;
(f)    any agreement for the sale or other disposition of all or substantially
all the Equity Interests or the assets of a Restricted Subsidiary that restricts
distributions by that Restricted Subsidiary pending the sale or other
disposition;
(g)    Liens permitted to be incurred under Section 7.01 that limit the right of
the debtor to dispose of the assets subject to such Liens;
(h)    restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;
(i)    customary provisions imposed on the transfer of copyrighted or patented
materials;
(j)    customary provisions restricting dispositions of real property interests
set forth in any reciprocal easement agreements of the Borrower or any
Restricted Subsidiary;
(k)    contracts entered into in the ordinary course of business, not relating
to any Indebtedness, and that do not, individually or in the aggregate, detract
from the value of property or assets of the Borrower or any Restricted
Subsidiary in any manner material to the Borrower or any Restricted Subsidiary;
(l)    restrictions on the transfer of property or assets required by any
regulatory authority having jurisdiction over the Borrower or any Restricted
Subsidiary or any of their businesses;
(m)    any instrument or agreement governing Indebtedness or preferred stock of
any Restricted Subsidiary that is incurred or issued subsequent to the Closing
Date and not in violation of Section 7.02; provided that the Borrower’s Board of
Directors determines in good faith that restrictions are not reasonably likely
to have a materially adverse effect on the Borrower’s and/or Guarantors’ ability
to make principal and interest payments under this Agreement;
(n)    customary provisions in joint venture and other similar agreements,
including agreements related to the ownership and operation of dialysis clinics,
relating solely to such joint venture or facilities or the Persons who own
Equity Interests therein;


-109-



--------------------------------------------------------------------------------





(o)    any amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings of the Indebtedness,
preferred stock, Liens, agreements, contracts, licenses, leases, subleases,
instruments or obligations referred to in clauses (a), (b) and (d) above;
provided, however, that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are not
materially more restrictive, taken as a whole, (as determined by the Borrower in
good faith) than those restrictions contained in the Indebtedness, preferred
stock, Liens, agreements, contracts, licenses, leases, subleases, instruments or
obligations referred to in clauses (a), (b) and (d) above, as applicable prior
to such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing; and
(p)    customary provisions in connection with a Qualified Receivables
Transaction.
7.10.    Financial Covenant for Revolving Credit Lenders. So long as any
Revolving Credit Commitments are outstanding, after the Waiver Relief End Date,
the Borrower will not permit the Consolidated Net Leverage Ratio as of the last
day of any fiscal quarter (commencing with the fiscal quarter ending June 30,
2017) to exceed the ratio set forth below opposite the period in which such day
falls (provided that the provisions of this Section 7.10 shall not be applicable
if on such day the Revolving Credit Exposure of all Revolving Credit Lenders
(excluding Letters of Credit which have been Cash Collateralized or back-stopped
by a letter of credit reasonably satisfactory to the applicable L/C Issuer) is
equal to or less than 20% of the Revolving Credit Facility):
Period
Maximum Consolidated
Leverage Ratio
Closing Date through September 30, 2017
6.50:1:00
October 1, 2017 and thereafter
6.00:1:00

7.11.    Sale and Leaseback Transactions. Enter into any arrangement, directly
or indirectly, with any person whereby it shall sell or transfer any property,
real or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred (a “Sale and Leaseback Transaction”) unless (i) the
sale of such property is permitted by Section 7.05 and (ii) any Liens arising in
connection with its use of such property are permitted by Section 7.01.
7.12.    Amendments of Organization Documents. Amend any of its Organization
Documents in any manner materially adverse to the Lenders.
7.13.    Fiscal Year. Make any change in its fiscal year.
7.14.    Prepayments, etc. of Indebtedness.
(a)    Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal and interest shall be permitted) any unsecured
Indebtedness or Junior Lien Indebtedness incurred under Section 7.02(l)
(collectively, “Junior Financing”) or make any payment in violation of any
subordination terms of any Junior Financing Documentation, except (i) the
refinancing thereof with the Net Cash Proceeds of any Indebtedness (to the
extent such Indebtedness constitutes a Permitted Refinancing Indebtedness
incurred pursuant to Section 7.02(b), (c), (f) or (l)), to the extent not
required to prepay any Loans pursuant to Section 2.05(b), (ii) the conversion of
any Junior Financing to Equity Interests (other than Disqualified Stock) of
Holdings or any of its direct or indirect parents, (iii) the prepayment of
Indebtedness of the Borrower or any Subsidiary owing to the Borrower or any
Subsidiary to the extent not prohibited by the subordination provisions
contained in any Intercompany Note, (iv) prepayments of any Permitted
Refinancing Indebtedness thereof with Declined Proceeds as required pursuant to
the documentation governing such Permitted Refinancing Indebtedness and (v) so
long as no Event of Default shall have occurred and be continuing after giving
effect thereto, prepayments, redemptions, purchases, defeasances and other
payments in respect of Junior Financings prior to their scheduled maturity in an
aggregate amount not to exceed the sum of (A) the portion, if any, of the


-110-



--------------------------------------------------------------------------------





Cumulative Credit on such date that the Borrower elects to apply to this clause
(a)(v) plus (B) the greater of (I) $15,000,000 and (II) 2.0% of Total Assets if
the Consolidated Net Leverage Ratio calculated on a Pro Forma Basis is less than
or equal to 5.50 to 1.00. For the avoidance of doubt, the payment and prepayment
by a Qualified Subsidiary in full of any of its Indebtedness (including with
proceeds of funds contributed or advanced to it in compliance with Section
7.03), and the termination of all obligations thereunder, is permitted.
(b)    Amend, modify or change in any manner materially adverse to the interests
of the Lenders any term or condition of any Junior Financing Documentation.
7.15.    Holding Company. In the case of Holdings, hold any material assets,
become liable for any material obligations, engage in any trade or business, or
conduct any business activity, other than (i) the maintenance of its corporate
existence in compliance with applicable law, (ii) legal, tax and accounting
matters in connection with any of the foregoing or following activities, (iii)
the making of dividends or distributions on its Equity Interests, (iv) the
filing of registration statements, and compliance with applicable reporting and
other obligations, under federal, state or other securities laws, (v) the
listing of its equity securities and compliance with applicable reporting and
other obligations in connection therewith, (vi) the performance of obligations
under and compliance with its certificate of incorporation and by-laws, or any
applicable law, ordinance, regulation, rule, order, judgment, decree or permit,
including as a result of or in connection with the activities of its
Subsidiaries, (vii) the incurrence and payment of its operating and business
expenses and any taxes for which it may be liable (including reimbursement to
Affiliates for such expenses paid on its behalf), (viii) the issuance of its
Equity Interests to its shareholders, (ix) the execution and delivery of the
Loan Documents to which it is a party and the performance of its obligations
thereunder (and the acknowledgment of the Junior Lien Intercreditor Agreement),
(x) the incurrence of Indebtedness that is permitted to be incurred by the
Borrower under Section 7.02; provided that the net proceeds of such Indebtedness
are promptly received by the Borrower (and Borrower becomes the primary obligor
thereon) and not retained by Holdings, (xi) the ownership of the Equity
Interests of Borrower and (xii) activities incidental thereto. In addition,
Holdings shall not consummate a Delaware LLC Division, unless each Delaware
Divided LLC formed thereby executes and delivers to the Administrative Agent
joinders to this Agreement and the Security Agreement in form and substance
reasonably satisfactory to the Administrative Agent, pursuant to which it
becomes a Guarantor under Article X hereunder, a Pledgor under the Security
Agreement and agrees to be bound by this Section 7.15.
7.16.    Financial Covenant. The Borrower will not permit the Consolidated Net
Leverage Ratio as of the last day of any fiscal quarter (commencing with the
fiscal quarter ended December 31, 2018) to exceed 7.00:1.00; provided that this
Section 7.16 shall not be effective until after the Waiver Relief End Date.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01.    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. The Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or
(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05(a) (with respect
to preservation of corporate existence of the Borrower) or Article VII; provided
that a Default as a result of a breach of Section 7.10 (a “Revolver Financial
Covenant Event of Default”) is subject to cure pursuant to Section 8.04;
provided, further, that a Revolver Financial Covenant Event of Default shall not
constitute an Event of Default with respect to any Term Loans unless and until
the Revolving Credit Lenders have declared all amounts outstanding under the
Revolving Credit Facility to be due and payable and all outstanding Revolving
Credit Commitments to be terminated, in each case in accordance with this
Agreement and such declaration has not been rescinded on or before such date
(the “Term Loan Standstill Period”); or


-111-



--------------------------------------------------------------------------------





(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and (except with
respect to failure to deliver the Amended Year-End Financials, the Amended
Quarterly Financials and/or the Delayed Financials as set forth in Sections
6.01(a) and (b) by the Extended Financial Information Delivery Deadline, or the
information required by Section 6.02(m) by the applicable date specified
therein, any of which failure shall be an immediate Event of Default and not be
subject to a grace period or notice) such failure continues for 30 days after
receipt of notice from the Administrative Agent; or
(d)    Representations and Warranties. Any representation and warranty made or
deemed made by or on behalf of the Borrower or any other Loan Party herein, in
any other Loan Document, or in any document delivered in connection herewith or
therewith shall be incorrect in any material respect when made or deemed made;
or
(e)    Cross-Default. (i) Any Loan Party or any Restricted Subsidiary thereof
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder, Indebtedness under Swap
Contracts and Indebtedness owing to Holdings or any of its Restricted
Subsidiaries) having an aggregate principal amount (including undrawn committed
or available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Restricted
Subsidiary thereof is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined in such Swap Contract) under such Swap
Contract as to which a Loan Party or any Restricted Subsidiary thereof is an
Affected Party (as so defined in such Swap Contract) and, in either event, the
Swap Termination Value owed by such Loan Party or such Restricted Subsidiary as
a result thereof is greater than the Threshold Amount; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any Restricted Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
substantially all of the property of any such Person and is not released,
vacated or fully bonded within 60 days after its issue or levy; or
(h)    Judgments. There is entered against any Loan Party or any Restricted
Subsidiary thereof one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-


-112-



--------------------------------------------------------------------------------





party insurance as to which the insurer has been notified of the potential claim
and does not dispute coverage), and (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) there is a period of 60
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the Loan
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Collateral Documents. With respect to any Collateral having a fair market
value in excess of $10,000,000, individually or in the aggregate, (i) the
security interest under the Collateral Documents, at any time, ceases to be in
full force and effect for any reason other than in accordance with the terms of
the Loan Documents, or (ii) any security interest created therein pursuant to
any Collateral Document is declared invalid or unenforceable by a court of
competent jurisdiction; or
(m)    Junior Financing Documentation. (i) Any of the Loan Obligations of the
Loan Parties under the Loan Documents for any reason shall cease to be (a)
“Senior Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation with respect to Subordinated Indebtedness and (b) “First
Lien Obligations” (or any comparable term) under, and as defined in, the Junior
Lien Intercreditor Agreement under, and as defined in any Junior Financing
Documentation or (ii) the subordination provisions set forth in any Junior
Financing Documentation shall, in whole or in part, cease to be effective or
cease to be legally valid, binding and enforceable against the holders of any
Junior Financing, if applicable.
8.02.    Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders (or, in the case of an Event of Default
relating to Section 7.10, the Required Revolving Lenders, subject to Section
8.04), take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document (or, in the case the Required
Revolving Lenders are taking such action, all Loans and Loan Obligations under
the Revolving Credit Facility) to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and


-113-



--------------------------------------------------------------------------------





(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03.    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Loan Obligations shall, subject to the provisions of
Sections 2.14 and 2.15 and the First Lien Intercreditor Agreement, be applied by
the Administrative Agent in the following order:
First, to payment of that portion of the Loan Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Loan Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of one counsel to the respective Lenders and the L/C Issuer
arising under the Loan Documents and, if necessary, one local counsel and one
regulatory counsel in any jurisdiction, and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
Third, to payment of that portion of the Loan Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and
other Loan Obligations arising under the Loan Documents, ratably among the
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Third payable to them;
Fourth, to payment of that portion of the Loan Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Loan Obligations then owing under
Secured Hedge Agreements and Secured Cash Management Agreements, ratably among
the Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.05(b)(iv) and 2.14; and
Last, the balance, if any, after all of the Loan Obligations have been paid in
full, to the Borrower or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Loan Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, (a) amounts received from the Borrower or any
Guarantor that is not a Qualified ECP Guarantor shall not be applied to the Loan
Obligations that are Excluded Swap Obligations and (b) Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements shall be
excluded from the application described above if the Administrative Agent has
not received written notice thereof, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to


-114-



--------------------------------------------------------------------------------





have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article IX hereof for itself and its Affiliates as if a
“Lender” party hereto.
8.04.    Borrower’s Right to Cure.
(a)    Notwithstanding anything to the contrary contained in Section 8.01 or
8.02, if the Borrower determines that a Financial Covenant Event of Default has
occurred or may occur as of the end of any fiscal quarter, during the period
commencing after the end of such fiscal quarter and ending ten (10) Business
Days after the date on which financial statements are required to be delivered
hereunder with respect to such fiscal quarter, the Strategic Investors may make
a Specified Equity Contribution to Holdings (a “Designated Equity
Contribution”), and the amount of the Net Cash Proceeds thereof shall be deemed
to increase Consolidated EBITDA with respect to such applicable quarter;
provided that such Net Cash Proceeds (i) are actually received by the Borrower
as cash common equity (including through capital contribution of such Net Cash
Proceeds to the Borrower) during the period commencing after the end of such
fiscal quarter by the Borrower and ending ten (10) Business Days after the date
on which financial statements are required to be delivered with respect to such
fiscal quarter hereunder (after giving effect to Amendment No. 1) and (ii) not
applied to any Other Equity Use. The parties hereby acknowledge that this
Section 8.04(a) may not be relied on for purposes of calculating any financial
ratios other than as applicable to Section 7.10 and/or Section 7.16 and shall
not result in any adjustment to any baskets or other amounts other than the
amount of the Consolidated EBITDA for the purpose of Section 7.10 and/or Section
7.16. Notwithstanding anything to the contrary contained in Section 8.01 and
Section 8.02, upon written notice from the Borrower that it intends to exercise
this Section 8.04, neither the Administrative Agent nor any Lender may exercise
any rights or remedies under Section 8.02 (or under any other Loan Document) on
the basis of any actual or purported Event of Default relating to Section 7.10
and/or Section 7.16 until the expiration of the tenth (10th) Business Day after
the date on which financial statements are required to be delivered with respect
to the applicable fiscal quarter hereunder; provided that the foregoing shall
not effect the conditions to Credit Extension under Section 4.02.
(b)    (i) In each period of four consecutive fiscal quarters, there shall be at
least two fiscal quarters in which no Designated Equity Contribution is made,
(ii) no more than five Designated Equity Contributions may be made in the
aggregate during the term of this Agreement, (iii) the amount of any Designated
Equity Contribution shall be no more than the amount required to cause the
Borrower to be in compliance with Section 7.10 and/or Section 7.16 (as
applicable) for any applicable period and (iv) there shall be no pro forma
reduction in Indebtedness with the proceeds of any Designated Equity
Contribution for determining compliance with Section 7.10 and/or Section 7.16
(as applicable) for the fiscal quarter with respect to which such Designated
Equity Contribution was made.
ARTICLE IX
ADMINISTRATIVE AGENT
9.01.    Appointment and Authority.
(a)    Each of the Lenders and the L/C Issuer hereby irrevocably appoints
SunTrust Bank to act on its behalf as the Administrative Agent under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted


-115-



--------------------------------------------------------------------------------





by any of the Loan Parties to secure any of the Loan Obligations, together with
such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article XI (including Section 11.05(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
9.02.    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
9.03.    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein, in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for in the Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law;
(c)    shall not, except as expressly set forth in the Loan Documents, have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity;
(d)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by a final and nonappealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer; and
(e)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
any Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or the


-116-



--------------------------------------------------------------------------------





creation, perfection or priority of any Lien purported to be created by the
Collateral Documents, (v) the value or the sufficiency of any Collateral, or (v)
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04.    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
9.05.    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers under any Loan Document by or
through any one or more co-agents, sub-agents or attorneys-in-fact appointed by
the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.06.    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuer and the Borrower. If the Lender acting as
Administrative Agent is replaced pursuant to Section 11.14, then such Lender
shall be deemed to have submitted its resignation as Administrative Agent
concurrent with such replacement. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States; provided that, so long as no Default shall have occurred and be
continuing, the Borrower shall have the right to approve (such approval not to
be unreasonably withheld) such successor (it being understood that such approval
shall be deemed given if Borrower shall have not responded to a request for such
approval within 15 days after notice is given to the Borrower of the name of the
successor the Required Lenders intend to appoint). If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer and in consultation with the Borrower, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as


-117-



--------------------------------------------------------------------------------





Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations under the Loan Documents (if
not already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent’s resignation under
the Loan Documents, the provisions of this Article IX and Section 11.05 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
(b)    Any resignation or removal by SunTrust Bank as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender. If SunTrust Bank resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If SunTrust
Bank resigns as Swing Line Lender, it shall retain all the rights of the Swing
Line Lender provided for hereunder with respect to Swing Line Loans made by it
and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the
appointment by the Borrower of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable (ii) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.
9.07.    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon any Loan Document or any related agreement
or any document furnished hereunder or thereunder.
9.08.    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Co-Syndication Agents, Co-Documentation Agents, Book Managers or
Lead Arrangers listed on the cover page hereof shall have any powers, duties or
responsibilities under any Loan Document, except in its capacity, as applicable,
as the Administrative Agent, a Lender or the L/C Issuer hereunder.
9.09.    Administrative Agent May File Proofs of Claim; Credit Bidding. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Loan Obligations that are owing and unpaid and to file such other documents as
may be reasonably necessary or advisable in order to have the claims of the
Lenders, the L/C Issuer and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuer and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the L/C Issuer and the


-118-



--------------------------------------------------------------------------------





Administrative Agent under Sections 2.03(h) and (i), 2.09 and 11.05) allowed in
such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 11.05.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Loan Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law.  In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase). 
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
clauses (a) through (i) of Section 11.01 of this Agreement, and (iii) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Equity Interests and/or debt instruments issued by any acquisition vehicle
on account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.
9.10.    Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuer irrevocably authorize the Administrative Agent, at its option and
in its discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Facility and payment in full of all Loan Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the L/C Issuer
shall


-119-



--------------------------------------------------------------------------------





have been made), (ii) upon the sale, transfer or other disposition (including by
distribution or assignment) permitted hereunder, whether or not a Disposition,
of such property to any Person other than another Loan Party, (iii) that
constitutes “Excluded Property” (as such term is defined in the Security
Agreement), or (iv) if approved, authorized or ratified in writing in accordance
with Section 11.01;
(b)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted under any Loan Document; and
(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(k).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.
9.11.    Secured Cash Management Agreements and Secured Hedge Agreements. No
Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.03,
the Guaranty or any Collateral by virtue of the provisions hereof or of the
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action under any Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements upon termination of the
Facility.
9.12.    Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount equal
to any applicable withholding tax. If the IRS or any Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold tax from
any amount paid to or for the account of any Lender for any reason (including
because the appropriate form was not delivered or was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances that rendered the exemption from, or reduction of, withholding tax
ineffective), such Lender shall indemnify and hold harmless the Administrative
Agent (to the extent that the Administrative Agent has not already been
reimbursed by the Borrower or Holdings and without limiting or expanding the
obligation of the Borrower and Holdings to do so) for all amounts paid, directly
or indirectly, by the Administrative Agent as tax or otherwise, including any
penalties, additions to tax or interest thereto, together with all expenses
incurred, including legal expenses and any out-of-pocket expenses, whether or
not such tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this Section 9.12. The agreements in this Section 9.12 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Facility and
the repayment, satisfaction or discharge of all Loan Obligations. Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender any refund of
Taxes withheld or deducted from funds paid for the account of such Lender.
9.13.    Certain ERISA Matters.
(a)    Each Lender party to Amendment No. 1 or each Lender that becomes a party
hereto after the Amendment No. 1 Effective Date (x) represents and warrants, as
of the date such person became a Lender party hereto, to, and (y) covenants,
from the date such person became a Lender party hereto to the date such person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and each of the Lead Arrangers and their


-120-



--------------------------------------------------------------------------------





respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) Lender has provided
another representation, warranty and covenant in accordance with sub-clause (iv)
in the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such person became a Lender party hereto, to, and (y)
covenants, from the date such person became a Lender party hereto to the date
such person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each of the Lead Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that none of the Administrative Agent, any
Lead Arranger or any of their respective Affiliates is a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).
ARTICLE X
CONTINUING GUARANTY
10.01.    Guaranty. Holdings hereby absolutely and unconditionally guarantees,
as a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of any and all of the Loan Obligations, whether for principal, interest,
premiums, fees, indemnities, damages, costs, expenses or otherwise, of the
Borrower to the Secured Parties, and whether arising hereunder or under any
other Loan Document, any Secured Cash Management Agreement or any Secured Hedge
Agreement (including all renewals, extensions, amendments, refinancings and
other modifications thereof and all costs, attorneys’ fees and expenses incurred
by the Secured Parties in connection with the collection or enforcement
thereof). The Administrative Agent’s books and records showing the amount of the
Loan Obligations shall be admissible in evidence in any action or proceeding,
and shall be binding upon Holdings, and conclusive for the purpose of
establishing the amount of the Loan Obligations. This Guaranty shall not be
affected by the genuineness, validity, regularity or enforceability of the Loan
Obligations


-121-



--------------------------------------------------------------------------------





or any instrument or agreement evidencing any Loan Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Loan
Obligations which might otherwise constitute a defense to the obligations of
Holdings under this Guaranty, and Holdings hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing. Holdings hereby agrees to the provisions of Section 1 of the
Guaranty as a Qualified ECP Guarantor as if a signatory to the Guaranty.
10.02.    Rights of Lenders. Holdings consents and agrees that the Secured
Parties may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof: (a)
amend, extend, renew, compromise, discharge, accelerate or otherwise change the
time for payment or the terms of the Loan Obligations or any part thereof; (b)
take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any Loan
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent, the L/C Issuer and the Lenders in their
sole discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Loan Obligations. Without limiting
the generality of the foregoing, Holdings consents to the taking of, or failure
to take, any action which might in any manner or to any extent vary the risks of
Holdings under this Guaranty or which, but for this provision, might operate as
a discharge of Holdings.
10.03.    Certain Waivers. Holdings waives (a) any defense arising by reason of
any disability or other defense of the Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of any
Secured Party) of the liability of the Borrower; (b) any defense based on any
claim that Holdings’ obligations exceed or are more burdensome than those of the
Borrower; (c) the benefit of any statute of limitations affecting Holdings’
liability hereunder; (d) any right to proceed against the Borrower, proceed
against or exhaust any security for the Loan Obligations, or pursue any other
remedy in the power of any Secured Party whatsoever; (e) any benefit of and any
right to participate in any security now or hereafter held by any Secured Party;
and (f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. Holdings expressly waives
all setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Loan Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Loan Obligations.
10.04.    Obligations Independent. The obligations of Holdings hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Loan Obligations and the obligations of any other guarantor, and a separate
action may be brought against Holdings to enforce this Guaranty whether or not
the Borrower or any other person or entity is joined as a party.
10.05.    Subrogation. Holdings shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Loan Obligations and any
amounts payable under this Guaranty (other than obligations and liabilities
under Secured Cash Management Agreements and Secured Hedge Agreements) have been
paid and performed in full in cash and the Commitments and the Facility is
terminated. If any amounts are paid to Holdings in violation of the foregoing
limitation, then such amounts shall be held in trust for the benefit of the
Secured Parties and shall forthwith be paid to the Secured Parties to reduce the
amount of the Loan Obligations, whether matured or unmatured.
10.06.    Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Loan Obligations now or hereafter existing and shall
remain in full force and effect until all Loan Obligations and any other amounts
payable under this Guaranty (other than obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements) are paid in
full in cash and the Commitments are terminated. Notwithstanding the foregoing,
this Guaranty shall continue in full force and effect or be revived, as the case
may be, if any payment by or on behalf of the Borrower or Holdings is made, or
any of the Secured Parties exercises its right of setoff, in respect of the Loan
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any of
the Secured Parties in their discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Laws
or otherwise, all as if such payment


-122-



--------------------------------------------------------------------------------





had not been made or such setoff had not occurred and whether or not the Secured
Parties are in possession of or have released this Guaranty and regardless of
any prior revocation, rescission, termination or reduction. The obligations of
Holdings under this paragraph shall survive termination of this Guaranty.
10.07.    Subordination. Holdings hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to Holdings, whether now
existing or hereafter arising, including but not limited to any obligation of
the Borrower to Holdings as subrogee of the Secured Parties or resulting from
Holdings’ performance under this Guaranty, to the payment in full in cash of all
Loan Obligations (other than obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements). If the Secured Parties so
request, any such obligation or indebtedness of the Borrower to Holdings shall
be enforced and performance received by Holdings as trustee for the Secured
Parties and the proceeds thereof shall be paid over to the Secured Parties on
account of the Loan Obligations, but without reducing or affecting in any manner
the liability of Holdings under this Guaranty.
10.08.    Stay of Acceleration. If acceleration of the time for payment of any
of the Loan Obligations is stayed, in connection with any case commenced by or
against Holdings or the Borrower under any Debtor Relief Laws, or otherwise, all
such amounts shall nonetheless be payable by Holdings immediately upon demand by
the Secured Parties.
10.09.    Condition of Borrower. Holdings acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as Holdings requires, and that none of the Secured Parties has any duty, and
Holdings is not relying on the Secured Parties at any time, to disclose to
Holdings any information relating to the business, operations or financial
condition of the Borrower or any other guarantor (Holdings waiving any duty on
the part of the Secured Parties to disclose such information and any defense
relating to the failure to provide the same).
ARTICLE XI
MISCELLANEOUS
11.01.    Amendments, Etc. Subject to clause (vi) of the second following
proviso, no amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent set forth in Article IV or of any Default is not considered an
extension or increase in Commitments of any Lender);
(b)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest or fees due
to the Lenders (or any of them) hereunder or under such other Loan Document
without the written consent of each Lender entitled to such payment;
(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;


-123-



--------------------------------------------------------------------------------





(d)    (i) change Section 8.03 without the written consent of each Lender
directly affected thereby, (ii) following an exercise of remedies pursuant to
Section 8.02, change Section 2.12(a) or Section 2.13 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender directly affected thereby or (iii) change the order of
application of any prepayment of Loans among the Facilities from the application
thereof set forth in the applicable provisions of Section 2.05(b), in any manner
that adversely affects the Lenders under a Facility without the written consent
of (x) if such Facility is a Class of Term Loans, the Required Tranche Term
Lenders and (y) if such Facility is the Revolving Credit Facility, the Required
Revolving Lenders;
(e)    change any provision of this Section 11.01 or the definition of “Required
Lenders,” “Required Revolving Lenders,” “Required Tranche Term Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender directly affected thereby;
(f)    (1) waive any condition set forth in Section 4.02 as to any Credit
Extension under one or more Revolving Credit Facilities or (2) amend, waive or
otherwise modify any term or provision which directly affects Lenders under one
or more Revolving Credit Facilities and does not directly affect Lenders under
any other Facility (including any waiver, amendment or modification of Section
7.10 or the definition of “Consolidated Net Leverage Ratio” (but only to the
extent of its application for purposes of Section 7.10 or the Applicable Rate
for the Revolving Credit Facility) or the component definitions thereof (but
only to the extent of any such component definition’s effect on the definition
of “Consolidated Net Leverage Ratio”, to the extent set forth in the preceding
parenthetical), in each case, without the written consent of the Required
Revolving Lenders;
(g)    impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is a Class of Term Loans, the Required
Tranche Term Lenders with respect to such Class and (ii) if such Facility is the
Revolving Credit Facility, the Required Revolving Lenders;
(h)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender; or
(i)    release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Restricted Subsidiary from the Guaranty is permitted pursuant to Section 9.10
(in which case such release may be made by the Administrative Agent acting
alone);
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under any Loan Document; (iv) any amendment, waiver or
consent of any Junior Lien Intercreditor Agreement or any First Lien
Intercreditor Agreement shall only require the consent of any Loan Party to the
extent required pursuant to the terms thereof; (v) if the Administrative Agent
and the Borrower shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature in any provision of the Loan
Documents, then the Administrative Agent and the Borrower shall be permitted to
amend such provision and such amendment shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Lenders within five Business Days
after notice thereof; and (vi) with respect to any amendment, waiver or consent
described in any of clauses (a) through (g) above, if the consent of each
affected Lender, the Required Revolving Lenders or the Required Tranche Term
Lenders, as applicable, as specified in such clause is obtained, no consent of
the Required Lenders shall be required for such amendment, waiver or consent.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have


-124-



--------------------------------------------------------------------------------





any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
Notwithstanding anything herein to the contrary, the Borrower and the
Administrative Agent may, without the input or consent of any other Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate in the opinion of the Administrative Agent to effect
the provisions of Section 2.16, 2.17, 2.18 or 2.19 (including to provide that
additional Classes of Loans or Commitments shall (i) share ratably in the
benefits of this Agreement and the other Loan Documents with the Loan
Obligations, (ii) to include appropriately the Lenders holding such Classes in
any determination of the Required Lenders, Required Revolving Lenders and
Required Tranche Term Lenders and (iii) to permit any such additional credit
facilities which are term facilities to share ratably with the Term Loans in the
application of prepayments and to permit any such credit facilities which are
revolving credit facilities to share ratably with the Revolving Credit Facility
in the application of prepayments).
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders (or the Required
Revolving Lenders or the Required Tranche Term Lenders, as the case may be), the
Borrower may replace such non-consenting Lender in accordance with Section
11.14; provided that such amendment, waiver, consent or release can be effected
as a result of the assignment contemplated by such Section (together with all
other such assignments required by the Borrower to be made pursuant to this
paragraph).
11.02.    Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to Holdings, the Borrower, the Administrative Agent, the L/C Issuer or
the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 11.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other


-125-



--------------------------------------------------------------------------------





communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent, the Co-Syndication Agents, the Co-Documentation
Agents or any of their respective Related Parties (collectively, the “Agent
Parties”) have any liability to Holdings, the Borrower, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to Holdings, the Borrower, any Lender,
the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of Holdings, the Borrower, the
Administrative Agent, the L/C Issuer and the Swing Line Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the L/C Issuer
and the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
11.03.    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
11.04.    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder, under any
Loan Document shall operate as a waiver thereof; nor shall any single or partial


-126-



--------------------------------------------------------------------------------





exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.09 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
11.05.    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
invoiced out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and invoiced fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof; provided that under this Section 11.05(a) the
Borrower shall not be required to reimburse the expenses of more than one firm
of counsel to the Administrative Agent and its Affiliates, plus, if necessary,
one firm of local counsel in each applicable jurisdiction and one regulatory
counsel in each applicable jurisdiction, (ii) all reasonable and invoiced
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable and invoiced out‑of‑pocket
expenses incurred by the Administrative Agent, any Lender or the L/C Issuer
(including the reasonable and invoiced fees, charges and disbursements of any
one counsel for the Administrative Agent, any Lender or the L/C Issuer, taken as
a whole, and, if necessary, of one local counsel in any jurisdiction and one
regulatory counsel in any jurisdiction), in connection with the enforcement or
protection of its rights (A) in connection with the Loan Documents, including
its rights under this Section, or (B) in connection with Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of the Loan Documents, (ii) any Loan or Letter of Credit or
the use or proposed use of the proceeds therefrom (including any refusal by the
L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of


-127-



--------------------------------------------------------------------------------





Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
at, on, under or emanating from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or any of the Borrower’s or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee. Without
limiting the provisions of Section 3.01(c), this Section 11.05(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to pay any amount required under subsection (a) or (b) of this Section to
be paid by it to the Administrative Agent (or any sub-agent thereof), the L/C
Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the L/C
Issuer or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or L/C Issuer in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, any Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with the Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the bad faith,
gross negligence or willful misconduct of such Indemnitee as determined by a
final and nonappealable judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than 30 Business Days after demand therefor.
(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Facility and the repayment,
satisfaction or discharge of all the other Loan Obligations.
11.06.    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Loan Obligations and the termination of this Agreement.


-128-



--------------------------------------------------------------------------------





11.07.    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
(each such consent not to be unreasonably withheld or delayed) and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 11.07(b), (ii)
in the case of any assignee that, immediately prior to or upon giving effect to
such assignment, is an Affiliated Lender, Section 11.07(d), (iii) in the case of
any assignee that is Holdings or any of its Subsidiaries, Section 11.07(d), (iv)
in the case of any assignee that is a Debt Fund Affiliate, Section 11.07(i), (v)
by way of participation in accordance with the provisions of Section 11.07(e),
or (vi) by way of pledge or assignment of a security interest subject to the
restrictions of Section 11.07(g) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 11.07(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    In the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    In any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment of
Revolving Credit Loans, or $1,000,000, in the case of any assignment of Term
Loans, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default under Section
8.01(a) or (f) has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate


-129-



--------------------------------------------------------------------------------





of a Lender or an Approved Fund; provided that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within (x) in the case of an assignment of
Term Loans, 5 Business Days and (y) in the case of an assignment in respect of
the Revolving Credit Facility, 15 Business Days after having received notice
thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Loan or Commitment if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and
(C)    the consent of the L/C Issuer and the Swing Line Lender (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility if such assignment is to a Person that
is not a Revolving Credit Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
except to the extent permitted by Sections 11.07(d) and (i), to the Borrower or
any of the Borrower’s Affiliates or Subsidiaries, or (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.05 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.07(e).


-130-



--------------------------------------------------------------------------------





(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
and interest amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower and any Lender (with respect to its interest in the Loans and
Commitments only), at any reasonable time and from time to time upon reasonable
prior notice. Upon request by the Administrative Agent, the Borrower shall
promptly (and in any case, not less than 5 Business Days (or shorter period as
agreed to by the Administrative Agent) prior to the proposed effective date of
any amendment, consent or waiver pursuant to Section 11.01) provide to the
Administrative Agent, a complete list of all Affiliated Lenders holding Term
Loans or Additional Term Loans at such time.
(d)    Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of its Term Loans hereunder (I) to any Affiliated
Lender (other than Holdings or any of its Subsidiaries) through (x) Dutch
auctions open to all Lenders on a pro rata basis in accordance with procedures
set forth in Exhibit K or (y) open market purchases on a non-pro rata basis, in
each case subject to the following limitations:
(i)    no Default or Event of Default has occurred or is continuing or would
result therefrom;
(ii)    each Lender (other than any other Affiliated Lender) that assigns any
Term Loans to an Affiliated Lender shall deliver to the Administrative Agent and
the Borrower a customary Big Boy Letter (unless such Affiliated Lender is
willing, in its sole discretion, to either (x) represent and warrant to the
assigning Lender that it does not possess material non-public information with
respect to Holdings and its Subsidiaries or the securities of any of them that
has not been disclosed to the Term Lenders generally (other than Term Lenders
who elect not to receive such information) or (y) make a statement that such
representation cannot be made);
(iii)    the assigning Lender and assignee Affiliated Lender shall execute and
deliver to the Administrative Agent an assignment agreement substantially in the
form of Exhibit E-2 hereto (an “Affiliated Lender Assignment and Assumption”) in
lieu of an Assignment and Assumption;
(iv)    for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Credit Commitments or Revolving Credit Loans to any Affiliated Lender;
and
(v)    no Term Loan may be assigned to an Affiliated Lender (other than Holdings
or any of its Subsidiaries) pursuant to this Section 11.07(d) if, after giving
effect to such assignment, Affiliated Lenders (other than Holdings or any of its
Subsidiaries) in the aggregate would own Term Loans with a principal amount in
excess of 25% of the principal amount of all Term Loans then outstanding;
and (II) to Holdings or any of its Subsidiaries through (x) Dutch auctions open
to all Lenders on a pro rata basis in accordance with procedures set forth in
Exhibit K or (y) notwithstanding Sections 2.12 and 2.13 or any other provision
in this Agreement, open market purchases on a non-pro rata basis in an aggregate
amount that, as of any date, does not exceed, together with all such open market
purchases prior to such date, 15% of the principal amount of all Term Loans then
outstanding; provided, that:
(i)    in connection with assignments pursuant to clause (II)(x) above, Holdings
or such Subsidiary shall make an offer to all Lenders to take Term Loans by
assignment pursuant to procedures set forth in Exhibit K;
(ii)    upon the effectiveness of any such assignment, such Term Loans shall be
retired, and shall be deemed cancelled and not outstanding for all purposes
under this Agreement;


-131-



--------------------------------------------------------------------------------





(iii)    no Default or Event of Default shall exist or be continuing;
(iv)    the Borrower must represent and warrant, at the time of the offer and at
the time of the assignment, either (x) it does not possess material non-public
information with respect to Holdings and its Subsidiaries or the securities of
any of them that has not been disclosed to the Term Lenders generally (other
than Term Lenders who elect not to receive such information) or (y) make a
statement that such representation cannot be made; and
(v)    such purchases shall not be financed with the proceeds of a Revolving
Credit Loan.
Affiliated Lenders will be subject to the restrictions specified in Section
11.20.
(e)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 11.01 (other than clause (f)) that
affects such Participant. Subject to this Section 11.07(e), the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 (subject to the requirements and limitations of such Sections,
including the documentation requirements of Section 3.01(e)) to the same extent
as if it were a Lender and had acquired its participating interest by assignment
pursuant to Section 11.07(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.13 as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower and Holdings (and such
agency being solely for tax purposes), maintain a register on which it enters
the name and address of each Participant and the principal amounts (and interest
amounts) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the U.S. Treasury Regulations. The entries in the Participant Register shall be
conclusive and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.
(f)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent (which consent
shall not be unreasonably withheld).
(g)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


-132-



--------------------------------------------------------------------------------





(h)    Resignation as L/C Issuer or Swing Line Lender After Assignment.
Notwithstanding anything to the contrary contained herein, if at any time
SunTrust Bank assigns all of its Revolving Credit Commitments and Revolving
Credit Loans pursuant to Section 11.07(b), SunTrust Bank may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days’ notice to the Borrower, resign as Swing Line Lender. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of SunTrust Bank as L/C Issuer
or Swing Line Lender, as the case may be. If SunTrust Bank resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)). If SunTrust Bank resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to SunTrust Bank
to effectively assume the obligations of SunTrust Bank with respect to such
Letters of Credit.
(i)    Debt Fund Affiliates. Any Lender may, at any time, assign all or a
portion of its rights and obligations with respect to Term Loans under this
Agreement to a Debt Fund Affiliate through (x) Dutch auctions open to all
Lenders on a pro rata basis in accordance with procedures set forth in Exhibit K
or (y) open market purchase on a non-pro rata basis. Notwithstanding anything in
Section 11.01 or the definition of “Required Lenders” or “Required Tranche Term
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, (ii) otherwise acted on
any matter related to any Loan Document or (iii) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, all Term Loans
held by Debt Fund Affiliates, in the aggregate, may not account for more than
49% of the Term Loans, of consenting Lenders included in determining whether the
Required Lenders have consented to any action pursuant to Section 11.01.
11.08.    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies under any Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or any Lender of
Additional Term Loans or any potential Lender of Additional Term Loans or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section, (ii) was
already or becomes available to the Administrative Agent, any Lender, the L/C
Issuer or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower or (iii) is independently developed by the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates so long as not based on Information obtained in a manner that would
otherwise violate this provision or any other confidentiality obligation. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and publicly available information about this Agreement to market
data collectors,


-133-



--------------------------------------------------------------------------------





similar service providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement, the other Loan Documents, the Commitments and the
Borrowings hereunder.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the Closing Date, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
The Schedules to this Agreement shall be provided to the Administrative Agent
and may be viewed by any other Secured Party at the offices of the
Administrative Agent upon request.
11.09.    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or Holdings against any and all of the obligations of the
Borrower or Holdings now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer, and although such obligations of
the Borrower or Holdings may be contingent or unmatured or are owed to a branch
or office of such Lender or the L/C Issuer different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of each
Lender, the L/C Issuer and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the L/C Issuer or their respective Affiliates may have. Each Lender
and the L/C Issuer agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
Notwithstanding the provisions of this Section 11.09, if at any time any Lender,
the L/C Issuer or any of their respective Affiliates maintains one or more
deposit accounts for the Borrower or any other Loan Party into which Medicare
and/or Medicaid receivables are deposited, such Person shall waive the right of
setoff set forth herein.
11.10.    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Loan Obligations hereunder.
11.11.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and


-134-



--------------------------------------------------------------------------------





understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when the conditions specified in Section 4.01
have been satisfied. Delivery of an executed counterpart of a signature page of
this Agreement by telecopy or other electronic imaging means shall be effective
as delivery of a manually executed counterpart of this Agreement.
11.12.    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Loan Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.
11.13.    Severability. If any provision of any Loan Document is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of such Loan Document shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 11.13, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent, the
L/C Issuer or the Swing Line Lender, as applicable, then such provisions shall
be deemed to be in effect only to the extent not so limited.
11.14.    Replacement of Lenders. If any Lender requests compensation under
Section 3.04 or 3.05, or if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender gives any notice under Section 3.02,
or a Lender (a “Non-Consenting Lender”) does not consent to a proposed change,
waiver, discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or if any Lender is a Defaulting Lender or if any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.07), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)    the Administrative Agent shall have received the assignment fee specified
in Section 11.07(b);
(b)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances and, other than in the case
of a Defaulting Lender, any premium thereon (assuming for this purpose that the
Loans of such Lender were being prepaid) from the assignee and any amounts
payable by the Borrower pursuant to Section 3.01, 3.04 or 3.05 from the Borrower
(it being understood that the Assignment and Assumption relating to such
assignment shall provide that any interest and fees that accrued prior to the
effective date of the assignment shall be for the account of the replaced Lender
and such amounts that accrue on and after the effective date of the assignment
shall be for the account of the replacement Lender);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and


-135-



--------------------------------------------------------------------------------





(e)    in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination. Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 11.14, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any Note (if Notes have
been issued in respect of such Lender’s Loans) subject to such Assignment and
Assumption; provided that the failure by such Non-Consenting Lender to execute
and deliver an Assignment and Assumption shall not impair the validity of the
removal of such Non-Consenting Lender and the mandatory assignment of such
Non-Consenting Lender’s Commitments and outstanding Loans and participations in
L/C Obligations and Swing Line Loans pursuant to this Section 11.14 shall
nevertheless be effective without the execution by such Non-Consenting Lender of
an Assignment and Assumption and shall be recorded in the Register.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
11.15.    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH OF THE BORROWER AND HOLDINGS IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR HOLDINGS OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)    WAIVER OF VENUE. EACH OF THE BORROWER AND HOLDINGS IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
11.16.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS


-136-



--------------------------------------------------------------------------------





AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.17.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and Holdings acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Lead Arrangers, are arm’s-length commercial transactions between the
Borrower, Holdings and their respective Affiliates, on the one hand, and the
Administrative Agent and the Lead Arrangers, on the other hand, (B) each of the
Borrower and Holdings has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each of the
Borrower and Holdings is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent and the Lead Arrangers
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower, Holdings or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor the Lead Arrangers has any obligation to the Borrower,
Holdings or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent and the Lead
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower,
Holdings and their respective Affiliates, and neither the Administrative Agent
nor the Lead Arrangers has any obligation to disclose any of such interests to
the Borrower, Holdings or any of their respective Affiliates. To the fullest
extent permitted by law, each of the Borrower and Holdings hereby waives and
releases any claims that it may have against the Administrative Agent and the
Lead Arrangers and the other Lead Arranger(s) with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
11.18.    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “execute,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other Committed Loan Notices, Swing Line Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it; provided, further, that electronic signatures from Lenders (including
assignees) delivered pursuant to Syndtrak procedures in effect on the Syndtrak
site maintained by the Administrative Agent with respect to the Facilities as of
the Closing Date shall be acceptable to the Administrative Agent. For the
avoidance of doubt, delivery of an executed counterpart of a signature page by
facsimile or other electronic imaging means (e.g. “.pdf” or “.tif”) shall be
effective as delivery of a manually executed counterpart, and shall not be
considered an electronic signature.
11.19.    USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of each Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify each Loan Party in accordance with the Act.
The Borrower shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.


-137-



--------------------------------------------------------------------------------





11.20.    Affiliated Lenders.
(a)    Subject to clause (b) below, each Lender who is the Sponsor or an
Affiliate of the Sponsor (other than a Debt Fund Affiliate) (an “Affiliated
Lender”), in connection with any (i) consent (or decision not to consent) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document, (ii) other action on any matter related to any
Loan Document or (iii) direction to the Administrative Agent or any Lender to
undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, agrees that, except with respect to any amendment,
modification, waiver, consent or other action described in clause (a), (b) or
(c) of the first proviso of Section 11.01 or that adversely affects such
Affiliated Lender in any material respect as compared to other Lenders, the Term
Loans held by an Affiliated Lender shall be disregarded in both the numerator
and denominator in the calculation of any Lender vote. Subject to clause (b)
below, the Borrower and each Affiliated Lender hereby agrees that if a case
under Title 11 of the United States Code is commenced against the Borrower, the
Borrower, with respect to any plan of reorganization that does not adversely
affect any Affiliated Lender in any material respect as compared to other
Lenders, shall seek (and each Affiliated Lender shall consent) to designate the
vote of any Affiliated Lender and the vote of any Affiliated Lender with respect
to any such plan of reorganization of the Borrower or any Affiliate of the
Borrower shall not be counted. Subject to clause (b)(iii) below, each Affiliated
Lender hereby irrevocably appoints the Administrative Agent (such appointment
being coupled with an interest) as such Affiliated Lender’s attorney-in-fact,
with full authority in the place and stead of such Affiliated Lender and in the
name of such Affiliated Lender, from time to time in the Administrative Agent’s
discretion to take any action and to execute any instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this clause (a).
(b)    Notwithstanding anything to the contrary in this Agreement, no Affiliated
Lender shall have any right to (i) attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent or any Lender
to which representatives of the Borrower are not then present, (ii) receive any
information or material prepared by Administrative Agent or any Lender or any
communication by or among Administrative Agent and/or one or more Lenders,
except to the extent such information or materials have been made available to
the Borrower or its representatives, or (iii) make or bring (or participate in,
other than as a passive participant in or recipient of its pro rata benefits of)
any claim, in its capacity as a Lender, against Administrative Agent or any
other Lender with respect to any duties or obligations or alleged duties or
obligations of such Agent or any other such Lender under the Loan Documents.
11.21.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent an EEA Financial Institution is a party to this Agreement
and notwithstanding anything to the contrary in any Loan Document or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(i)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(ii)    a reduction in full or in part or cancellation of any such liability;
(iii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iv)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


-138-



--------------------------------------------------------------------------------







[Signature Pages Intentionally Omitted]


-139-

